--------------------------------------------------------------------------------

Exhibit 10.1


AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC,
as Issuer


AVIS BUDGET CAR RENTAL, LLC,
as Administrator


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


CERTAIN CP CONDUIT PURCHASERS,


CERTAIN FUNDING AGENTS,


CERTAIN APA BANKS


and


THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Trustee and Series 2008-1 Agent


_____________________


AMENDED AND RESTATED SERIES 2008-1 SUPPLEMENT
dated as of October 29, 2009


to


SECOND AMENDED AND RESTATED BASE INDENTURE
dated as of June 3, 2004


_____________________


 
 

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED SERIES 2008-1 SUPPLEMENT, dated as of October 29, 2009
(this “Supplement”), among AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, a special
purpose limited liability company estab­lished under the laws of Delaware
(“ABRCF”), AVIS BUDGET CAR RENTAL, LLC, a limited liability company established
under the laws of Delaware (“ABCR”), as administrator (the “Administrator”),
JPMORGAN CHASE BANK, N.A. (“JPMorgan Chase”), in its capacity as administrative
agent for the CP Conduit Purchasers, the APA Banks and the Funding Agents (the
“Administrative Agent”), the several commercial paper conduits listed on
Schedule I and their respective permitted successors and assigns (the “CP
Conduit Purchasers”; each, individually, a “CP Conduit Purchaser”), the several
banks set forth opposite the name of each CP Conduit Purchaser on Schedule I and
the other banks parties hereto pursuant to Section 11.1 (each an “APA Bank” with
respect to such CP Conduit Purchaser), the agent bank set forth opposite the
name of each CP Conduit Purchaser on Schedule I and its per­mitted successors
and assigns (the “Funding Agent” with respect to such CP Conduit Purchaser) and
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (as successor in interest to The
Bank of New York), a national banking association, as trustee (in such capacity,
the “Trustee”) and as agent for the benefit of the Series 2008-1 Noteholders (in
such capacity, the “Series 2008-1 Agent”), to the Second Amended and Restated
Base Indenture, dated as of June 3, 2004, between ABRCF and the Trustee (as
amended, modi­fied or supplemented from time to time, exclusive of Supplements
creating a new Series of Notes, the “Base Indenture”).


PRELIMINARY STATEMENT


WHEREAS, ABRCF, the Trustee and the Series 2008-1 Agent entered into the Series
2008-1 Supplement, dated as of February 15, 2008 (as amended, the “Original
Series 2008-1 Supplement”), pursuant to which the Series 2008-1 Notes were
issued;


WHEREAS, pursuant to Section 12.2 of the Base Indenture, any Supplement may be
amended with the consent of ABRCF, the Trustee, any applicable Enhancement
Provider and the Required Noteholders of a Series of Notes;


WHEREAS, pursuant to Section 11.11 of the Original Series 2008-1 Supplement, the
requirement contained in Section 12.2 of the Base Indenture shall be satisfied
upon attaining the consent of the Requisite Noteholders; and


WHEREAS, ABRCF desires to amend and restate the Original Series 2008-1
Supplement.


NOW, THEREFORE, the parties hereto agree as follows:


DESIGNATION


There was created a Series of Notes issued pursuant to the Base Inden­ture and
the Original Series 2008-1 Supplement and such Series of Notes was designated
generally as Variable Funding Rental Car Asset Backed Notes, Series 2008-1.


The proceeds from the initial sale of the Series 2008-1 Notes were deposited in
the Collection Account and were paid to ABRCF and used to make Loans under the
Loan Agreements to the extent that the Borrowers had requested Loans thereunder
and Eligible Vehicles were available for acquisition or refinancing thereunder
on the date of the Original Series 2008-1 Supplement.  Any such portion of
proceeds not so used to make Loans were deemed to be Principal Collections.


 
1

--------------------------------------------------------------------------------

 


The Series 2008-1 Notes are a non-Segregated Series of Notes (as more fully
described in the Base Indenture).  Accordingly, all references in this
Supplement to “all” Series of Notes (and all references in this Supplement to
terms defined in the Base Indenture that contain references to “all” Series of
Notes) shall refer to all Series of Notes other than Segregated Series of Notes.


ARTICLE I


DEFINITIONS


(a)           All capitalized terms not otherwise de­fined herein are defined in
the Definitions List attached to the Base Indenture as Schedule I thereto.  All
Article, Section, Subsec­tion, Exhibit or Schedule references herein shall refer
to Articles, Sections, Subsections, Exhibits or Schedules of this Supplement,
except as otherwise provided herein.  Unless other­wise stated herein, as the
context other­wise requires or if such term is otherwise defined in the Base
Indenture, each capitalized term used or defined herein shall relate only to the
Series 2008-1 Notes and not to any other Series of Notes issued by ABRCF.  In
the event that a term used herein shall be defined both herein and in the Base
Indenture, the definition of such term herein shall govern.


(b)           The following words and phrases shall have the following meanings
with respect to the Series 2008-1 Notes and the definitions of such terms are
applicable to the singular as well as the plural form of such terms and to the
masculine as well as the feminine and neuter genders of such terms:


“ABCR” is defined in the recitals hereto.


“ABG” means Avis Budget Group, Inc.


“ABRCF” is defined in the recitals hereto.


“Acquiring APA Bank” is defined in Section 11.1(c).


“Acquiring Purchaser Group” is defined in Section 11.1(e).


“Additional CP Conduit Purchaser” is defined in Section 2.6(e).


“Additional Funding Agent” is defined in Section 2.6(e).


“Adjusted LIBO Rate” means, with respect to each day during each Eurodollar
Period, pertaining to a portion of the Purchaser Group Invested Amount with
respect to any Purchaser Group allocated to a Eurodollar Tranche, an interest
rate per annum (rounded upwards, if necessary, to the nearest 1/16th of 1%)
equal to the LIBO Rate for such Eurodollar Period multiplied by the Statutory
Reserve Rate.


 
2

--------------------------------------------------------------------------------

 


“Adjusted Net Book Value” means, as of any date of determination, with respect
to each Adjusted Program Vehicle as of such date, the product of 0.965 and the
Net Book Value of such Adjusted Program Vehicle as of such date.


“Administrative Agent” is defined in the recitals hereto.


“Administrator” is defined in the recitals hereto.


“AESOP II Moody’s Excluded Receivable Amount” means, as of any date of
determination, the sum, with respect to each Moody’s Non-Investment Grade
Manufacturer as of such date, of the product of (1) to the extent such amounts
are included in the calculation of the AESOP II Loan Agreement Borrowing Base as
of such date, all amounts receivable, as of such date, by AESOP Leasing II from
such Moody’s Non-Investment Grade Manufacturer and (2) the Moody’s Excluded
Manufacturer Receivable Specified Percentage for such Moody’s Non-Investment
Grade Manufacturer as of such date.


“AESOP II Standard & Poor’s Excluded Receivable Amount”  means, as of any date
of determination, the sum, with respect to each Standard & Poor’s Non-Investment
Grade Manufacturer as of such date, of the product of (1) to the extent such
amounts are included in the calculation of the AESOP II Loan Agreement Borrowing
Base as of such date, all amounts receivable, as of such date, by AESOP Leasing
II from such Standard & Poor’s Non-Investment Grade Manufacturer and (2) the
Standard & Poor’s Excluded Manufacturer Receivable Specified Percentage for such
Standard & Poor’s Non-Investment Grade Manufacturer as of such date.


“Affected Party” means any CP Conduit Purchaser and any Program Support Provider
with respect to such CP Conduit Purchaser.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective day of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.


“APA Bank” is defined in the recitals hereto.


“APA Bank Funded Amount” means, with respect to any Purchaser Group for any day,
the excess, if any, of the Purchaser Group Invested Amount with respect to such
Purchaser Group over the CP Conduit Funded Amount for such day.


“APA Bank Percentage” means, with respect to any APA Bank, the percentage set
forth opposite the name of such APA Bank on Schedule I.


“Applicable Margin” is defined in the Fee Letter.


“ARAC” means Avis Rent A Car System, LLC.


 
3

--------------------------------------------------------------------------------

 


“A&R Effective Date” is defined in Section 6.2.


“Article VII Costs” means any amounts due pursuant to Article VII and any
interest accrued on such amounts pursuant to Section 3.4.


“Asset Purchase Agreement” means, with respect to any CP Conduit Purchaser, the
asset purchase agreement, liquidity agreement or other agreement among such CP
Conduit Purchaser, the Funding Agent with respect to such CP Conduit Purchaser
and the APA Bank with respect to such CP Conduit Purchaser, as amended, modified
or supplemented from time to time.


“Available APA Bank Funding Amount” means, with respect to any Purchaser Group
for any Business Day, the sum of (i) the portion of such Purchaser Group’s
Commitment Percentage of the Series 2008-1 Initial Invested Amount not to be
funded by such Purchaser Group by issuing Commercial Paper if such Business Day
is the Series 2008-1 Closing Date, (ii) the portion of the APA Bank Funded
Amount with respect to such Purchaser Group not allocated to a Eurodollar
Tranche on such Business Day, (iii) the portion of the APA Bank Funded Amount
with respect to such Purchaser Group allocated to any Eurodollar Tranche the
Eurodollar Period in respect of which expires on such Business Day and (iv) the
por­tion of such Purchaser Group’s Purchaser Group Increase Amount for such
Business Day not to be funded by such Purchaser Group by issuing Commercial
Paper.


“Available CP Funding Amount” means, with respect to any Purchaser Group for any
Business Day, the sum of (i) the portion of such Purchaser Group’s Commitment
Percentage of the Series 2008-1 Initial Invested Amount to be funded by such
Purchaser Group by issuing Commercial Paper if such Business Day is the Series
2008-1 Closing Date, (ii) the portion of the CP Conduit Funded Amount with
respect to such Purchaser Group allocated to any CP Tranche, the CP Rate Period
in respect of which expires on such Business Day and (iii) the portion of such
Purchaser Group’s Purchaser Group Increase Amount for such Business Day to be
funded by such Purchaser Group by issuing Commercial Paper.


“Bank Accounts” is defined in Section 11.16(f).


“Benefited Purchaser Group” is defined in Section 11.3(a).


“Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.


“BRAC” means Budget Rent A Car System, Inc.


“Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day
on which banking institutions in New York, New York, Charlotte, North Carolina,
Chicago, Illinois or the city in which the corporate trust office of the Trustee
is located are authorized or obligated by law or executive order to close.


“Certificate of Lease Deficit Demand” means a certificate substantially in the
form of Annex A to any Series 2008-1 Letter of Credit.


 
4

--------------------------------------------------------------------------------

 


“Certificate of Termination Date Demand” means a certificate substantially in
the form of Annex D to any Series 2008-1 Letter of Credit.


“Certificate of Termination Demand” means a certificate substantially in the
form of Annex C to any Series 2008-1 Letter of Credit.


“Certificate of Unpaid Demand Note Demand” means a certificate substantially in
the form of Annex B to any Series 2008-1 Letter of Credit.


“Change in Control” means (a) ABG shall at any time cease to own or control,
directly or indirectly, greater than 50% of the Voting Stock of ABCR, ARAC or
BRAC or (b) either ABRCF or AESOP Leasing is no longer indirectly wholly-owned
by ABCR.


“Change in Law” means (a) any law, rule or regulation or any change therein or
in the interpretation or application thereof (whether or not having the force of
law), in each case, adopted, issued or occurring after the Series 2008-1 Closing
Date or (b) any request, guideline or directive (whether or not having the force
of law) from any government or political subdivision or agency, authority,
bureau, central bank, commission, department or instrumentality thereof, or any
court, tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not part of government) which is responsible for the establishment
or interpretation of national or international accounting principles, in each
case, whether foreign or domestic (each an “Official Body”) charged with the
administration, interpretation or application thereof, or the compliance with
any request or directive of any Official Body (whether or not having the force
of law) made, issued or occurring after the Series 2008-1 Closing Date.


“Claim” is defined in Section 2.8.


“Commercial Paper” means, with respect to any CP Conduit Purchaser, the
promis­sory notes issued by, or for the benefit of, such CP Conduit Purchaser in
the commercial paper market.


“Commitment” means, with respect to the APA Banks included in any Purchaser
Group, the obligation of such APA Banks to purchase a Series 2008-1 Note on the
Series 2008-1 Closing Date and, thereafter, to maintain and, subject to certain
conditions, increase the Purchaser Group Invested Amount with respect to such
Purchaser Group, in each case, in an amount up to the Maximum Purchaser Group
Invested Amount with respect to such Purchaser Group.


“Commitment Amount” means, with respect to the APA Banks included in any
Purchaser Group, an amount equal to 102% of the Maximum Purchaser Group Invested
Amount with respect to such Purchaser Group.


“Commitment Fee” is defined in Section 2.7(e).


“Commitment Fee Rate” is defined in the Fee Letter.


“Commitment Percentage” means, on any date of determination, with respect to any
Purchaser Group, the ratio, expressed as a percentage, which such Purchaser
Group’s Maximum Purchaser Group Invested Amount bears to the Series 2008-1
Maximum Invested Amount on such date.


 
5

--------------------------------------------------------------------------------

 


“Company indemnified person” is defined in Section 2.8.


“Conduit Assignee” means, with respect to any CP Conduit Purchaser, any
commer­cial paper conduit administered by the Funding Agent with respect to such
CP Conduit Purchaser and designated by such Funding Agent to accept an
assignment from such CP Conduit Purchaser of the Purchaser Group Invested Amount
or a portion thereof with respect to such CP Conduit Purchaser pursuant to
Section 11.1(b).


“Confirmation Condition” means, with respect to any Bankrupt Manufacturer which
is a debtor in Chapter 11 Proceedings, a condition that shall be satisfied upon
the bankruptcy court having competent jurisdiction over such Chapter 11
Proceedings issuing an order that remains in effect approving (i) the assumption
of such Bankrupt Manufacturer’s Manufacturer Program (and the related Assignment
Agreements) by such Bankrupt Manufacturer or the trustee in bankruptcy of such
Bankrupt Manufacturer under Section 365 of the Bankruptcy Code and at the time
of such assumption, the payment of all amounts due and payable by such Bankrupt
Manufacturer under such Manufacturer Program and the curing of all other
defaults by the Bankrupt Manufacturer thereunder or (ii) the execution, delivery
and performance by such Bankrupt Manufacturer of a new post-petition
Manufacturer Program (and the related assignment agreements) on the same terms
and covering the same Vehicles as such Bankrupt Manufacturer’s Manufacturer
Program (and the related Assignment Agreements) in effect on the date such
Bankrupt Manufacturer became subject to such Chapter 11 Proceedings and, at the
time of the execution and delivery of such new post-petition Manufacturer
Program, the payment of all amounts due and payable by such Bankrupt
Manufacturer under such Manufacturer Program and the curing of all other
defaults by the Bankrupt Manufacturer thereunder; provided that notwithstanding
the foregoing, the Confirmation Condition shall be deemed satisfied until the
90th calendar day following the initial filing in respect of such Chapter 11
Proceedings.


“Consent” is defined in Article V.


“Consent Period Expiration Date” is defined in Article V.


“Consolidated EBITDA” has the meaning set forth in the Credit Agreement.


“Consolidated Leverage Ratio” has the meaning set forth in the Credit Agreement.


“CP Conduit Funded Amount” means, with respect to any Purchaser Group for any
day, the portion of the Purchaser Group Invested Amount with respect to such
Purchaser Group funded by such Purchaser Group through the issuance of
Commercial Paper outstanding on such day.


“CP Conduit Purchaser” is defined in the recitals hereto.


 
6

--------------------------------------------------------------------------------

 


“CP Rate Period” means, with respect to any CP Tranche, a period of days not to
exceed 270 days commencing on a Business Day selected in accordance with Section
2.7(b); provided that (x) if a CP Rate Period would end on a day that is not a
Business Day, such CP Rate Period shall end on the next succeeding Business Day
and (y) during the Series 2008-1 Amortization Period, each CP Rate Period shall
end on or prior to the next succeeding Distribution Date.


“CP Tranche” means, with respect to a Match Funding CP Conduit Purchaser, a
portion of the CP Conduit Funded Amount with respect to such Match Funding CP
Conduit Purchaser for which the Monthly Funding Costs with respect to such Match
Funding CP Conduit Purchaser is calculated by reference to a particular Discount
and a particular CP Rate Period.


“Credit Agreement” means the Credit Agreement, dated as of April 19, 2006, among
Avis Budget Holdings, LLC, as Borrower, ABCR, as Borrower, the subsidiary
borrowers referred to therein, the several lenders referred to therein, JPMorgan
Chase, as Administrative Agent, Deutsche Bank Securities Inc., as Syndication
Agent, each of Bank of America, N.A., Calyon New York Branch and Citicorp USA,
Inc., as Documentation Agents and Wachovia Bank, National Association, as
Co-Documentation Agent, as amended by the First Amendment thereto dated as of
December 23, 2008 but without giving effect to any further amendment thereto
made subsequent to the A&R Effective Date unless such amendment has been
approved in writing by the Requisite Noteholders.


“Decrease” is defined in Section 2.5(a).


“Demand Note Issuer” means each issuer of a Series 2008-1 Demand Note.


“Demand Note Preference Payment Amount” means, as of any day, (i) the aggregate
amount of all proceeds of demands made on the Series 2008-1 Demand Notes
pursuant to Section 3.5(c)(iii) or 3.5(d)(ii) that were deposited into the
Series 2008-1 Distribution Account and paid to the Series 2008-1 Noteholders
during the one-year period ending on such day; provided, however, that if an
Event of Bankruptcy (or the occurrence of an event described in clause (a) of
the definition thereof, without the lapse of a period of 60 consecutive days)
with respect to a Demand Note Issuer shall have occurred during such one-year
period, the Demand Note Preference Payment Amount as of such day shall equal the
Demand Note Preference Payment Amount as if it were calculated as of the date of
such occurrence minus (ii) the aggregate amount withdrawn from the Series 2008-1
Reserve Account or the Series 2008-1 Cash Collateral Account and paid to a
Funding Agent pursuant to Section 3.7(e) on account of a Preference Amount.


“Designated Amounts” is defined in Article V.


“Disbursement” means any Lease Deficit Disbursement, any Unpaid Demand Note
Disbursement, any Termination Date Disbursement or any Termination Disbursement
under a Series 2008-1 Letter of Credit, or any combination thereof, as the
context may require.


“Discount” means, (a) with respect to any Match Funding CP Conduit Purchaser,
the interest or discount component of the Commercial Paper issued by such Match
Funding CP Conduit Purchaser to fund or maintain the CP Conduit Funded Amount
with respect to such Match Funding CP Conduit Purchaser, including an amount
equal to the portion of the face amount of the outstanding Commercial Paper
issued to fund or maintain the CP Conduit Funded Amount with respect to such CP
Conduit Purchaser that corresponds to the portion of the proceeds of such
Commercial Paper that was used to pay the interest or discount component of
maturing Commercial Paper issued to fund or maintain such CP Conduit Funded
Amount, to the extent that such CP Conduit Purchaser has not received payments
of interest in respect of such interest component prior to the maturity date of
such maturing Commercial Paper, and including the portion of such interest or
discount component constituting dealer or placement agent commissions and (b)
with respect to any Pooled Funding CP Conduit Purchaser, the amount of interest
or discount to accrue on or in respect of the Commercial Paper issued by such
Pooled Funding CP Conduit Purchaser allocated, in whole or in part, by the
Funding Agent with respect to such Pooled Funding CP Conduit Purchaser, to fund
the purchase or maintenance of the CP Conduit Funded Amount with respect to such
Pooled Funding CP Conduit Purchaser (including, without limitation, any interest
attributable to the commissions of placement agents and dealers in respect of
such Commercial Paper and any costs associated with funding small or odd-lot
amounts, to the extent that such commissions or costs are allocated, in whole or
in part, to such Commercial Paper by such Funding Agent).


 
7

--------------------------------------------------------------------------------

 


“Effective Date” is defined in Section 6.1.


“Eligible Assignee” means a financial institution having short-term debt ratings
of at least “A-1” from Standard & Poor’s and “P-1” from Moody’s.


“Eurodollar Period” means, with respect to any Eurodollar Tranche and any
Purchaser Group:


(a)           initially, the period commencing on the Series 2008-1 Closing
Date, the Increase Date or a conversion date, as the case may be, with respect
to such Eurodollar Tranche and ending one month thereafter (or such other period
which is acceptable to the Funding Agent with respect to such Purchaser Group
and which in no event will be less than 7 days); and


(b)           thereafter, each period commencing on the last day of the
immediately preceding Eurodollar Period applicable to such Eurodollar Tranche
and ending one month thereafter (or such other period which is acceptable to the
Funding Agent with respect to such Purchaser Group and which in no event will be
less than 7 days);


provided that all Eurodollar Periods must end on the next Distribution Date and
all of the foregoing provisions relating to Eurodollar Periods are subject to
the following:


(i)            if any Eurodollar Period would otherwise end on a day that is not
a Business Day, such Eurodollar Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such
Eurodollar Period into another calendar month, in which event such Eurodollar
Period shall end on the immediately preceding Business Day; and


(ii)           any Eurodollar Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Eurodollar Period) shall end on the
last Business Day of the calendar month at the end of such Eurodollar Period.


 
8

--------------------------------------------------------------------------------

 


“Eurodollar Tranche” means, with respect to any Purchaser Group, a portion of
the APA Bank Funded Amount with respect to such Purchaser Group allocated to a
particular Eurodollar Period and an Adjusted LIBO Rate determined by reference
thereto.


“Excess Collections” is defined in Section 3.3(e)(i).


“Excluded Taxes” means, with respect to the Administrative Agent, any CP Conduit
Purchaser, any APA Bank, any Funding Agent, any Program Support Provider or any
other recipient of any payment to be made by or on account of any obligation of
ABRCF here­under, (a) income or franchise taxes imposed on (or measured by) its
net income by the United States of America or by any other Governmental
Authority, in each case, as a result of a present or former connection between
the United States of America or the jurisdiction of such Governmental Authority
imposing such tax, as the case may be, and the Administrative Agent, such CP
Conduit Purchaser, such APA Bank, such Funding Agent, such Program Support
Provider or any other such recipient (except a connection arising solely from
the Administra­tive Agent’s, such CP Conduit Purchaser’s, such APA Bank’s, such
Program Support Provider’s or such recipient’s having executed, delivered or
performed its obligations here­under, receiving a payment hereunder or enforcing
the Series 2008-1 Notes) and (b) any branch profits tax imposed by the United
States of America or any similar tax imposed by any other jurisdiction in which
ABRCF is located (except any such branch profits or similar tax imposed as a
result of a connection with the United States of America or other jurisdiction
as a result of a connection arising solely from the Administrative Agent’s, such
CP Conduit Purchaser’s, such APA Bank’s, such Program Support Provider’s or such
recipient’s having executed, delivered or performed its obligations hereunder,
receiving a payment hereunder or enforcing the Series 2008-1 Notes).


“Expiry Date” means, with respect to any Purchaser Group, the earlier of (a) the
Scheduled Expiry Date with respect to such Purchaser Group and (b) the date on
which an Amortization Event with respect to the Series 2008-1 Notes shall have
been declared or automatically occurred.


“Extending Purchaser Group” means a Purchaser Group other than a Non-Extending
Purchaser Group.


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day of such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.


 
9

--------------------------------------------------------------------------------

 


“Fee Letter” means the letter dated the date hereof, from ABRCF addressed to the
Administrative Agent and each of the CP Conduit Purchasers, the Funding Agents
and the APA Banks setting forth certain fees payable from time to time to the
Purchaser Groups, as such letter may be amended or replaced from time to time.


“Finance Guide” means the Black Book Official Finance/Lease Guide.


“Floating Tranche” means, with respect to any Purchaser Group, the portion of
the APA Bank Funded Amount with respect to such Purchaser Group not allocated to
a Eurodollar Tranche.


“Funding Agent” is defined in the recitals hereto.


“Inclusion Date” means, with respect to any Vehicle, the date that is three
months after the earlier of (i) the date such Vehicle became a Redesignated
Vehicle and (ii) if the Manufacturer of such Vehicle is a Bankrupt Manufacturer,
the date upon which the Event of Bankruptcy which caused such Manufacturer to
become a Bankrupt Manufacturer first occurred.


“Increase” is defined in Section 2.3(a).


“Increase Amount” is defined in Section 2.3(a).


“Increase Date” is defined in Section 2.3(a).


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Interest Rate Cap Counterparty” means ABRCF’s counterparty under a
Series 2008-1 Interest Rate Cap.


“JPMorgan Chase” is defined in the recitals hereto.


“Lease Deficit Disbursement” means an amount drawn under a Series 2008-1 Letter
of Credit pursuant to a Certificate of Lease Deficit Demand.


“LIBO Rate” means, with respect to each day during each Eurodollar Period
pertain­ing to a Eurodollar Tranche, the rate appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page of such service, providing
rate quotations compar­able to those currently provided on such page of such
service, as determined by the Administrative Agent from time to time in
accordance with its customary practices for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m. (London time) on the second London Banking Day prior to
the commencement of such Eurodollar Period, as the rate for dollar deposits with
a maturity comparable to the Eurodollar Period applicable to such Eurodollar
Tranche.


“LOC Pro Rata Share” means, with respect to any Series 2008-1 Letter of Credit
Provider as of any date, the fraction (expressed as a percentage) obtained by
dividing (A) the available amount under such Series 2008-1 Letter of Credit
Provider’s Series 2008-1 Letter of Credit as of such date by (B) an amount equal
to the aggregate available amount under all Series 2008-1 Letters of Credit as
of such date; provided that only for purposes of calculating the LOC Pro Rata
Share with respect to any Series 2008-1 Letter of Credit Provider as of any
date, if such Series 2008-1 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any draw under its Series 2008-1
Letter of Credit made prior to such date, the avail­able amount under such
Series 2008-1 Letter of Credit Provider’s Series 2008-1 Letter of Credit as of
such date shall be treated as reduced (for calculation purposes only) by the
amount of such unpaid demand and shall not be reinstated for purposes of such
calculation unless and until the date as of which such Series 2008-1 Letter of
Credit Provider has paid such amount to the Trustee and been reimbursed by the
Lessee or the applicable Demand Note Issuer, as the case may be, for such amount
(provided that the foregoing calculation shall not in any manner reduce the
undersigned’s actual liability in respect of any failure to pay any demand under
its Series 2008-1 Letter of Credit).


 
10

--------------------------------------------------------------------------------

 


“London Banking Day” means any business day on which dealings in deposits in
United States dollars are transacted in the London interbank market.


“Market Value Average” means, as of any day, the percentage equivalent of a
fraction, the numerator of which is the average of the Selected Fleet Market
Value as of the preceding Determination Date and the two Determination Dates
precedent thereto and the denomin­ator of which is the sum of (a) the average of
the aggregate Net Book Value of all Non-Program Vehicles (excluding (i) any
Unaccepted Program Vehicles, (ii) any Excluded Redesignated Vehicles and (iii)
any other Non-Program Vehicles that are subject to a Manufacturer Program with
an Eligible Non-Program Manufacturer with respect to which no Manufacturer Event
of Default has occurred and is continuing) and (b) the average of the aggregate
Adjusted Net Book Value of all Adjusted Program Vehicles, in the case of each of
clause (a) and (b) leased under the AESOP I Operating Lease and the Finance
Lease as of the preceding Determination Date and the two Determination Dates
precedent thereto.


“Match Funding CP Conduit Purchaser” means each CP Conduit Purchaser that is
designated as such on Schedule I or that, after the Series 2008-1 Closing Date,
notifies ABRCF and the Administrative Agent in accordance with Section 2.7(d) in
writing that it is funding its CP Conduit Funded Amount with Commercial Paper
issued by it, or for its benefit, in specified CP Tranches selected in
accordance with Sections 2.7(b) and (c) and that, in each case, has not
subsequently notified ABRCF and the Administrative Agent in writing that ABRCF
will no longer be permit­ted to select CP Tranches in accordance with Sections
2.7(b) and (c) in respect of the CP Conduit Funded Amount with respect to such
CP Conduit Purchaser.


“Maximum Purchaser Group Invested Amount” means, with respect to any Purchaser
Group, the amount set forth opposite the name of the CP Conduit Purchaser
included in such Purchaser Group on Schedule I, as such amount may be increased
or reduced from time to time as provided in Section 2.6.  The Maximum Purchaser
Group Invested Amount with respect to each Non-Extending Purchaser Group shall
be reduced to zero on the Scheduled Expiry Date with respect to such Purchaser
Group.


“Monthly Funding Costs” means, with respect to each Series 2008-1 Interest
Period and any Purchaser Group, the sum of:


 
11

--------------------------------------------------------------------------------

 


(a)           for each day during such Series 2008-1 Interest Period, (i) with
respect to a Match Funding CP Conduit Purchaser, the aggregate amount of
Discount accruing on all outstanding Commercial Paper issued by, or for the
benefit of, such Match Funding CP Conduit Purchaser to fund the CP Conduit
Funded Amount with respect to such Match Funding CP Conduit Purchaser on such
day or (ii) with respect to a Pooled Funding CP Conduit Purchaser, the aggregate
amount of Discount accruing on or otherwise in respect of the Commercial Paper
issued by, or for the benefit of, such Pooled Funding CP Conduit Purchaser
allocated, in whole or in part, by the Funding Agent with respect to such Pooled
Funding CP Conduit Purchaser, to fund the purchase or maintenance of the CP
Conduit Funded Amount with respect to such Pooled Funding CP Conduit Purchaser;
plus


(b)           for each day during such Series 2008-1 Interest Period, the sum
of:


(i)            the product of (A) the portion of the APA Bank Funded Amount with
respect to such Purchaser Group allocated to the Floating Tranche with respect
to such Purchaser Group on such day times (B) the Alternate Base Rate plus the
Applicable Margin on such day, divided by (C) 365 (or 366, as the case may be)
plus


(ii)           the product of (A) the portion of the APA Bank Funded Amount with
respect to such Purchaser Group allocated to Eurodollar Tranches with respect to
such Purchaser Group on such day times (B) the weighted average Adjusted LIBO
Rate with respect to such Eurodollar Tranches plus the Applicable Margin on such
day in effect with respect thereto divided by (C) 360; plus


(c)           for each day during such Series 2008-1 Interest Period, the
product of (A) the CP Conduit Funded Amount with respect to such Purchaser Group
on such day times (B) the Program Fee Rate on such day divided by (C) 360.


“Monthly Total Principal Allocation” means for any Related Month the sum of all
Series 2008-1 Principal Allocations with respect to such Related Month.


“Moody’s” means Moody’s Investors Service, Inc.


“Moody’s Excluded Manufacturer Receivable Specified Percentage” means, as of any
date of determination, with respect to each Moody’s Non-Investment Grade
Manufacturer as of such date, the percentage (not to exceed 100%) most recently
specified in writing by Moody’s to ABRCF and the Trustee and consented to by the
Requisite Noteholders with respect to such Moody’s Non-Investment Grade
Manufacturer; provided, however, that as of the A&R Effective Date the Moody’s
Excluded Manufacturer Receivable Specified Percentage for each Moody’s
Non-Investment Grade Manufacturer shall be 100%; provided further that the
initial Moody’s Excluded Manufacturer Receivable Specified Percentage with
respect to any Manufacturer that becomes a Moody’s Non-Investment Grade
Manufacturer after the A&R Effective Date shall be 100%.


 
12

--------------------------------------------------------------------------------

 


“Moody’s Excluded Receivable Amount” means, as of any date of determination, the
sum of the following amounts with respect to each Moody’s Non-Investment Grade
Manufacturer as of such date:  the product of (i) to the extent such amounts are
included in the calculation of AESOP I Operating Lease Loan Agreement Borrowing
Base as of such date, all amounts receivable, as of such date, by AESOP Leasing
or the Intermediary from such Moody’s Non-Investment Grade Manufacturer and (ii)
the Moody’s Excluded Manufacturer Receivable Specified Percentage for such
Moody’s Non-Investment Grade Manufacturer as of such date.


“Moody’s Non-Investment Grade Manufacturer” means, as of any date of
determination, any Manufacturer that (i) is not a Bankrupt Manufacturer and (ii)
does not have a long-term senior unsecured debt rating of at least “Baa3” from
Moody’s; provided that any Manufacturer whose long-term senior unsecured debt
rating is downgraded from at least “Baa3” to below “Baa3” by Moody’s after the
A&R Effective Date shall not be deemed a Moody’s Non-Investment Grade
Manufacturer until the thirtieth (30th) calendar day following such downgrade.


“Non-Extending Purchaser Group” means any Purchaser Group who shall not have
agreed to an extension of its Scheduled Expiry Date pursuant to Section 2.6(b).


“Optional Termination Date” is defined in Section 2.5(b).


“Optional Termination Notice” is defined in Section 2.5(b).


“Other Taxes”  means any and all current or future stamp or documentary taxes or
other excise or property taxes, charges or similar levies arising from any
payment made under this Supplement, the Base Indenture, or any Related Documents
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Supplement, the Base Indenture or any Related Document.


“Outstanding” means, with respect to the Series 2008-1  Notes, the Series 2008-1
Invested Amount shall not have been reduced to zero and all accrued interest and
other amounts owing on the Series 2008-1 Notes and to the Administrative Agent,
the Funding Agents, the CP Conduit Purchasers and the APA Banks hereunder shall
not have been paid in full.


“Participants” is defined in Section 11.1(d).


“Past Due Rent Payment” is defined in Section 3.2(f).


“Permitted Investments” means negotiable instruments or securities maturing on
or before the Distribution Date next occurring after the investment therein,
payable in Dollars, issued by an entity organized under the laws of the United
States of America and repre­sented by instruments in bearer or registered or in
book-entry form which evidence (i) obligations the full and timely payment of
which are to be made by or is fully guaranteed by the United States of America
other than financial contracts whose value depends on the values or indices of
asset values; (ii) demand deposits of, time deposits in, or certificates of
deposit issued by, any depositary institution or trust company incorporated
under the laws of the United States of America or any state thereof whose
short-term debt is rated “P-1” by Moody’s and “A-1” or higher by Standard &
Poor’s and subject to supervision and examination by Federal or state banking or
depositary institution authorities; provided, however, that at the earlier of
(x) the time of the investment and (y) the time of the contractual commitment to
invest therein, the certificates of deposit or short-term deposits, if any, or
long-term unsecured debt obligations (other than such obligation whose rating is
based on collateral or on the credit of a Person other than such institution or
trust company) of such depositary institution or trust company shall have a
credit rating from Standard & Poor’s of “A-1+”, in the case of certificates of
deposit or short-term deposits, or a rating from Standard & Poor’s not lower
than “AA”, in the case of long-term unsecured debt obligations; (iii) commercial
paper having, at the earlier of (x) the time of the investment and (y) the time
of the contractual commitment to invest therein, a rating from Standard & Poor’s
of “A-1+” and a rating from Moody’s of “P-1”; (iv) bankers’ acceptances issued
by any depositary institution or trust company described in clause (ii) above;
(v) investments in money market funds (x) rated “AAm” by Standard & Poor’s or
otherwise approved in writing by Standard & Poor’s and (y) rated “Aaa” by
Moody’s or otherwise approved in writing by Moody’s; (vi) Eurodollar time
deposits having a credit rating from Standard & Poor’s of “A-1+” and a credit
rating  from Moody’s of at least “A3” or “P-1”; (vii) repurchase agreements
involving any of the Permitted Investments described in clauses (i) and (vi)
above and the certificates of deposit described in clause (ii) above which are
entered into with a depository institution or trust company, having a commercial
paper or short-term certificate of deposit rating of “A-1+” by Standard & Poor’s
and “P-1” by Moody’s or which otherwise is approved as to collateralization by
the Rating Agencies; and (viii) any other instruments or securities, if the
Rating Agencies confirm in writing that the investment in such instruments or
securities will not adversely affect any rating with respect to the Series
2008-1 Notes and, so long as Standard & Poor’s rates the Commercial Paper issued
by any CP Conduit Purchaser, Standard & Poor’s confirms in writing that the
investment in such instruments or securities will not adversely affect any
rating of the Commercial Paper issued by any CP Conduit Purchaser whose
Commercial Paper is rated by Standard & Poor’s at such time.


 
13

--------------------------------------------------------------------------------

 


“Pooled Funding CP Conduit Purchaser” means each CP Conduit Purchaser that is
not a Match Funding CP Conduit Purchaser.


“Preference Amount” means any amount previously distributed to a member or
members of a Purchaser Group on or relating to a Series 2008-1 Note that is
recoverable or that has been recovered as a voidable preference by the trustee
in a bankruptcy proceeding of a Demand Note Issuer pursuant to the Bankruptcy
Code in accordance with a final nonappealable order of a court having competent
jurisdiction.


“Pre-Preference Period Demand Note Payments” means, as of any date of
deter­mination, the aggregate amount of all proceeds of demands made on the
Series 2008-1 Demand Notes included in the Series 2008-1 Demand Note Payment
Amount as of the Series 2008-1 Letter of Credit Termination Date that were paid
by the Demand Note Issuers more than one year before such date of determination;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of 60 consecutive days) with respect to a Demand Note Issuer occurs during such
one-year period, (x) the Pre-Preference Period Demand Note Payments as of any
date during the period from and including the date of the occurrence of such
Event of Bankruptcy to and including the conclusion or dismissal of the
proceedings giving rise to such Event of Bankruptcy without contin­uing
jurisdiction by the court in such proceedings shall equal the Pre-Preference
Period Demand Note Payments as of the date of such occurrence and (y) the
Pre-Preference Period Demand Note Payments as of any date after the conclusion
or dismissal of such proceedings shall equal the Series 2008-1 Demand Note
Payment Amount as of the date of the conclusion or dismissal of such
proceedings.


 
14

--------------------------------------------------------------------------------

 


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase as its prime rate in effect at its principal office in
New York City.  Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.


“Principal Deficit Amount” means, on any date of determination, the excess, if
any, of (i) the Series 2008-1 Invested Amount on such date (after giving effect
to the distribution of the Monthly Total Principal Allocation for the Related
Month if such date is a Distribution Date) over (ii) the sum of (a) the Series
2008-1 AESOP I Operating Lease Loan Agreement Borrowing Base and (b) the excess,
if any, of (1) the AESOP II Loan Agreement Borrowing Base over (2) the AESOP II
Moody’s Excluded Receivable Amount on such date.


“Pro Rata Share” means, with respect to any Purchaser Group, on any date, the
ratio, expressed as a percentage, which the Purchaser Group Invested Amount with
respect to such Purchaser Group bears to the Series 2008-1 Invested Amount on
such date.


“Program Fee Rate” is defined in the Fee Letter.


“Program Support Provider” means, with respect to any CP Conduit Purchaser, the
APA Bank with respect to such CP Conduit Purchaser and any other or additional
Person now or hereafter extending credit, or having a commitment to extend
credit to or for the account of, or to make purchases from, such CP Conduit
Purchaser or issuing a letter of credit, surety bond or other instrument to
support any obligations arising under or in connection with such CP Conduit
Purchaser’s securitization program.


“Purchase Effective Date” is defined in Section 2.6(d).


“Purchaser Group” means, collectively, a CP Conduit Purchaser and the APA Banks
with respect to such CP Conduit Purchaser.


“Purchaser Group Addition Date” is defined in Section 2.6(e).


“Purchaser Group Increase Amount” means, with respect to any Purchaser Group,
for any Business Day, such Purchaser Group’s Commitment Percentage of the
Increase Amount, if any, on such Business Day.


“Purchaser Group Invested Amount” means, with respect to any Purchaser Group,
(a) when used with respect to the Series 2008-1 Closing Date, such Purchaser
Group’s Commitment Percentage of the Series 2008-1 Initial Invested Amount and
(b) when used with respect to any other date, an amount equal to (i) the
Purchaser Group Invested Amount with respect to such Purchaser Group on the
immedi­ately preceding Business Day plus (ii) the Purchaser Group Increase
Amount with respect to such Purchaser Group on such date minus (iii) the amount
of principal payments made to such Purchaser Group pursuant to Section 3.5(f) on
such date plus (iv) the amount of principal payments recovered from such
Purchaser Group by a trustee as a preference payment in a bankruptcy proceeding
of a Demand Note Issuer or otherwise.


 
15

--------------------------------------------------------------------------------

 


“Purchaser Group Supplement” is defined in Section 11.1(e).


“Qualified Interest Rate Cap Counterparty” means a counterparty to a Series
2008-1 Interest Rate Cap that is a bank, other financial institution or Person
which has, or has all of its obligations under its Series 2008-1 Interest Rate
Cap guaranteed by a Person that has, (i) a short-term senior unsecured debt,
deposit, claims paying or credit (as the case may be) rating of at least “A-1”,
or if such bank, financial institution or Person does not have a short-term
senior, unsecured debt rating, a long-term senior, unsecured debt, deposit,
claims paying or credit (as the case may be) rating of at least “A+”, in each
case, from Standard & Poor’s and (ii) a short-term senior, unsecured debt,
deposit, claims paying or credit (as the case may be) rating of “P-1”, or if
such bank, financial institution or Person does not have a short-term senior,
unsecured debt rating, a long-term senior, unsecured debt, deposit, claims
paying or credit (as the case may be) rating of at least “A1”, in each case,
from Moody’s.


“Record Date” means, with respect to each Distribution Date, the immediately
preceding Business Day.


“Related Additional APA Banks” is defined in Section 2.6(e).


“Related Purchaser Group” means, with respect to any Funding Agent, the CP
Conduit Purchaser identified next to such Funding Agent on Schedule I and each
APA Bank identified on Schedule I next to such CP Conduit Purchaser.


“Replacement Credit Agreement” means any credit agreement or similar facility
entered into by Avis Budget Holdings, LLC, ABCR and/or any affiliate of either
entity, that refinances or replaces the Credit Agreement without giving effect
to any amendment thereto that is not approved in writing by the Requisite
Noteholders.


“Requisite Noteholders” means Purchaser Groups having Commitment Percentages
aggregating more than 50%.


“Scheduled Expiry Date” means, with respect to any Purchaser Group, October 28,
2010, as such date may be extended in accordance with Section 2.6(b).


 “Selected Fleet Market Value” means, with respect to all Adjusted Program
Vehicles and all Non-Program Vehicles (excluding (i) any Unaccepted Program
Vehicles, (ii) any Excluded Redesignated Vehicles and (iii) any other
Non-Program Vehicles that are subject to a Manufacturer Program with an Eligible
Non-Program Manufacturer with respect to which no Manufacturer Event of Default
has occurred and is continuing) as of any date of determination, the sum of the
respective Market Values of each such Adjusted Program Vehicle and each such
Non-Program Vehicle, in each case subject to the AESOP I Operating Lease or the
Finance Lease as of such date.  For purposes of computing the Selected Fleet
Market Value, the “Market Value” of an Adjusted Program Vehicle or a Non-Program
Vehicle means the market value of such Vehicle as specified in the most recently
published NADA Guide for the model class and model year of such Vehicle based on
the average equipment and the average mileage of each Vehicle of such model
class and model year then leased under the AESOP I Operating Lease and the
Finance Lease; provided, that if the NADA Guide is not being published or the
NADA Guide is being published but such Vehicle is not included therein, the
Market Value of such Vehicle shall be based on the market value specified in the
most recently published Finance Guide for the model class and model year of such
Vehicle based on the average equipment and the average mileage of each Vehicle
of such model class and model year then leased under the AESOP I Operating Lease
or the Finance Lease; provided, further, that if the Finance Guide is being
published but such Vehicle is not included therein, the Market Value of such
Vehicle shall mean (x) in the case of an Adjusted Program Vehicle, the Adjusted
Net Book Value of such Adjusted Program Vehicle and (y) in the case of a
Non-Program Vehicle, the Net Book Value of such Non-Program Vehicle provided,
further, that if the Finance Guide is not being published, the Market Value of
such Vehicle shall be based on an independent third-party data source selected
by the Administrator and approved by each Rating Agency that is rating any
Series of Notes at the request of ABRCF based on the average equipment and
average mileage of each Vehicle of such model class and model year then leased
under the AESOP I Operating Lease or the Finance Lease; provided, further, that
if no such third-party data source or methodology shall have been so approved or
any such third-party data source or methodology is not available, the Market
Value of such Vehicle shall be equal to a reasonable estimate of the wholesale
market value of such Vehicle as determined by the Administrator, based on the
Net Book Value of such Vehicle and any other factors deemed relevant by the
Administrator.


 
16

--------------------------------------------------------------------------------

 


“Series 2008-1 Accrued Interest Account” is defined in Section 3.1(b).


“Series 2008-1 AESOP I Operating Lease Loan Agreement Borrowing Base” means, as
of any date of deter­mination, the product of (a) the Series 2008-1 AESOP I
Operating Lease Vehicle Percentage as of such date and (b) the excess of (i) the
AESOP I Operating Lease Loan Agreement Borrowing Base as of such date over
(ii) the Moody’s Excluded Receivable Amount as of such date.


“Series 2008-1 AESOP I Operating Lease Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage (which percentage shall
never exceed 100%), the numerator of which is the Series 2008-1 Required AESOP I
Operating Lease Vehicle Amount as of such date and the denomina­tor of which is
the sum of the Required AESOP I Operating Lease Vehicle Amounts for all Series
of Notes as of such date.


“Series 2008-1 Agent” is defined in the recitals hereto.


“Series 2008-1 Amortization Period” means the period beginning at the earliest
to occur of (a) the close of business on the Business Day immediately preceding
the date on which the Expiry Date with respect to each Purchaser Group shall
have occurred and (b) the close of business on the Optional Termination Date and
ending upon the earliest to occur of (i) the date on which the Series 2008-1
Notes are fully paid, (ii) the termination of the Indenture and (iii) the Series
2008-1 Termination Date.


“Series 2008-1 Available Cash Collateral Account Amount” means, as of any date
of determination, the amount on deposit in the Series 2008-1 Cash Collateral
Account (after giving effect to any deposits thereto and withdrawals and
releases therefrom on such date).


 
17

--------------------------------------------------------------------------------

 


“Series 2008-1 Available Reserve Account Amount” means, as of any date of
determination, the amount on deposit in the Series 2008-1 Reserve Account (after
giving effect to any deposits thereto and with­drawals and releases therefrom on
such date).


“Series 2008-1 Cash Collateral Account” is defined in Section 3.8(e).


“Series 2008-1 Cash Collateral Account Collateral” is defined in Section 3.8(a).


“Series 2008-1 Cash Collateral Account Surplus” means, with respect to any
Distribution Date, the lesser of (a) the Series 2008-1 Available Cash Collateral
Account Amount and (b) the lesser of (A) the excess, if any, of the Series
2008-1 Liquidity Amount (after giving effect to any with­drawal from the Series
2008-1 Reserve Account on such Distribution Date) over the Series 2008-1
Required Liquidity Amount on such Distribution Date and (B) the excess, if any,
of the Series 2008-1 Enhancement Amount (after giving effect to any withdrawal
from the Series 2008-1 Reserve Account on such Distribution Date) over the
Series 2008-1 Required Enhancement Amount on such Distribution Date; provided,
however, that, on any date after the Series 2008-1 Letter of Credit Termination
Date, the Series 2008-1 Cash Collateral Account Surplus shall mean the excess,
if any, of (x) the Series 2008-1 Available Cash Collateral Account Amount over
(y) the Series 2008-1 Demand Note Payment Amount minus the Pre-Preference Period
Demand Note Payments as of such date.


“Series 2008-1 Cash Collateral Percentage” means, as of any date of
determina­tion, the percentage equivalent of a fraction, the numerator of which
is the Series 2008-1 Available Cash Collateral Amount as of such date and the
denominator of which is the Series 2008-1 Letter of Credit Liquidity Amount as
of such date.


“Series 2008-1 Closing Date” is defined in Section 2.1(a).


“Series 2008-1 Collateral” means the Collater­al, each Series 2008-1 Letter of
Credit, each Series 2008-1 Demand Note, the Series 2008-1 Interest Rate Cap
Collateral, the Series 2008-1 Distribution Account Collateral, the Series 2008-1
Cash Collateral Account Collateral and the Series 2008-1 Reserve Account
Collateral.


“Series 2008-1 Collection Account” is defined in Section 3.1(b).


“Series 2008-1 Demand Note” means each demand note made by a Demand Note Issuer,
substantially in the form of Exhibit D as amended, modified or restated from
time to time.


“Series 2008-1 Demand Note Payment Amount” means, as of the Series 2008-1 Letter
of Credit Termination Date, the aggregate amount of all proceeds of demands made
on the Series 2008-1 Demand Notes pursuant to Section 3.5(c)(iii) or 3.5(d)(ii)
that were deposited into the Series 2008-1 Distribution Account and paid to the
Series 2008-1 Noteholders during the one-year period ending on the Series 2008-1
Letter of Credit Termination Date; provided, however, that if an Event of
Bankruptcy (or the occurrence of an event described in clause (a) of the
definition thereof, without the lapse of a period of 60 consecutive days) with
respect to a Demand Note Issuer shall have occurred during such one-year period,
the Series 2008-1 Demand Note Payment Amount as of the Series 2008-1 Letter of
Credit Termination Date shall equal the Series 2008-1 Demand Note Payment Amount
as if it were calculated as of the date of such occurrence.


 
18

--------------------------------------------------------------------------------

 


“Series 2008-1 Deposit Date” is defined in Section 3.2.


“Series 2008-1 Distribution Account” is defined in Section 3.9(a).


“Series 2008-1 Distribution Account Collateral” is defined in Section 3.9(d).


“Series 2008-1 Documents” means each of this Supplement, the Series 2008-1
Notes, the Series 2008-1 Interest Rate Cap, the Fee Letter, the Series 2008-1
Demand Notes, the Series 2008-1 Letter of Credit and any other related documents
executed in connection with an issuance of the Series 2008-1 Notes or activities
related thereto.


“Series 2008-1 Eligible Letter of Credit Provider” means a Person satisfactory
to ABCR and the Demand Note Issuers and having, at the time of the issuance of
the related Series 2008-1 Letter of Credit, a long-term senior unsecured debt,
deposit, claims paying or credit (as the case may be) rating of at least “A”
from Standard & Poor’s and a short-term senior unsecured debt, deposit, claims
paying or credit (as the case may be) rating of at least “A-1” from Standard &
Poor’s and a long-term senior unsecured debt, deposit, claims paying or credit
(as the case may be) rating of at least “A1” from Moody’s and a short-term
senior unsecured debt, deposit, claims paying or credit (as the case may be)
rating of at least “P-1” from Moody’s that is a commercial bank having total
assets in excess of $500,000,000; provided that if a Person is not a Series
2008-1 Letter of Credit Provider (or a letter of credit provider under the
Supplement for any other Series of Notes), then such Person shall not be a
Series 2008-1 Eligible Letter of Credit Provider until ABCR has provided 10
days’ prior notice to the Rating Agencies, Standard & Poor’s and the
Administrative Agent that such a Person has been proposed as a Series 2008-1
Letter of Credit Provider.


“Series 2008-1 Enhancement” means the Series 2008-1 Cash Collateral Account
Collateral, the Series 2008-1 Letters of Credit, the Series 2008-1 Demand Notes,
the Series 2008-1 Overcollateralization Amount and the Series 2008-1 Reserve
Account Amount.


“Series 2008-1 Enhancement Amount” means, as of any date of determination, the
sum of (i) the Series 2008-1 Overcollateralization Amount as of such date, (ii)
the Series 2008-1 Letter of Credit Amount as of such date, (iii) the Series
2008-1 Avail­able Reserve Account Amount as of such date and (iv) the amount of
cash and Permitted Investments on deposit in the Series 2008-1 Collection
Account (not including amounts allocable to the Series 2008-1 Accrued Interest
Account) and the Series 2008-1 Excess Collection Account as of such date.


“Series 2008-1 Enhancement Deficiency” means, on any date of determination, the
amount by which the Series 2008-1 Enhancement Amount is less than the Series
2008-1 Required Enhancement Amount as of such date.


“Series 2008-1 Excess Collection Account” is defined in Section 3.1(b).


 
19

--------------------------------------------------------------------------------

 


“Series 2008-1 Expected Final Distribution Date” means the Distribution Date
falling in the seventh calendar month after the calendar month in which the
Series 2008-1 Revolving Period ends.


“Series 2008-1 Incremental Enhancement Amount” means, as of any date of
determination, the sum of:


(i)            the greater of (x) the Series 2008-1 Percentage of the excess, if
any, of the Non-Program Vehicle Amount as of the immediately preceding Business
Day over the Series 2008-1 Maximum Non-Program Vehicle Amount as of the
immediately preceding Business Day and (y) the excess, if any, of (A) the Series
2008-1 AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all
Non-Program Vehicles (other than (i) Unaccepted Program Vehicles and (ii)
Vehicles subject to a Manufacturer Program with a Specified Eligible Non-Program
Manufacturer) leased under the AESOP I Operating Lease as of the immediately
preceding Business Day over (B) the Series 2008-1 Maximum Non-Program Vehicle
Percentage of the sum of (1) the Net Book Value of all Vehicles leased under the
AESOP II Operating Lease as of the immediately preceding Business Day and (2)
the Series 2008-1 AESOP I Operating Lease Vehicle Percentage of the Net Book
Value of all Vehicles leased under the AESOP I Operating Lease as of the
immediately preceding Business Day;


(ii)           the greater of (x) the Series 2008-1 Percentage of the excess, if
any, of the aggregate Net Book Value of all Vehicles manufactured by Mitsubishi
and leased under the Leases as of the immediately preceding Business Day over
the Series 2008-1 Maximum Mitsubishi Amount as of the immediately preceding
Business Day and (y) the excess, if any, of (A) the sum of (1) the aggregate Net
Book Value of all Vehicles manufactured by Mitsubishi and leased under the AESOP
II Operating Lease as of the immediately preceding Business Day and (2) the
Series 2008-1 AESOP I Operating Lease Vehicle Percentage of the Net Book Value
of all Vehicles manufactured by Mitsubishi and leased under the AESOP I
Operating Lease as of the immediately preceding Business Day over (B) 10% of the
sum of (1) the Net Book Value of all Vehicles leased under the AESOP II
Operating Lease as of the immediately preceding Business Day and (2) the Series
2008-1 AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day;


(iii)          the greater of (x) the Series 2008-1 Percentage of the excess, if
any, of the aggregate Net Book Value of all Vehicles manufactured by Isuzu or
Subaru, individually, and leased under the Leases as of the immediately
preceding Business Day over the Series 2008-1 Maximum Individual Isuzu/Subaru
Amount as of the immediately preceding Business Day and (y) the excess, if any,
of (A) the sum of (1) the aggregate Net Book Value of all Vehicles manufactured
by Isuzu or Subaru, individually, and leased under the AESOP II Operating Lease
as of the immediately preceding Business Day and (2) the Series 2008-1 AESOP I
Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles
manufactured by Isuzu or Subaru, individually, and leased under the AESOP I
Operating Lease as of the immediately preceding Business Day over (B) 5% of the
sum of (1) the Net Book Value of all Vehicles leased under the AESOP II
Operating Lease as of the immediately preceding Business Day and (2) the Series
2008-1 AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day;


 
20

--------------------------------------------------------------------------------

 


(iv)          the greater of (x) the Series 2008-1 Percentage of the excess, if
any, of the aggregate Net Book Value of all Vehicles manufactured by Hyundai and
leased under the Leases as of the immediately preceding Business Day over the
Series 2008-1 Maximum Hyundai Amount as of the immediately preceding Business
Day and (y) the excess, if any, of (A) the sum of (1) the aggregate Net Book
Value of all Vehicles manufactured by Hyundai and leased under the AESOP II
Operating Lease as of the immediately preceding Business Day and (2) the Series
2008-1 AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all
Vehicles manufactured by Hyundai and leased under the AESOP I Operating Lease as
of the immediately preceding Business Day over (B) 20% of the sum of (1) the Net
Book Value of all Vehicles leased under the AESOP II Operating Lease as of the
immediately preceding Business Day and (2) the Series 2008-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of the immediately preceding Business Day;


(v)           the greater of (x) the Series 2008-1 Percentage of the excess, if
any, of the aggregate Net Book Value of all Vehicles manufactured by Suzuki and
leased under the Leases as of the immediately preceding Business Day over the
Series 2008-1 Maximum Suzuki Amount as of the immediately preceding Business Day
and (y) the excess, if any, of (A) the sum of (1) the aggregate Net Book Value
of all Vehicles manufactured by Suzuki and leased under the AESOP II Operating
Lease as of the immediately preceding Business Day and (2) the Series 2008-1
AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles
manufactured by Suzuki and leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) 7.5% of the sum of (1) the Net Book
Value of all Vehicles leased under the AESOP II Operating Lease as of the
immediately preceding Business Day and (2) the Series 2008-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of the immediately preceding Business Day;


(vi)          the greater of (x) the Series 2008-1 Percentage of the excess, if
any, of the aggregate Net Book Value of all Vehicles manufactured by Kia and
leased under the Leases as of the immediately preceding Business Day over the
Series 2008-1 Maximum Kia Amount as of the immediately preceding Business Day
and (y) the excess, if any, of (A) the sum of (1) the aggregate Net Book Value
of all Vehicles manufactured by Kia and leased under the AESOP II Operating
Lease as of the immediately preceding Business Day and (2) the Series 2008-1
AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles
manufactured by Kia and leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) 10% of the sum of (1) the Net Book
Value of all Vehicles leased under the AESOP II Operating Lease as of the
immediately preceding Business Day and (2) the Series 2008-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of the immediately preceding Business Day;
 

 
21

--------------------------------------------------------------------------------

 
  
(vii)         the greater of (x) the Series 2008-1 Percentage of the excess, if
any, of the Specified States Amount as of the immediately preceding Business Day
over the Series 2008-1 Maximum Specified States Amount as of the immediately
preceding Business Day and (y) the excess, if any, of (A) the sum of (1) the Net
Book Value of all Vehicles titled in the States of Ohio, Oklahoma and Nebraska
and leased under the AESOP II Operating Lease as of the immediately preceding
Business Day and (2) the Series 2008-1 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles titled in the States of Ohio,
Oklahoma and Nebraska and leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) 7.5% of the sum of (1) the Net Book
Value of all Vehicles leased under the AESOP II Operating Lease as of the
immediately preceding Business Day and (2) the Series 2008-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of the immediately preceding Business Day; and
 
(viii)        the greater of (x) the Series 2008-1 Percentage of the excess, if
any, of the Non-Eligible Manufacturer Amount as of the immediately preceding
Business Day over the Series 2008-1 Maximum Non-Eligible Manufacturer Amount as
of the immediately preceding Business Day and (y) the excess, if any, of (A) the
Series 2008-1 AESOP I Operating Lease Vehicle Percentage of the Net Book Value
of all Vehicles manufactured by Manufacturers other than Eligible Non-Program
Manufacturers and leased under the AESOP I Operating Lease as of the immediately
preceding Business Day over (B) 3% of the sum of (1) the Net Book Value of all
Vehicles leased under the AESOP II Operating Lease as of the immediately
preceding Business Day and (2) the Series 2008-1 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles leased under the AESOP I
Operating Lease as of the immediately preceding Business Day.


“Series 2008-1 Initial Invested Amount” is defined in Section 2.3(a).


“Series 2008-1 Interest Period” means a period commencing on and including a
Distribution Date and ending on and including the day preceding the next
succeeding Distribu­tion Date; provided, however, that the initial Series 2008-1
Interest Period shall com­mence on and include the Series 2008-1 Closing Date
and end on and include March 19, 2008.


“Series 2008-1 Interest Rate Cap” has the meaning specified in Section 3.11(a).


“Series 2008-1 Interest Rate Cap Collateral” has the meaning specified in
Section 3.11(c).


“Series 2008-1 Interest Rate Cap Proceeds” means the amounts received by the
Trustee from an Interest Rate Cap Counterparty from time to time in respect of a
Series 2008-1 Interest Rate Cap (including amounts received from a guarantor or
from collateral).


 
22

--------------------------------------------------------------------------------

 


“Series 2008-1 Invested Amount” means, on any date of determination, the sum of
the Purchaser Group Invested Amounts with respect to each of the Purchaser
Groups on such date.


“Series 2008-1 Invested Percentage” means as of any date of determination:


(a)           when used with respect to Principal Collections, the percentage
equivalent (which percent­age shall never exceed 100%) of a fraction the
nu­merator of which shall be equal to the sum of the Series 2008-1 Invested
Amount and the Series 2008-1 Over­collateralization Amount, determined during
the Series 2008-1 Revolving Period as of the end of the immediately preceding
Business Day, or, during the Series 2008-1 Amortization Period, as of the end of
the Series 2008-1 Revolving Period, and the denominator of which shall be the
greater as of the end of the immediately preceding Business Day of (I) the
Aggregate Asset Amount and (II) the sum of the numerators used to deter­mine (i)
invested percentages for allocations with respect to Principal Collections (for
all Series of Notes and all classes of such Series of Notes) and (ii)
overcollateralization amounts for alloca­tions with respect to Principal
Collections (for all Series of Notes that provide for credit enhancement in the
form of overcollateralization); and


(b)           when used with respect to Interest Collections, the percentage
equivalent (which percent­age shall never exceed 100%) of a fraction the
nu­merator of which shall be the Accrued Amounts with respect to the Series
2008-1 Notes on such date of determina­tion, and the denominator of which shall
be the aggregate Accrued Amounts with respect to all Series of Notes on such
date of determination.


“Series 2008-1 Lease Interest Payment Deficit” means on any Distribution Date an
amount equal to the excess, if any, of (a) the aggregate amount of Interest
Collections which pursuant to Section 3.2(a), (b) or (c) would have been
allocated to the Series 2008-1 Accrued Interest Account if all payments of
Monthly Base Rent required to have been made under the Leases from and excluding
the preceding Distribution Date to and including such Distribution Date were
made in full over (b) the aggregate amount of Interest Collections which
pursuant to Section 3.2(a), (b) or (c) have been allocated to the Series 2008-1
Accrued Interest Account (excluding any amounts paid into the Series 2008-1
Accrued Interest Account pursuant to the proviso in Sections 3.2(b)(ii) and
3.2(c)(ii)) from and excluding the preceding Distribution Date to and including
such Distribution Date.


“Series 2008-1 Lease Payment Deficit” means either a Series 2008-1 Lease
Interest Payment Deficit or a Series 2008-1 Lease Principal Payment Deficit.


“Series 2008-1 Lease Principal Payment Carryover Deficit” means (a) for the
initial Distribution Date, zero and (b) for any other Distribution Date, the
excess of (x) the Series 2008-1 Lease Principal Payment Deficit, if any, on the
preceding Distribution Date over (y) the amount deposited in the Distribution
Account on such preceding Distribution Date pursuant to Section 3.5(c) on
account of such Series 2008-1 Lease Principal Payment Deficit.


 
23

--------------------------------------------------------------------------------

 


“Series 2008-1 Lease Principal Payment Deficit” means on any Distribution Date
the sum of (a) the Series 2008-1 Monthly Lease Principal Payment Deficit for
such Distribution Date and (b) the Series 2008-1 Lease Principal Payment
Carryover Deficit for such Distribution Date.


“Series 2008-1 Letter of Credit” means an irrevocable letter of credit, if any,
substan­tially in the form of Exhibit E issued by a Series 2008-1 Eligible
Letter of Credit Provider in favor of the Trustee for the benefit of the Series
2008-1 Noteholders.


“Series 2008-1 Letter of Credit Amount” means, as of any date of determination,
the lesser of (a) the sum of (i) the aggregate amount available to be drawn on
such date under each Series 2008-1 Letter of Credit on which no draw has been
made pursuant to Section 3.8(c), as specified therein, and (ii) if the Series
2008-1 Cash Collateral Account has been established and funded pursuant to
Section 3.8, the Series 2008-1 Available Cash Collateral Account Amount on such
date and (b) the aggregate outstanding principal amount of the Series 2008-1
Demand Notes on such date.


“Series 2008-1 Letter of Credit Expiration Date” means, with respect to any
Series 2008-1 Letter of Credit, the expiration date set forth in such Series
2008-1 Letter of Credit, as such date may be extended in accordance with the
terms of such Series 2008-1 Letter of Credit.


“Series 2008-1 Letter of Credit Liquidity Amount” means, as of any date of
determination, the sum of (a) the aggregate amount available to be drawn on such
date under each Series 2008-1 Letter of Credit on which no draw has been made
pursuant to Section 3.8(c), as specified therein, and (b) if the Series 2008-1
Cash Collateral Account has been established and funded pursuant to Section 3.8,
the Series 2008-1 Available Cash Collateral Account Amount on such date.


“Series 2008-1 Letter of Credit Provider” means the issuer of a Series 2008-1
Letter of Credit.


“Series 2008-1 Letter of Credit Termination Date” means the first to occur of
(a) the date on which the Series 2008-1 Notes are fully paid and (b) the Series
2008-1 Termination Date.


“Series 2008-1 Limited Liquidation Event of Default” means, so long as such
event or condition contin­ues, any event or condition of the type specified in
clauses (a) through (i) of Article IV; provided, however, that any event or
condition of the type specified in clauses (a) through (i) of Article IV shall
not constitute a Series 2008-1 Limited Liquidation Event of Default if the
Trustee shall have received the written consent of each of the Series 2008-1
Noteholders waiv­ing the occurrence of such Series 2008-1 Limited Liquidation
Event of Default.


“Series 2008-1 Liquidity Amount” means, as of any date of determination, the sum
of (a) the Series 2008-1 Letter of Credit Liquidity Amount on such date and (b)
the Series 2008-1 Available Reserve Account Amount on such date.


 
24

--------------------------------------------------------------------------------

 


“Series 2008-1 Maximum Amount” means any of the Series 2008-1 Maximum
Manufacturer Amounts, the Series 2008-1 Maximum Non-Eligible Manufacturer
Amount, the Series 2008-1 Maximum Non-Program Vehicle Amount or the Series
2008-1 Maximum Specified States Amount.


“Series 2008-1 Maximum Hyundai Amount” means, as of any day, an amount equal to
20% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.


“Series 2008-1 Maximum Individual Isuzu/Subaru Amount” means, as of any day,
with respect to Isuzu or Subaru individually, an amount equal to 5% of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.


“Series 2008-1 Maximum Invested Amount” means, on any date of determination, the
sum of the Maximum Purchaser Group Invested Amounts with respect to each of the
Purchaser Groups on such date.  The Series 2008-1 Maximum Invested Amount shall
be reduced by the Maximum Purchaser Group Invested Amount of each Non-Extending
Purchaser Group on the Scheduled Expiry Date with respect to such Purchaser
Group.


“Series 2008-1 Maximum Kia Amount” means, as of any day, an amount equal to 10%
of the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.


“Series 2008-1 Maximum Manufacturer Amount” means, as of any day, any of the
Series 2008-1 Maximum Mitsubishi Amount, the Series 2008-1 Maximum Individual
Isuzu/Subaru Amount, the Series 2008-1 Maximum Hyundai Amount, the Series 2008-1
Maximum Kia Amount or the Series 2008-1 Maximum Suzuki Amount.


“Series 2008-1 Maximum Mitsubishi Amount” means, as of any day, an amount equal
to 10% of the aggregate Net Book Value of all Vehicles leased under the Leases
on such day.


“Series 2008-1 Maximum Non-Eligible Manufactur­er Amount” means, as of any day,
an amount equal to 3% of the aggregate Net Book Value of all Vehicles leased
under the Leases on such day.


“Series 2008-1 Maximum Non-Program Vehicle Amount” means, as of any day, an
amount equal to the Series 2008-1 Maximum Non-Program Vehicle Percentage of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.


“Series 2008-1 Maximum Non-Program Vehicle Percentage” means, as of any date of
determination, the sum of (a) 85% and (b) a fraction, expressed as a percentage,
the numerator of which is the aggregate Net Book Value of all Redesignated
Vehicles manufactured by a Bankrupt Manufacturer or a Manufacturer with respect
to which a Manufacturer Event of Default has occurred, and in each case leased
under the AESOP I Operating Lease or the Finance Lease as of such date, and the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the Leases as of such date.


 
25

--------------------------------------------------------------------------------

 


“Series 2008-1 Maximum Specified States Amount” means, as of any day, an amount
equal to 7.5% of the aggregate Net Book Value of all Vehicles leased under the
Leases on such day.


“Series 2008-1 Maximum Suzuki Amount” means, as of any day, an amount equal to
7.5% of the aggregate Net Book Value of all Vehicles leased under the Leases on
such day.


“Series 2008-1 Monthly Interest” means, with respect to any Series 2008-1
Interest Period, an amount equal to the product of (a) the average daily Series
2008-1 Invested Amount during such Series 2008-1 Interest Period, (b) the Series
2008-1 Note Rate for such Series 2008-1 Interest Period and (c) the number of
days in such Series 2008-1 Interest Rate Period divided by 360.


“Series 2008-1 Monthly Lease Principal Payment Deficit” means on any
Distribution Date an amount equal to the excess, if any, of (a) the aggregate
amount of Principal Collections which pursuant to Section 3.2(a), (b) or (c)
would have been allocated to the Series 2008-1 Collection Account if all
payments required to have been made under the Leases from and excluding the
preceding Distribution Date to and including such Distribution Date were made in
full over (b) the aggregate amount of Principal Collections which pursuant to
Section 3.2(a), (b) or (c) have been allocated to the Series 2008-1 Collection
Account (without giving effect to any amounts paid into the Series 2008-1
Accrued Interest Account pursuant to the proviso in Sections 3.2(b)(ii) and/or
3.2(c)(ii)) from and excluding the preceding Distribution Date to and including
such Distribution Date.


“Series 2008-1 Moody’s Highest Enhanced Vehicle Percentage” means, as of any
date of determination, a fraction, expressed as a percentage, (a) the numerator
of which is the sum of (i) the aggregate Net Book Value of all Vehicles leased
under the AESOP I Operating Lease that are either not subject to a Manufacturer
Program (including by reason of rejection in a bankruptcy or repudiation by the
Manufacturer) or not eligible for repurchase under a Manufacturer Program as of
such date and (ii) the aggregate Net Book Value of all Vehicles leased under the
AESOP II Operating Lease that are either not subject to a Manufacturer Program
(including by reason of rejection in a bankruptcy or repudiation by the
Manufacturer) or not eligible for repurchase under a Manufacturer Program as of
such date and (b) the denominator of which is the sum of (i) the aggregate Net
Book Value of all Vehicles leased under the AESOP I Operating Lease as of such
date and (ii) the aggregate Net Book Value of all Vehicles leased under the
AESOP II Operating Lease as of such date.


“Series 2008-1 Moody’s Highest Enhancement Rate” means, as of any date of
determination, the greater of (a) 56.25% and (b) the sum of (i) 56.25% and (ii)
the highest, for any calendar month within the preceding twelve calendar months,
of the greater of (x) an amount (not less than zero) equal to 100% minus the
Measurement Month Average for the immediately preceding Measurement Month and
(y) an amount (not less than zero) equal to 100% minus the Market Value Average
as of the Determination Date within such calendar month (excluding the Market
Value Average for any Determination Date which has not yet occurred).


 
26

--------------------------------------------------------------------------------

 


“Series 2008-1 Moody’s Intermediate Enhanced Vehicle Percentage” means, as of
any date of determination, 100% minus the sum of (a) the Series 2008-1 Moody’s
Lowest Enhanced Vehicle Percentage and (b) the Series 2008-1 Moody’s Highest
Enhanced Vehicle Percentage.


“Series 2008-1 Moody’s Intermediate Enhancement Rate” means, as of any date of
determination, 56.25%.


“Series 2008-1 Moody’s Lowest Enhanced Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage, (a) the numerator of
which is the sum, without duplication, of (1) the sum of (A) the aggregate Net
Book Value of all Program Vehicles leased under the AESOP I Operating Lease that
are manufactured by Eligible Program Manufacturers having long-term senior
unsecured debt ratings of “Baa2” or higher from Moody’s as of such date and (B)
the aggregate Net Book Value of all Program Vehicles leased under the AESOP II
Operating Lease that are manufactured by Eligible Program Manufacturers having
long-term senior unsecured debt ratings of “Baa2” or higher from Moody’s as of
such date, (2) so long as any Eligible Non-Program Manufacturer has a long-term
senior unsecured debt rating of “Baa2” or higher from Moody’s and no
Manufacturer Event of Default has occurred and is continuing with respect to
such Eligible Non-Program Manufacturer, the aggregate Net Book Value of all
Non-Program Vehicles leased under the AESOP I Operating Lease manufactured by
each such Eligible Non-Program Manufacturer that are subject to a Manufacturer
Program and remain eligible for repurchase thereunder as of such date and (3)
the lesser of (A) the sum of (x) if as of such date any Eligible Program
Manufacturer has a long-term senior unsecured debt rating of “Baa3” from
Moody’s, the sum of (I) the aggregate Net Book Value of all Program Vehicles
leased under the AESOP I Operating Lease manufactured by each such Eligible
Program Manufacturer as of such date and (II) the aggregate Net Book Value of
all Program Vehicles leased under the AESOP II Operating Lease manufactured by
each such Eligible Program Manufacturer as of such date and (y) if as of such
date any Eligible Non-Program Manufacturer has a long-term senior unsecured debt
rating of “Baa3” from Moody’s and no Manufacturer Event of Default has occurred
and is continuing with respect to such Eligible Non-Program Manufacturer, the
aggregate Net Book Value of all Non-Program Vehicles leased under the AESOP I
Operating Lease manufactured by each such Eligible Non-Program Manufacturer that
are subject to a Manufacturer Program and remain eligible for repurchase
thereunder as of such date and (B) 10% of the sum of (I) the aggregate Net Book
Value of all Vehicles leased under the AESOP I Operating Lease as of such date
and (II) the aggregate Net Book Value of all Vehicles leased under the AESOP II
Operating Lease as of such date and (b) the denominator of which is the sum of
(1) the aggregate Net Book Value of all Vehicles leased under the AESOP I
Operating Lease as of such date and (2) the aggregate Net Book Value of all
Vehicles leased under the AESOP II Operating Lease as of such date.


“Series 2008-1 Moody’s Lowest Enhancement Rate” means, as of any date of
determination, 25.00%.


“Series 2008-1 Moody’s Required Enhancement Percentage” means, as of any date of
determination, the greater of (a) 50.0% and (b) the sum of (i) the product of
(A) the Series 2008-1 Moody’s Lowest Enhancement Rate and (B) the Series 2008-1
Moody’s Lowest Enhanced Vehicle Percentage as of such date, (ii) the product of
(A) the Series 2008-1 Moody’s Intermediate Enhancement Rate as of such date and
(B) the Series 2008-1 Moody’s Intermediate Enhanced Vehicle Percentage as of
such date, and (iii) the product of (A) the Series 2008-1 Moody’s Highest
Enhancement Rate as of such date and (B) the Series 2008-1 Moody’s Highest
Enhanced Vehicle Percentage as of such date.


 
27

--------------------------------------------------------------------------------

 


“Series 2008-1 Note” means any one of the Series 2008-1 Variable Funding Rental
Car Asset Backed Notes, executed by ABRCF authenticated and delivered by or on
behalf of the Trustee, substantially in the form of Exhibit A.


“Series 2008-1 Note Rate” means for any Series 2008-1 Interest Period, the
interest rate equal to the product of (a) the percentage equivalent of a
fraction, the numerator of which is equal to the sum of the Monthly Funding
Costs with respect to each Purchaser Group for such Series 2008-1 Interest
Period and the denominator of which is equal to the average daily Series 2008-1
Invested Amount during such Series 2008-1 Interest Period and (b) a fraction,
the numer­a­tor of which is 360 and the denominator of which is the number of
days in such Series 2008-1 Interest Period; provided, however, that the Series
2008-1 Note Rate will in no event be higher than the maximum rate permitted by
applicable law.


“Series 2008-1 Noteholder” means a Person in whose name a Series 2008-1 Note is
registered in the Note Register.


“Series 2008-1 Overcollateralization Amount” means (i) as of any date on which
no AESOP I Operating Lease Vehicle Deficiency exists, the Series 2008-1 Required
Over­collaterali­zation Amount as of such date and (ii) as of any date on which
an AESOP I Operating Lease Vehicle Deficiency exists, the excess, if any, of (x)
the sum of (a) the Series 2008-1 AESOP I Operating Lease Loan Agreement
Borrowing Base and (b) the excess, if any, of (1) the AESOP II Loan Agreement
Borrowing Base over (2) the AESOP II Moody’s Excluded Receivable Amount as of
such date over (y) the Series 2008-1 Invested Amount as of such date.


“Series 2008-1 Past Due Rent Payment” is defined in Section 3.2(f).


“Series 2008-1 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2008-1 Invested
Amount as of such date and the denominator of which is the sum of the Invested
Amount of each Series of Notes outstanding as of such date.


“Series 2008-1 Principal Allocation” is defined in Section 3.2(a)(ii).


“Series 2008-1 Reimbursement Agreement” means any and each agreement provid­ing
for the reimbursement of a Series 2008-1 Letter of Credit Provider for draws
under its Series 2008-1 Letter of Credit as the same may be amended,
supplemented, restated or otherwise modified from time to time.


“Series 2008-1 Required AESOP I Operating Lease Vehicle Amount” means, as of any
date of determination, the excess, if any, of (x) the sum of the Series 2008-1
Required Overcollateralization Amount and the Series 2008-1 Invested Amount as
of such date over (y) the excess, if any, of (i) the AESOP II Loan Agreement
Borrowing Base as of such date over (ii) the AESOP II Moody’s Excluded
Receivable Amount.


 
28

--------------------------------------------------------------------------------

 


“Series 2008-1 Required Enhancement Amount” means, as of any date of
determination, the sum of (i) the product of (x) the Series 2008-1 Moody’s
Required Enhancement Percentage as of such date and (y) the Series 2008-1
Invested Amount as of such date and (ii) the Series 2008-1 Incremental
Enhancement Amount as of such date.


“Series 2008-1 Required Liquidity Amount” means, with respect to any
Distribution Date, an amount equal to 8.75% of the Series 2008-1 Invested Amount
on such Distribution Date (after giving effect to any payments of principal to
be made on the Series 2008-1 Notes on such Distribution Date).


“Series 2008-1 Required Overcollateralization Amount” means, as of any date of
determination, the excess, if any, of the Series 2008-1 Required Enhancement
Amount over the sum of (i) the Series 2008-1 Letter of Credit Amount as of such
date, (ii) the Series 2008-1 Available Reserve Account Amount on such date and
(iii) the amount of cash and Permitted Investments on deposit in the Series
2008-1 Collection Account (not including amounts allocable to the Series 2008-1
Accrued Interest Account) and the Series 2008-1 Excess Collection Account on
such date.


“Series 2008-1 Required Reserve Account Amount” means, with respect to any
Distribution Date, an amount equal to the sum of (a) the greater of (i) the
excess, if any, of the Series 2008-1 Required Liquidity Amount on such
Distribution Date over the Series 2008-1 Letter of Credit Liquidity Amount on
such Distribution Date (after giving effect to any payments of principal to be
made on the Series 2008-1 Notes on such Distribution Date) and (ii) the excess,
if any, of the Series 2008-1 Required Enhancement Amount over the Series 2008-1
Enhancement Amount (excluding therefrom the Series 2008-1 Available Reserve
Account Amount and calculated after giving effect to any payments of principal
to be made on the Series 2008-1 Notes) on such Distribution Date and (b) the
Demand Note Preference Payment Amount.


“Series 2008-1 Reserve Account” is defined in Section 3.7(a).


“Series 2008-1 Reserve Account Collateral” is defined in Section 3.7(d).


“Series 2008-1 Reserve Account Surplus” means, with respect to any Distribution
Date, the excess, if any, of the Series 2008-1 Available Reserve Account Amount
over the Series 2008-1 Required Reserve Account Amount on such Distribution
Date.


“Series 2008-1 Revolving Period” means the period from and including, the Series
2008-1 Closing Date to the com­mencement of the Series 2008-1 Amortization
Period.


“Series 2008-1 Shortfall” is defined in Section 3.3(f).


“Series 2008-1 Standard & Poor’s Additional Enhancement Amount” means, as of any
date of determination, the excess, if any, of (x) the Series 2008-1 Standard &
Poor’s Enhancement Amount as of such date over (y) the Series 2008-1 Required
Enhancement Amount as of such date; provided, however, that as of any date of
determination following the occurrence and during the continuance of a
Liquidation Event of Default or a Series 2008-1 Limited Liquidation Event of
Default, the “Series 2008-1 Standard & Poor’s Additional Enhancement Amount”
shall equal the Series 2008-1 Standard & Poor’s Additional Enhancement Amount as
of the date immediately preceding the occurrence of such Liquidation Event of
Default or Series 2008-1 Limited Liquidation Event of Default.


 
29

--------------------------------------------------------------------------------

 


“Series 2008-1 Standard & Poor’s Enhancement Amount” means, as of any date of
determination, the sum of (i) the product of (x) the Series 2008-1 Standard &
Poor’s Enhancement Percentage as of such date and (y) the Series 2008-1 Invested
Amount as of such date, (ii) the Series 2008-1 Incremental Enhancement Amount,
as of such date, (iii) the excess, if any of (x) the Standard & Poor’s Excluded
Receivable Amount over (y) the Moody’s Excluded Receivable Amount as of such
date and (iv) the excess, if any of (x) the AESOP II Standard & Poor’s Excluded
Receivable Amount over (y) the AESOP II Moody’s Excluded Receivable Amount as of
such date.


“Series 2008-1 Standard & Poor’s Enhancement Percentage” means, as of any date
of determination, the greater of (a) 50.00% and (b) the sum of (i) 50.00% and
(ii) the highest, for any calendar month within the preceding twelve calendar
months, of the greater of (x) an amount (not less than zero) equal to 100% minus
the Measurement Month Average for the immediately preceding Measurement Month
and (y) an amount (not less than zero) equal to 100% minus the Market Value
Average as of the Determination Date within such calendar month (excluding the
Market Value Average for any Determination Date which has not yet occurred).


“Series 2008-1 Termination Date” means the Distribution Date falling in the
nineteenth calendar month after the calendar month in which the Series 2008-1
Revolving Period ends.


“Series 2008-1 Unpaid Demand Amount” means, with respect to any single draw
pursuant to Section 3.5(c) or (d) on the Series 2008-1 Letters of Credit, the
aggregate amount drawn by the Trustee on all Series 2008-1 Letters of Credit.


“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.


“Standard & Poor’s Excluded Manufacturer Receivable Specified Percentage” means,
as of any date of determination, with respect to each Standard & Poor’s
Non-Investment Grade Manufacturer as of such date, the percentage (not to exceed
100%) most recently specified in writing by Standard & Poor’s to ABRCF and the
Trustee with respect to such Standard & Poor’s Non-Investment Grade
Manufacturer; provided, however, that as of the A&R Effective Date the Standard
& Poor’s Excluded Manufacturer Receivable Specified Percentage for each Standard
& Poor’s Non-Investment Grade Manufacturer shall be 100%; provided further that
the initial Standard & Poor’s Excluded Manufacturer Receivable Specified
Percentage with respect to any Manufacturer that becomes a Standard & Poor’s
Non-Investment Grade Manufacturer after the A&R Effective Date shall be 100%.


“Standard & Poor’s Excluded Receivable Amount” means, as of any date of
determination, the sum of the following amounts with respect to each Standard &
Poor’s Non-Investment Grade Manufacturer as of such date:  the product of (i) to
the extent such amounts are included in the calculation of AESOP I Operating
Lease Loan Agreement Borrowing Base as of such date, all amounts receivable, as
of such date, by AESOP Leasing or the Intermediary from such Standard & Poor’s
Non-Investment Grade Manufacturer and (ii) the Standard & Poor’s Excluded
Manufacturer Receivable Specified Percentage for such Standard & Poor’s
Non-Investment Grade Manufacturer as of such date.


 
30

--------------------------------------------------------------------------------

 


“Standard & Poor’s Non-Investment Grade Manufacturer” means, as of any date of
determination, any Manufacturer that (i) is not a Bankrupt Manufacturer and (ii)
does not have a long-term senior unsecured debt rating of at least “AA-” from
Standard & Poor’s; provided that any Manufacturer whose long-term senior
unsecured debt rating is downgraded from at least “AA-” to below “AA-” by
Standard & Poor’s after the A&R Effective Date shall not be deemed a Standard &
Poor’s Non-Investment Grade Manufacturer until the thirtieth (30th) calendar day
following such downgrade.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numer­ator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
(rounded up to the nearest 1/100th of 1%) estab­lished by the Board with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percent­ages shall include those imposed pursuant to Regulation D.  Eurodollar
Tranches shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements with­out benefit of or credit for proration,
exemptions or offsets that may be available from time to time under such
Regulation D or comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in the
reserve percentage.


“Supplement” is defined in the recitals hereto.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.


“Termination Date Disbursement” means an amount drawn under a Series 2008-1
Letter of Credit pursuant to a Certificate of Termination Date Demand.


“Termination Disbursement” means an amount drawn under a Series 2008-1 Letter of
Credit pursuant to a Certificate of Termination Demand.


“Transfer Supplement” is defined in Section 11.1(c).


“Transferee” is defined in Section 11.1(f).


“Trustee” is defined in the recitals hereto.


“Unpaid Demand Note Disbursement” means an amount drawn under a Series 2008-1
Letter of Credit pursuant to a Certificate of Unpaid Demand Note Demand.


“Voting Stock” means, with respect to any Person, the common stock or membership
interests of such Person and any other security of, or ownership interest in,
such Person having ordinary voting power to elect a majority of the board of
directors or a majority of the managers (or other Persons serving similar
functions) of such Person.


 
31

--------------------------------------------------------------------------------

 


“Waiver Event” means the occurrence of the delivery of a Waiver Request and the
subsequent waiver of any Series 2008-1 Maximum Amount.


“Waiver Request” is defined in Article V.


ARTICLE II


PURCHASE AND SALE OF SERIES 2008-1 NOTES;
INCREASES AND DECREASES OF SERIES 2008-1 INVESTED AMOUNT


Section 2.1.   Purchases of the Series 2008-1 Notes


(a)           Initial Purchases.  Subject to the terms and conditions of this
Supplement, including delivery of notice in accor­dance with Section 2.3, (i)
each CP Conduit Purchaser may, in its sole discretion, purchase a Series 2008-1
Note in an amount equal to all or a portion of its Commitment Percentage of the
Series 2008-1 Initial Invested Amount on any Business Day during the period from
the Effective Date (the “Series 2008-1 Closing Date”) to and including the
Expiry Date with respect to such CP Conduit Purchaser, and if such CP Conduit
Purchaser shall have notified the Administrative Agent and the Funding Agent
with respect to such CP Conduit Purchaser that it has elected not to fund a
Series 2008-1 Note in an amount equal to its Commit­ment Percentage of the
Series 2008-1 Initial Invested Amount on the Series 2008-1 Closing Date, each
APA Bank with respect to such CP Conduit Purchaser shall fund on the Series
2008-1 Closing Date its APA Bank Percentage of that portion of such Series
2008-1 Note not to be funded by such CP Conduit Purchaser and (ii) thereafter,
(A) if a CP Conduit Purchaser shall have purchased a Series 2008-1 Note on the
Series 2008-1 Closing Date, such CP Conduit Purchaser may, in its sole
discretion, maintain its Series 2008-1 Note, subject to increase or decrease
during the period from the Series 2008-1 Closing Date to and including the
Expiry Date with respect to such CP Conduit Purchaser, in accordance with the
provisions of this Supplement and (B) the APA Banks with respect to such CP
Conduit Purchaser shall maintain their respective APA Bank Percentages of the
Series 2008-1 Note with respect to such Purchaser Group, subject to increase or
decrease during the period from the Series 2008-1 Closing Date to and including
the Expiry Date with respect to such CP Conduit Purchaser, in accordance with
the provisions of this Supplement.  Payments by each CP Conduit Purchaser and/or
the APA Banks with respect to such CP Conduit Purchaser shall be made in
immediately available funds on the Series 2008-1 Closing Date to the Funding
Agent with respect to such CP Conduit Purchaser for remittance to the Trustee
for deposit into the Series 2008-1 Collection Account.


(b)           Maximum Purchaser Group Invested Amounts.  Notwithstanding
anything to the contrary contained in this Supplement, at no time shall a
Purchaser Group be required to make the initial purchase of a Series 2008-1 Note
or increase its Purchaser Group Invested Amount if the Purchaser Group Invested
Amount with respect to such Purchaser Group, after giving effect to such
purchase or increase, would exceed the Maximum Purchaser Group Invested Amount
with respect to such Purchaser Group at such time.


 
32

--------------------------------------------------------------------------------

 


(c)           Form of Series 2008-1 Notes.  The Series 2008-1 Notes shall be
issued in fully registered form without interest coupons, substantially in the
form set forth in Exhibit A.


Section 2.2.  Delivery


(a)           On the Series 2008-1 Closing Date, ABRCF shall sign and shall
direct the Trustee in writing pursuant to Section 2.2 of the Base Indenture to
duly authenticate, and the Trustee, upon receiving such direction, shall so
authenticate a Series 2008-1 Note in the name of the Funding Agent with respect
to each Purchaser Group in an amount equal to the Maximum Purchaser Group
Invested Amount with respect to such Purchaser Group and deliver such Series
2008-1 Note to such Funding Agent in accordance with such written directions.


(b)           The Administrative Agent shall maintain a record of the actual
Purchaser Group Invested Amount outstanding with respect to each Purchaser Group
and the actual Series 2008-1 Invested Amount outstanding on any date of
determination, which, absent manifest error, shall constitute prima facie
evidence of the outstanding Purchaser Group Invested Amounts and outstanding
Series 2008-1 Invested Amount from time to time.  Upon a written request from
the Trustee, the Administrative Agent shall provide in writing the identity of
the Purchaser Groups, the related Funding Agents, the Purchaser Group Invested
Amount for each Purchaser Group and the Commitment Percentage with respect to
such Purchaser Group to the Trustee.


Section 2.3.  Procedure for Initial Issuance and for Increasing the Series
2008-1 Invested Amount


(a)           Subject to Section 2.3(c), (i) on the Series 2008-1 Closing Date,
each CP Conduit Purchaser may agree, in its sole discretion, to purchase, and
the APA Banks with respect to such CP Conduit Purchaser shall agree to purchase,
a Series 2008-1 Note in accordance with Section 2.1 and (ii) on any Business Day
during the period from the Effective Date to and including the Expiry Date with
respect to a CP Conduit Purchaser, such CP Conduit Purchaser may agree, in its
sole discretion, and each APA Bank with respect to such CP Conduit Purchaser
hereby agrees that the Purchaser Group Invested Amount with respect to such
Purchaser Group may be increased by an amount equal to its APA Bank Percentage
of the Commitment Percentage with respect to such Purchaser Group of the
Increase Amount (an “Increase”), upon the request of ABRCF (each date on which
an increase in the Series 2008-1 Invested Amount occurs hereunder being herein
referred to as the “Increase Date” applicable to such Increase); provided,
however, that ABRCF shall have given the Administrative Agent (with a copy to
the Trustee) irrevocable written notice (effective upon receipt), by telecopy
(receipt confirmed), substantially in the form of Exhibit B, of such request no
later than 3:00 p.m. (New York City time) on the second Business Day prior to
the Series 2008-1 Closing Date or such Increase Date, as the case may be.  Such
notice shall state (x) the Series 2008-1 Closing Date or the Increase Date, as
the case may be, and (y) the initial invested amount (the “Series 2008-1 Initial
Invested Amount”) or the proposed amount of the increase in the Series 2008-1
Invested Amount (an “Increase Amount”), as the case may be.


(b)           If a CP Conduit Purchaser elects not to fund the full amount of
its Commit­ment Percentage of the Series 2008-1 Initial Invested Amount or a
requested Increase, such CP Conduit Purchaser shall notify the Administrative
Agent and the Funding Agent with respect to such CP Conduit Purchaser, and each
APA Bank with respect to such CP Conduit Purchaser shall fund its APA Bank
Percentage of the portion of the Commitment Percentage with respect to such
Purchaser Group of the Series 2008-1 Initial Invested Amount or such Increase,
as the case may be, not funded by such CP Conduit Purchaser.


 
33

--------------------------------------------------------------------------------

 


(c)           No Purchaser Group shall be required to make the initial purchase
of a Series 2008-1 Note on the Series 2008-1 Closing Date or to increase its
Purchaser Group Invested Amount on any Increase Date hereunder unless:


(i)            such Purchaser Group’s Commitment Percentage of the Series 2008-1
Initial Invested Amount or such Increase Amount is equal to (A) $1,000,000 or an
integral multiple of $100,000 in excess thereof or (B) if less, the excess of
the Maximum Purchaser Group Invested Amount with respect to such Purchaser Group
over the Purchaser Group Invested Amount with respect to such Purchaser Group;


(ii)           after giving effect to the Series 2008-1 Initial Invested Amount
or such Increase Amount, the Purchaser Group Invested Amount with respect to
such Purchaser Group would not exceed the Maximum Purchaser Group Invested
Amount with respect to such Purchaser Group;


(iii)          after giving effect to the Series 2008-1 Initial Invested Amount
or such Increase Amount, no AESOP I Operating Lease Vehicle Deficiency would
occur and be continuing;


(iv)          no Amortization Event or Potential Amortization Event would occur
and be continuing prior to or after giving effect to such Series 2008-1 Initial
Invested Amount or such Increase;


(v)           not more than two Increases have occurred in the four Business
Days immedi­ately preceding the date of such Increase;


(vi)          all of the representations and warranties made by each of ABRCF,
the Lessees, the Lessors and the Administrator in the Base Indenture, this
Supplement and the Related Documents to which each is a party are true and
correct in all material respects on and as of the Series 2008-1 Closing Date or
such Increase Date, as the case may be, as if made on and as of such date
(except to the extent such representations and warranties are expressly made as
of another date); and


(vii)         all conditions precedent to the making of any Loan under the
applicable Loan Agreements would be satisfied.


ABRCF’s acceptance of funds in connection with (x) the initial purchase of
Series 2008-1 Notes on the Series 2008-1 Closing Date and (y) each Increase
occurring on any Increase Date shall constitute a representation and warranty by
ABRCF to the Purchaser Groups as of the Series 2008-1 Closing Date or such
Increase Date (except to the extent such representations and war­ran­ties are
expressly made as of another date), as the case may be, that all of the
conditions con­tained in this Section 2.3(c) have been satisfied.


 
34

--------------------------------------------------------------------------------

 


(d)           Upon receipt of any notice required by Section 2.3(a) from ABRCF,
the Administrative Agent shall forward (by telecopy or electronic messaging
system) a copy of such notice to the Funding Agent with respect to each
Purchaser Group, no later than 5:00 p.m. (New York City time) on the day
received.  After receipt by any Funding Agent with respect to a Purchaser Group
of such notice from the Administrative Agent, such Funding Agent shall, so long
as the condi­tions set forth in Sections 2.3(a) and (c) are satisfied, promptly
provide telephonic notice to the related CP Conduit Purchaser and the related
APA Banks, of the Increase Date and of such Purchaser Group’s Commitment
Percentage of the Increase Amount.  If such CP Conduit Purchaser elects to fund
all or a portion of its Commitment Percentage of the Increase Amount, such CP
Conduit Purchaser shall pay in immediately available funds its Commitment
Percentage (or any portion thereof) of the amount of such Increase on the
related Increase Date to the Funding Agent with respect to such Purchaser Group
for deposit into the Series 2008-1 Collection Account.  If such CP Conduit
Purchaser does not fund the full amount of its Commitment Percentage of the
Increase Amount and the related APA Banks are required to fund the portion
thereof not funded by the CP Conduit Purchaser, each such APA Bank shall pay in
immediately available funds its APA Bank Percentage of such portion on the
related Increase Date to the Funding Agent with respect to such Purchaser Group
for deposit in the Series 2008-1 Collection Account.   Each Funding Agent shall
remit the amounts received by it from its CP Conduit Purchaser or the related
APA Banks pursuant to this Section 2.3(d) to the Trustee for deposit into the
Series 2008-1 Collection Account.


Section 2.4.  Sales by CP Conduit Purchasers of Series 2008-1 Notes to APA
Banks. Notwithstanding any limitation to the contrary contained herein, each CP
Conduit Purchaser may, in its own discretion, at any time, sell or assign all or
any portion of its interest in its Series 2008-1 Note to any Conduit Assignee or
to the APA Banks with respect to such CP Conduit Purchaser pursuant to, and
subject to the terms and conditions of, the Asset Purchase Agreement with
respect to such CP Conduit Purchaser.


Section 2.5.  Procedure for Decreasing the Series 2008-1 Invested Amount;
Optional Termination


(a)           On any Business Day prior to the occurrence of an Amortization
Event, upon the written request of ABRCF or the Administrator on behalf of
ABRCF, the Series 2008-1 Invested Amount may be reduced (a “Decrease”) by the
Trustee’s withdrawing (as set forth in such request) funds on deposit in the
Series 2008-1 Excess Collection Account on such Business Day in an amount not to
exceed the amount of such funds on deposit therein on such Business Day (after
giving effect to any application pursuant to clauses (i), (ii) and (iii) of
Section 3.2(e)), depositing such funds into the Series 2008-1 Distribution
Account and distributing such funds to the Administrative Agent on such Business
Day in accordance with Section 3.5(b); provided that ABRCF shall have given the
Adminis­trative Agent (with a copy to the Trustee) irrevocable written notice
(effective upon receipt) of the amount of such Decrease prior to 9:30 a.m.
(New York City time) on the second Business Day prior to such Decrease, in the
case of any such Decrease in an amount less than $300,000,000, and prior to 9:30
a.m. (New York City time) on a Business Day that is at least ten days prior to
such Decrease, in the case of any such Decrease in an amount of $300,000,000 or
more; provided, further, that any such Decrease shall be in an amount equal to
$10,000,000 and integral multiples of $500,000 in excess thereof (or if such
Decrease will be used to reduce one or more Non-Extending Purchaser Group’s
Purchaser Group Invested Amounts, such Decrease may be in such amount as is
necessary to reduce the Purchaser Group Invested Amounts of all such
Non-Extending Purchaser Groups to zero).  Upon each Decrease, the Administrative
Agent shall indicate in its records such Decrease and the Purchaser Group
Invested Amount outstanding with respect to each Purchaser Group after giving
effect to such Decrease.  Upon receipt of any notice required by Section 2.5(a)
from ABRCF, the Administrative Agent shall forward (by telecopy or electronic
messaging system) a copy of such notice to the Funding Agent with respect to
each Purchaser Group, no later than 1:00 p.m. (New York City time) on the
Business Day received.


 
35

--------------------------------------------------------------------------------

 


(b)           On any Business Day, ABRCF shall have the right to deliver an
irrevocable written notice (an “Optional Termination Notice”) to the
Administrative Agent, the Trustee, the Administrator, Standard & Poor’s and the
Rating Agencies in which ABRCF declares that the Commitments shall terminate on
the date (the “Optional Termination Date”) set forth in such notice (which date,
in any event, shall be a Distribution Date not less than twenty Business Days
from the date on which such notice is delivered).  Upon receipt of any Optional
Termination Notice from ABRCF, the Administrative Agent shall promptly notify
the Funding Agent with respect to each Purchaser Group thereof.


(c)           From and after the Optional Termination Date, the Series 2008-1
Amortization Period shall commence for all purposes under this Supplement, the
Base Indenture and the Related Documents.


(d)           If there are Principal Collections on deposit in the Series 2008-1
Excess Collection Account on any Business Day on which the Purchaser Group
Invested Amount with respect to any Non-Extending Purchaser Group shall not have
been reduced to zero and ABRCF would be permitted under the terms of Section
2.5(a) to effect a Decrease with such funds, ABRCF shall request such a Decrease
in accordance with Section 2.5(a) on the earliest possible date.


Section 2.6.  Increases and Reductions of the Commitments; Extensions of the
Commitments.


(a)           ABRCF may from time to time request that any Purchaser Group agree
to increase the amount set forth opposite the name of the CP Conduit Purchaser
included in such Purchaser Group on Schedule I.  An increase in such amount
shall be effective hereunder if such Purchaser Group shall have agreed in its
sole discretion to such increase.
 
 
36

--------------------------------------------------------------------------------

 
 
(b)           If ABRCF desires to extend the Scheduled Expiry Date with respect
to the Purchaser Groups, ABRCF shall notify the Administrative Agent at least 60
days prior to such Scheduled Expiry Date of its desire to extend the Scheduled
Expiry Date with respect to the Purchaser Groups, whereupon the Administrative
Agent shall notify the Funding Agent with respect to each Purchaser Group of
ABRCF’s desire to so extend the Scheduled Expiry Date.  Each Funding Agent, on
behalf of its Purchaser Group, shall notify the Administrative Agent and ABRCF
in writing of whether such Purchaser Group agrees to an extension of the
Scheduled Expiry Date with respect to such Purchaser Group; provided that
failure by a Funding Agent to respond to such request shall not be con­strued as
a consent by such Purchaser Group to such extension.  The decision to extend or
not extend shall be made by each Purchaser Group in its sole discretion.  In the
event that any Purchaser Group desires to extend its Scheduled Expiry Date for
an amount that is less than its Maximum Purchaser Group Invested Amount prior to
ABRCF’s request for an extension, ABRCF, in its sole discretion, may accept such
extension; provided, however, that such Purchaser Group (x) shall be deemed to
be a Non-Extending Purchaser Group for purposes of Section 3.5 having a
Purchaser Group Invested Amount equal to the excess of its Purchaser Group
Invested Amount over a percentage of its Maximum Purchaser Group Invested Amount
that will be available after the extension of its Scheduled Expiry Date equal to
the percentage equivalent of a fraction, the numerator of which is the sum of
the Purchaser Group Invested Amounts with respect to all Extending Purchaser
Groups, other than such Purchaser Group and any other Purchaser Group reducing
its Maximum Purchaser Group Invested Amount, and the denominator of which is the
sum of the Maximum Purchaser Group Invested Amounts of all Extending Purchaser
Groups, other than such Purchaser Group and any other Purchaser Group reducing
its Maximum Purchaser Group Invested Amount and (y) shall be deemed to be an
Extending Purchaser Group with a Maximum Purchaser Group Invested Amount equal
to the portion of its Maximum Purchaser Group Invested Amount that will be
available after the extension of its Scheduled Expiry Date.  In connection with
any request by ABRCF to extend the Scheduled Expiry Date pursuant to this
Section 2.6(b), ABRCF shall provide (i) to the Administrative Agent, who shall
provide to each Purchaser Group, on or prior to the effective date of any such
extension, a certificate of the principal financial officer of ABRCF to the
effect set forth in Schedule 8.3(d) of the Base Indenture and (ii) notice to the
Rating Agencies and Standard & Poor’s of its request to extend the Scheduled
Expiry Date.
 

(c)           On any Business Day during the Series 2008-1 Revolving Period,
ABRCF may, upon two (2) Business Days’ prior written notice to the
Administrative Agent (effec­tive upon receipt) (with copies to the Administrator
and the Trustee) reduce the Series 2008-1 Maximum Invested Amount in an amount
equal to $10,000,000 or a whole multi­ple of $1,000,000 in excess thereof;
provided that no such termination or reduction shall be per­mitted if, after
giving effect thereto and to any reduction in the Series 2008-1 Invested Amount
on such date, the Purchaser Group Invested Amount with respect to any Purchaser
Group would exceed the Maximum Purchaser Group Invested Amount with respect to
such Purchaser Group then in effect.  Any reduc­tion in the Series 2008-1
Maximum Invested Amount shall be made on a pro rata basis to the Maximum
Purchaser Group Invested Amounts with respect to the Purchaser Groups, based on
the Maximum Purchaser Group Invested Amount with respect to each Purchaser
Group.  Once reduced, the Maximum Purchaser Group Invested Amounts may not be
subsequently reinstated without each such Purchaser Group’s prior written
consent, which consent shall be granted or not in the sole discretion of such
Purchaser Group.
 

 
37

--------------------------------------------------------------------------------

 
 
(d)           If, after receiving a request for extension of its Scheduled
Expiry Date from ABRCF pursuant to Section 2.6(b), the Funding Agent with
respect to a CP Conduit Purchaser notifies ABRCF in writing of its decision not
to extend its Scheduled Expiry Date as requested or fails to respond to ABRCF’s
request within 30 days of its receipt of such request, at the request of ABRCF,
such CP Conduit Purchaser and the APA Banks with respect to such CP Conduit
Purchaser shall on a Distribution Date thereafter selected by ABRCF (or such
other date as may be agreed by ABRCF, the Funding Agent and the Administrative
Agent) assign all or any portion of their respective rights and obligations
under this Supplement and the Series 2008-1 Notes pursuant to Section 11.1 to a
replacement CP Conduit Purchaser and the APA Banks with respect to such
replacement CP Conduit Purchaser selected by ABRCF upon payment by the
replacement CP Conduit Purchaser and the APA Banks with respect to such
replacement CP Conduit Purchaser (or upon payment by ABRCF as agreed to by
ABRCF, the assignor and the assignee) of an amount equal to the sum of (i) the
Purchaser Group Invested Amount with respect to such Non-Extending Purchaser
Group, and (ii) (A) if such Purchaser Group includes a Match Funding CP Conduit
Purchaser, the sum of (x) all accrued and unpaid Discount on all outstanding
Commercial Paper issued by, or for the benefit of, such Match Funding CP Conduit
Purchaser to fund the CP Funded Amount with respect to such Match Funding CP
Conduit Purchaser from the issuance date(s) thereof to but excluding the date
(the “Purchase Effective Date”) of the assignment to the replacement CP Conduit
Purchaser and the APA Banks with respect to such CP Conduit Purchaser and (y)
the aggregate Discount to accrue on all outstanding Commercial Paper issued by,
or for the benefit of, such Match Funding CP Conduit Purchaser to fund the CP
Funded Amount with respect to such Match Funding CP Conduit Purchaser from and
including the Purchase Effective Date to and excluding the maturity date of each
CP Tranche with respect to such Match Funding CP Conduit Purchaser or (B) if
such Non-Extending Purchaser Group includes a Pooled Funding CP Conduit
Purchaser, the sum of (x) the aggregate amount of accrued and unpaid Discount on
or in respect of the Commercial Paper issued by, or for the benefit of, such
Pooled Funding CP Conduit Purchaser allocated, in whole or in part, by the
Funding Agent with respect to such Pooled Funding CP Conduit Purchaser, to fund
the purchase or maintenance of the CP Funded Amount with respect to such Pooled
Funding CP Conduit Purchaser as of the Purchase Effective Date and (y) the
aggregate amount of Discount to accrue on or in respect of the Commercial Paper
issued by, or for the benefit of, such Pooled Funding CP Conduit Purchaser
allocated, in whole or in part, by the Funding Agent with respect to such Pooled
Funding CP Conduit Purchaser, to fund the purchase or maintenance of the CP
Funded Amount with respect to such Pooled Funding CP Conduit Purchaser from and
including the Purchase Effective Date to and excluding the maturity dates of
such Commercial Paper, and (iii) all accrued and unpaid interest on the APA Bank
Funded Amount with respect to such Purchaser Group, calculated at the Alternate
Base Rate or the applicable Adjusted LIBO Rate plus the Applicable Margin as of
the Purchase Effective Date, and (iv) for each day from but excluding the last
day of the Series 2008-1 Interest Period immediately preceding the Purchase
Effective Date, an amount equal to (x) the CP Funded Amount with respect to such
Non-Extending Purchaser Group on such day times (y) the Program Fee Rate
divided by (z) 360, and (v) for each day from but excluding the last day of the
Series 2008-1 Interest Period immediately preceding the Purchase Effective Date,
an amount equal to (x) the excess, if any, of the Commitment Amount with respect
to such Non-Extending Purchaser Group over the Purchaser Group Invested Amount
with respect to such Purchaser Group on such day times (y) the Commitment Fee
Rate as of such date divided by (z) 360, and (vi) all Article VII Costs then due
and payable to such Non-Extending Purchaser Group, and (vii) without
duplication, any other amounts then due and payable to such Non-Extending
Purchaser Group pursuant to this Supplement.
 
 
38

--------------------------------------------------------------------------------

 
 

(e)           ABRCF may at any time add a multi-seller commercial paper conduit
as an additional CP Conduit Purchaser (an “Additional CP Conduit Purchaser”) and
one or more banks providing support to the Additional CP Conduit Purchaser as
APA Banks with respect to the Additional CP Conduit Purchaser (the “Related
Additional APA Banks”), with the prior written consent of the Administrative
Agent (which consent shall not be unreasonably withheld), by providing at least
ten Business Days written notice of (i) the names of the Additional CP Conduit
Purchaser, the Related Additional APA Banks and the funding agent with respect
to the Additional CP Conduit Purchaser and the Related Additional APA Banks (the
“Additional Funding Agent”), (ii) the date on which ABRCF desires to effect such
addition (the “Purchaser Group Addition Date”), (iii) the proposed Maximum
Purchaser Group Invested Amount with respect to the Additional CP Conduit
Purchaser and the Related Additional APA Banks and (iv) the Commitment
Percentage of each Purchaser Group on the Purchaser Group Addition Date, after
giving effect to the addition of the Additional CP Conduit Purchaser and the
Related Additional APA Banks.  On the Purchaser Group Addition Date, each CP
Conduit Purchaser, the APA Banks with respect to such CP Conduit Purchaser and
the Funding Agent with respect to such CP Conduit Purchaser shall make an
assignment and assumption to the Additional CP Conduit Purchaser, the Related
Additional APA Banks and the Additional Funding Agent pursuant to Section 11.1,
as directed by the Administrative Agent, with the result that after giving
effect thereto, the Purchaser Group Invested Amount with respect to each such
Purchaser Group shall equal the product of (x) the Series 2008-1 Invested Amount
on the Purchaser Group Addition Date and (y) the Commitment Percentage of such
Purchaser Group on the Purchaser Group Addition Date, after giving effect to the
addition of the Additional CP Conduit Purchaser and the Related Additional APA
Banks.  No Purchaser Group shall be required to make any assignment unless such
assigning Purchaser Group shall receive in cash an amount equal to the reduction
in its Series 2008-1 Invested Amount.
 

Section 2.7.  Interest; Fees


(a)           Interest shall be payable on the Series 2008-1 Notes on each
Distribution Date pursuant to Section 3.3.


(b)           On any Business Day, ABRCF may, subject to Section 2.7(c), elect
to allocate all or any portion of the Available CP Funding Amount with respect
to any Match Funding CP Conduit Purchaser, to one or more CP Tranches with CP
Rate Periods commencing on such Business Day by giving the Administrative Agent
and the Funding Agent with respect to such Match Funding CP Conduit Purchaser
irrevocable written or telephonic (confirmed in writing) notice thereof, which
notice must be received by such Funding Agent prior to 3:00 p.m. (New York City
time) on the second Business Day prior to such Business Day.  Such notice shall
specify (i) the applicable Business Day, (ii) the CP Rate Period for each CP
Tranche to which a portion of the Available CP Funding Amount with respect to
such Purchaser Group is to be allocated and (iii) the portion of such Available
CP Funding Amount being allocated to each such CP Tranche.  On any Business Day,
ABRCF may, subject to Sections 2.7(c) and 7.4, elect to allocate all or any
portion of the Available APA Bank Funding Amount with respect to any Purchaser
Group to one or more Eurodollar Tranches with Eurodollar Periods commencing on
such Business Day by giving the Administrative Agent and the Funding Agent with
respect to such Purchaser Group irrevocable written or telephonic (confirmed in
writing) notice thereof, which notice must be received by such Funding Agent
prior to 1:00 p.m. (New York City time) three Business Days prior to such
Business Day.  Such notice shall specify (i) the applicable Business Day, (ii)
the Eurodollar Period for each Eurodollar Tranche to which a portion of the
Available APA Bank Funding Amount with respect to such Purchaser Group is to be
allocated and (iii) the portion of such Available APA Bank Funding Amount being
allocated to each such Eurodollar Tranche.  Upon receipt of any such notice, the
Funding Agent with respect to a Purchaser Group shall notify the CP Conduit
Purchaser and the APA Bank with respect to such Purchaser Group of the contents
of such notice promptly upon receipt thereof.


 
39

--------------------------------------------------------------------------------

 


(c)           Notwithstanding anything to the contrary contained in this Section
2.7, (i) (A) each Match Funding CP Conduit Purchaser shall approve the length of
each CP Rate Period and the portion of the Available CP Funding Amount with
respect to such Match Funding CP Conduit Purchaser allocated to such CP Rate
Period, (B) such Match Funding CP Conduit Purchaser may select, in its sole
discretion, any new CP Rate Period if (x) ABRCF does not provide notice of a new
CP Rate Period on a timely basis or (y) the Funding Agent with respect to such
Match Funding CP Conduit Purchaser, on behalf of such Match Funding CP Conduit
Purchaser, determines, in its sole discretion, that the CP Rate Period requested
by ABRCF is unavailable or for any reason commercially undesirable and (C) the
portion of the Available CP Funding Amount with respect to such Match Funding CP
Conduit Purchaser allocable to each CP Tranche must be in an amount equal to
$1,000,000 or an integral multiple of $100,000 in excess thereof and (ii) (A)
the portion of the Available APA Bank Funding Amount with respect to any
Purchaser Group allocable to each Eurodollar Tranche must be in an amount equal
to $100,000 or an integral multiple of $100,000 in excess thereof, (B) no more
than 7 Eurodollar Tranches with respect to such Purchaser Group shall be
outstanding at any one time, (C) after the occurrence and during the continuance
of any Amortization Event or Potential Amortization Event, ABRCF may not elect
to allocate any portion of the Available APA Bank Funding Amount with respect to
any Purchaser Group to a Eurodollar Tranche and (D) during the Series 2008-1
Amortization Period, ABRCF may not select any Eurodollar Period that does not
end on or prior to the next succeeding Distribution Date.


(d)           On any Business Day, a Match Funding CP Conduit Purchaser may
elect that ABRCF no longer be permitted to select CP Tranches in accordance with
Sections 2.7(b) and (c) in respect of the CP Conduit Funded Amount with respect
to such CP Conduit Purchaser by giving ABRCF and the Administrative Agent
irrevocable written notice thereof, which notice must be received by ABRCF and
the Administrative Agent at least one Business Day prior to such Business
Day.  On any Business Day, a Pooled Funding CP Conduit Purchaser may with the
prior written consent of the Administrator (which consent shall not be
unreasonably withheld) elect thereafter to allow ABRCF to select CP Tranches in
accordance with Sections 2.7(b) and (c) in respect of the CP Conduit Funded
Amount with respect to such CP Conduit Purchaser by giving ABRCF and the
Administrative Agent irrevocable written notice thereof, which notice and
consent must be received by ABRCF and the Administrative Agent at least one
Business Day prior to such election.  Any CP Conduit Purchaser making an
election to change the manner in which its funding costs in respect of its
Series 2008-1 Note are allocated in accordance with this Section 2.7(d) will be
both a Match Funding CP Conduit Purchaser and a Pooled Funding CP Conduit
Purchaser during the period that its Series 2008-1 Note is funded on both a
“pooled” and “match funded” basis and its Monthly Funding Costs during that
period will be calculated accordingly.


(e)           ABRCF shall pay with funds available pursuant to Section 3.3(a) to
the Administra­tive Agent, for the account of each Purchaser Group, on each
Distribution Date, a commitment fee with respect to the Series 2008-1 Interest
Period ending on the day preceding such Distribution Date (the “Commitment Fee”)
during the period from the Series 2008-1 Closing Date to and including the
Expiry Date with respect to such Purchaser Group at the Commitment Fee Rate of
the average daily Commitment Amount with respect to such Purchaser Group during
such Series 2008-1 Interest Period less the aver­age daily Purchaser Group
Invested Amount with respect to such Purchaser Group during such Series 2008-1
Interest Period.  The Commitment Fees shall be payable monthly in arrears on
each Distribution Date.


 
40

--------------------------------------------------------------------------------

 


(f)           Calculations of per annum rates under this Supplement shall be
made on the basis of a 360- (or 365-/366- in the case of interest on the
Floating Tranche based on the Prime Rate) day year.  Calculations of Commitment
Fees shall be made on the basis of a 360-day year.  Each determination of the
Adjusted LIBOR Rate by the Administrative Agent shall be conclusive and binding
upon each of the parties hereto in the absence of manifest error.


Section 2.8.  Indemnification by ABRCF.  ABRCF agrees to indemnify and hold
harmless the Trustee, the Administrative Agent, each Funding Agent, each CP
Conduit Purchaser, each APA Bank and each of their respective officers,
directors, agents and employees (each, a “Company indemnified person”) from and
against any loss, liabil­ity, expense, damage or injury suffered or sustained by
(a “Claim”) such Company indem­nified person by reason of (i) any acts,
omissions or alleged acts or omissions arising out of, or relating to,
activities of ABRCF pursuant to the Indenture or the other Related Documents to
which it is a party, (ii) a breach of any representation or warranty made or
deemed made by ABRCF (or any of its officers) in the Indenture or other Related
Document or (iii) a failure by ABRCF to comply with any applicable law or
regulation or to perform its covenants, agreements, duties or obliga­tions
required to be performed or observed by it in accordance with the provisions of
the Indenture or the other Related Documents, including, but not limited to, any
judgment, award, settlement, reasonable attorneys’ fees and other reason­able
costs or expenses incurred in connec­tion with the defense of any actual or
threatened action, proceeding or claim, except to the extent such loss,
liability, expense, damage or injury resulted from the gross negligence, bad
faith or willful misconduct of such Company indemnified person or its officers,
directors, agents, princi­pals, employees or employers or includes any Excluded
Taxes; provided that any payments made by ABRCF pursuant to this Section 2.8
shall be made solely from funds available pursuant to Section 3.3(e), shall be
non-recourse other than with respect to such funds, and shall not constitute a
claim against ABRCF to the extent that such funds are insufficient to make such
payment.


Section 2.9.  Funding Agents


(a)           The Funding Agent with respect to each Purchaser Group is hereby
authorized to record on each Business Day the CP Funded Amount with respect to
such Purchaser Group and the aggre­gate amount of Discount accruing with respect
thereto on such Business Day and the APA Bank Funded Amount with respect to such
Purchaser Group and the amount of interest accruing with respect thereto on such
Business Day and, based on such recordations, to determine the Monthly Funding
Costs with respect to each Series 2008-1 Interest Period and such Purchaser
Group.  Any such recordation by a Funding Agent, absent manifest error, shall
constitute prima facie evidence of the accuracy of the information so
recorded.  Further­more, the Funding Agent with respect to each Purchaser Group
will maintain records sufficient to iden­tify the percentage interest of the
related CP Conduit Purchaser and each APA Bank with respect to such Purchaser
Group holding an interest in the Series 2008-1 Note registered in the name of
such Funding Agent and any amounts owing thereunder.


 
41

--------------------------------------------------------------------------------

 


(b)           Upon receipt of funds from the Administrative Agent on each
Distribution Date and the date of any Decrease, each Funding Agent shall pay
such funds to the related CP Conduit Purchaser and/or the related APA Bank owed
such funds in accordance with the recorda­tions maintained by it in accordance
with Section 2.9(a) and the Asset Purchase Agreement with respect to such CP
Conduit Purchaser.  If a Funding Agent shall have paid to any CP Conduit
Purchaser or APA Bank any funds that (i) must be returned for any reason
(including bankruptcy) or (ii) exceeds that which such CP Conduit Purchaser or
APA Bank was entitled to receive, such amount shall be promptly repaid to such
Funding Agent by such CP Conduit Purchaser or APA Bank.


ARTICLE III


SERIES 2008-1 ALLOCATIONS


With respect to the Series 2008-1 Notes, the following shall apply:


Section 3.1.  Establishment of Series 2008-1 Collection Account, Series 2008-1
Excess Collection Account and Series 2008-1 Accrued Interest Account


(a)           All Collections allocable to the Series 2008-1 Notes shall be
allocated to the Collection Account.


(b)           The Trustee will create three administra­tive subaccounts within
the Collection Account for the benefit of the Series 2008-1 Noteholders:  the
Series 2008-1 Collection Account (such sub-account, the “Series 2008-1
Collection Account”), the Series 2008-1 Excess Collection Account (such
sub-account, the “Series 2008-1 Excess Collection Account”) and the Series
2008-1 Accrued Interest Account (such sub-account, the “Series 2008-1 Accrued
Interest Account”).


Section 3.2.  Allocations with Respect to the Series 2008-1 Notes.  The net
proceeds from the initial sale of the Series 2008-1 Notes and any Increase will
be deposited into the Collection Account.  On each Business Day on which
Collections are deposited into the Collection Account (each such date, a “Series
2008-1 Deposit Date”), the Adminis­trator will direct the Trustee in writing
pursu­ant to the Administration Agreement to allocate all amounts deposited into
the Collection Account in accordance with the provisions of this Section 3.2:


(a)           Allocations of Collections During the Series 2008-1 Revolving
Period.  During the Series 2008-1 Revolving Period, the Administrator will
direct the Trustee in writing pursuant to the Administration Agree­ment to
allocate on each day, prior to 11:00 a.m. (New York City time) on each Series
2008-1 Deposit Date, all amounts deposited into the Collection Account as set
forth below:


(i)            allocate to the Series 2008-1 Collection Account an amount equal
to the sum of (A) the Series 2008-1 Invest­ed Percentage (as of such day) of the
aggregate amount of Interest Collections on such day and (B) any Series 2008-1
Interest Rate Cap Proceeds received by the Trustee on such day.  All such
amounts allocated to the Series 2008-1 Collection Account shall be further
allocated to the Series 2008-1 Accrued Interest Account; and


 
42

--------------------------------------------------------------------------------

 


(ii)           allocate to the Series 2008-1 Excess Collection Account the sum
of (A) the Series 2008-1 Invested Percentage (as of such day) of the aggregate
amount of Principal Collections on such day (for any such day, the “Series
2008-1 Principal Allocation”) and (B) the proceeds from the initial issuance of
the Series 2008-1 Notes and from any Increase; provided, however, if a Waiver
Event shall have occurred, then such allocation shall be modified as provided in
Article V.


(b)           Allocations of Collections During the Series 2008-1 Amortization
Period.  With respect to the Series 2008-1 Amortization Period, other than after
the occurrence of an Event of Bankruptcy with respect to ABCR, any other Lessee
or any Permitted Sublessee, the Administrator will direct the Trustee in writing
pursuant to the Administration Agreement to allocate, prior to 11:00 a.m. (New
York City time) on any Series 2008-1 Deposit Date, all amounts deposited into
the Collection Account as set forth below:


(i)            allocate to the Series 2008-1 Collection Account an amount
determined as set forth in Section 3.2(a)(i) above for such day, which amount
shall be further allocated to the Series 2008-1 Accrued Interest Account; and


(ii)           allocate to the Series 2008-1 Collection Account an amount equal
to the Series 2008-1 Principal Allocation for such day, which amount shall be
used to make principal payments in respect of the Series 2008-1 Notes, ratably,
without preference or priority of any kind, until the Series 2008-1 Invested
Amount is paid in full; provided that if on any Determination Date (A) the
Administrator determines that the amount anticipated to be available from
Interest Collections allocable to the Series 2008-1 Notes, Series 2008-1
Interest Rate Cap Proceeds and other amounts available pursuant to Section 3.3
to pay Series 2008-1 Monthly Interest and the Commitment Fees on the next
succeeding Distribution Date will be less than the Series 2008-1 Monthly
Interest and Commitment Fees for the Series 2008-1 Interest Period ending on the
day preceding such Distribution Date and (B) the Series 2008-1 Enhancement
Amount is greater than zero, then the Administrator shall direct the Trustee in
writing to reallocate a portion of the Principal Collections allocated to the
Series 2008-1 Notes during the Related Month equal to the lesser of such
insufficiency and the Series 2008-1 Enhancement Amount to the Series 2008-1
Accrued Interest Account to be treated as Interest Collections on such
Distribution Date.


(c)           Allocations of Collections after the Occurrence of an Event of
Bankruptcy.  After the occur­rence of an Event of Bankruptcy with respect to
ARAC, any other Lessee or any Permitted Sublessee, the Administrator will direct
the Trustee in writing pursuant to the Administra­tion Agreement to allocate,
prior to 11:00 a.m.  (New York City time) on any Series 2008-1 Deposit Date, all
amounts deposited into the Collection Account as set forth below:


(i)            allocate to the Series 2008-1 Collection Account an amount equal
to the sum of (A) the Series 2008-1 AESOP I Operating Lease Vehicle Percentage
as of the date of the occurrence of such Event of Bankruptcy of the aggregate
amount of Interest Collections made under the AESOP I Operating Lease Loan
Agreement, (B) the aggregate amount of Interest Collections made under the AESOP
II Loan Agreement and (C) any Series 2008-1 Interest Rate Cap Proceeds received
by the Trustee on such day.  All such amounts allocated to the Series 2008-1
Collection Account shall be further allocated to the Series 2008-1 Accrued
Interest Account; and


 
43

--------------------------------------------------------------------------------

 


(ii)           allocate to the Series 2008-1 Collection Account an amount equal
to the sum of (A) the Series 2008-1 AESOP I Operating Lease Vehicle Percentage
as of the date of the occurrence of such Event of Bankruptcy of the aggregate
amount of Principal Collections made under the AESOP I Operating Lease Loan
Agreement and (B) the aggregate amount of Principal Collections made under the
AESOP II Loan Agreement, which amount shall be used to make principal payments
in respect of the Series 2008-1 Notes until the Series 2008-1 Notes have been
paid in full; provided that if on any Determination Date (A) the Administrator
determines that the amount anticipated to be available from Interest Collections
allocable to the Series 2008-1 Notes, Series 2008-1 Interest Rate Cap Proceeds
and other amounts available pursuant to Section 3.3 to pay Series 2008-1 Monthly
Interest and the Commitment Fees on the next succeeding Distribution Date will
be less than the Series 2008-1 Monthly Interest and Commitment Fees for the
Series 2008-1 Interest Period ending on the day preceding such Distribution Date
and (B) the Series 2008-1 Enhancement Amount is greater than zero, then the
Administrator shall direct the Trustee in writing to reallocate a portion of the
Principal Collections allocated to the Series 2008-1 Notes during the Related
Month equal to the lesser of such insufficiency and the Series 2008-1
Enhancement Amount to the Series 2008-1 Accrued Interest Account to be treated
as Interest Collections on such Distribution Date.


(d)           Allocations From Other Series.  Amounts allocated to other Series
of Notes that have been reallocated by ABRCF to the Series 2008-1 Notes (i)
during the Series 2008-1 Revolving Period shall be allocated to the Series
2008-1 Excess Collection Account and applied in accordance with Section 3.2(e)
and (ii) during the Series 2008-1 Amortization Period shall be allocated to the
Series 2008-1 Collection Account and applied in accordance with Section
3.2(b)(ii) or 3.2(c)(ii), as the case may be, to make principal payments in
respect of the Series 2008-1 Notes.


(e)           Series 2008-1 Excess Collection Account.  Amounts allocated to the
Series 2008-1 Excess Collection Account on any Series 2008-1 Deposit Date will
be (i) first, used to reduce the Purchaser Group Invested Amount with respect to
any Non-Extending Purchaser Group to the extent required pursuant to Section
2.5(d), (ii) second, deposited in the Series 2008-1 Reserve Account in an amount
up to the excess, if any, of the Series 2008-1 Required Reserve Account Amount
for such date, after giving effect to any Increase or Decrease on such date,
over the Series 2008-1 Available Reserve Account Amount for such date, (iii)
third, to the extent directed by ABRCF used to pay the principal amount of other
Series of Notes that are then required to be paid, (iv) fourth, to the extent
directed in writing by the Administrator, used to make a voluntary Decrease in
the Series 2008-1 Invested Amount, (v) fifth, to the extent directed in writing
by the Administrator used to make a voluntary decrease in the Invested Amount of
any other Series of Notes that may be reduced in accordance with the Indenture,
(vi) sixth, released to AESOP Leasing in an amount equal to (A) the Loan
Agreement’s Share with respect to the AESOP I Operating Lease Loan Agreement as
of such date times (B) 100% minus the Loan Payment Allocation Percentage with
respect to the AESOP I Operating Lease Loan Agreement as of such date times (C)
the amount of any remaining funds and (vii) seventh, paid to ABRCF for any use
permitted under the Related Documents, including to make Loans under the Loan
Agreements to the extent the Borrowers have requested Loans thereunder and
Eligible Vehicles are avail­able for financing thereunder; provided, in the case
of clauses (v), (vi) and (vii), that no AESOP I Operating Lease Vehicle
Deficiency would result there­from or exist immedi­ately thereafter.  Upon the
occurrence of an Amortization Event, funds on deposit in the Series 2008-1
Excess Collection Account will be with­drawn by the Trustee, deposited in the
Series 2008-1 Collection Account and allocated as Principal Collections to
reduce the Series 2008-1 Invested Amount on the immediately succeeding
Distribution Date.


 
44

--------------------------------------------------------------------------------

 


(f)           Past Due Rental Payments.  Notwithstanding Section 3.2(a), if
after the occurrence of a Series 2008-1 Lease Payment Deficit, the Lessees shall
make pay­ments of Monthly Base Rent or other amounts payable by the Lessees
under the Leases on or prior to the fifth Business Day after the occurrence of
such Series 2008-1 Lease Payment Deficit (a “Past Due Rent Payment”), the
Administrator shall direct the Trustee in writing pursuant to the Administration
Agreement to allocate to the Series 2008-1 Collection Account an amount equal to
the Series 2008-1 Invested Percentage as of the date of the occurrence of such
Series 2008-1 Lease Payment Deficit of the Collections attributable to such Past
Due Rent Payment (the “Series 2008-1 Past Due Rent Payment”).  The Administrator
shall instruct the Trustee in writing pursuant to the Administration Agreement
to withdraw from the Series 2008-1 Collection Account and apply the Series
2008-1 Past Due Rent Payment in the following order:


(i)            if the occurrence of such Series 2008-1 Lease Payment Deficit
resulted in a withdrawal being made from the Series 2008-1 Reserve Account
pursuant to Section 3.3(b), deposit in the Series 2008-1 Reserve Account an
amount equal to the lesser of (x) the Series 2008-1 Past Due Rent Payment and
(y) the excess, if any, of the Series 2008-1 Required Reserve Account Amount
over the Series 2008-1 Available Reserve Account Amount on such day;


(ii)           if the occurrence of the related Series 2008-1 Lease Payment
Deficit resulted in one or more Lease Deficit Disbursements being made under the
Series 2008-1 Letters of Credit, pay to each Series 2008-1 Letter of Credit
Provider who made such a Lease Deficit Disbursement for application in
accor­dance with the provisions of the applicable Series 2008-1 Reimbursement
Agreement an amount equal to the lesser of (x) the unreimbursed amount of such
Series 2008-1 Letter of Credit Provider’s Lease Deficit Disbursement and (y)
such Series 2008-1 Letter of Credit Provider’s pro rata share, calculated on the
basis of the unreimbursed amount of each Series 2008-1 Letter of Credit
Provider’s Lease Deficit Disbursement, of the amount of the Series 2008-1 Past
Due Rent Payment remaining after payment pursuant to clause (i) above;


 
45

--------------------------------------------------------------------------------

 


(iii)          if the occurrence of such Series 2008-1 Lease Payment Deficit
resulted in a withdrawal being made from the Series 2008-1 Cash Collateral
Account, deposit in the Series 2008-1 Cash Collateral Account an amount equal to
the lesser of (x) the amount of the Series 2008-1 Past Due Rent Payment
remaining after any payment pursuant to clauses (i) and (ii) above and (y) the
amount withdrawn from the Series 2008-1 Cash Collateral Account on account of
such Series 2008-1 Lease Payment Deficit;


(iv)          allocate to the Series 2008-1 Accrued Interest Account the amount,
if any, by which the Series 2008-1 Lease Interest Payment Deficit, if any,
relating to such Series 2008-1 Lease Payment Deficit exceeds the amount of the
Series 2008-1 Past Due Rent Payment applied pursuant to clauses (i), (ii) and
(iii) above; and


(v)           treat the remaining amount of the Series 2008-1 Past Due Rent
Payment as Principal Collections allocated to the Series 2008-1 Notes in
accordance with Section 3.2(a)(ii) or 3.2(b)(ii), as the case may be.


Section 3.3.  Payments to Noteholders.  The Funding Agent with respect to each
Purchaser Group shall provide written notice to the Administrative Agent (x) no
later than two Business Days prior to each Determination Date, setting forth the
Monthly Funding Costs with respect to such Purchaser Group with respect to the
portion of the current Series 2008-1 Interest Period ending on such Business Day
and a reasonable estimation of the Monthly Funding Costs with respect to such
Purchaser Group for the remainder of such Series 2008-1 Interest Period and (y)
within three Business Days after the end of each calendar month, setting forth
the Monthly Funding Costs (calculated as if such calendar month was a Series
2008-1 Interest Period) with respect to such Purchaser Group for such calendar
month.  The Administrative Agent shall, within two Business Days following its
receipt of such information from each Funding Agent, compile the information
provided in such written notice pursuant to (x) or (y) above, as applicable,
into one written notice for all Purchaser Groups and forward such notice to the
Administrator.  If the actual amount of the Monthly Funding Costs with respect
to any Purchaser Group for a Series 2008-1 Interest Period is less than or
greater than the amount thereof estimated by the Funding Agent with respect to
such Purchaser Group on a Determination Date, such Funding Agent shall notify
the Administrator and the Administrative Agent thereof on the next succeeding
Determination Date and the Administrator will reduce or increase the Monthly
Funding Costs with respect to such Purchaser Group for the next succeeding
Series 2008-1 Interest Period accordingly.  The Administrator shall determine
the Series 2008-1 Note Rate for the last Series 2008-1 Interest Period on the
Determination Date immediately preceding the final Distribution Date based on
the information provided by the Funding Agents.  If a Funding Agent determines
that the actual Monthly Funding Costs with respect to its Purchaser Group for
the last Series 2008-1 Interest Period will be more or less than the estimate
thereof provided to the Administrator and informs the Administrator of such
variance prior to the Distribution Date for such Series 2008-1 Interest Period,
the Administrator will recalculate the Series 2008-1 Note Rate for such Series
2008-1 Interest Period.  On each Determination Date, as provided below, the
Administrator shall instruct the Paying Agent in writing pursuant to the
Administra­tion Agreement to with­draw, and on the following Distribution Date
the Paying Agent, acting in accor­dance with such instruc­tions, shall withdraw
the amounts required to be withdrawn from the Collection Account pursu­ant to
Section 3.3(a) below in respect of all funds available from Series 2008-1
Interest Rate Cap Proceeds and Interest Collections processed since the
preceding Distribution Date and allocated to the holders of the Series 2008-1
Notes.


 
46

--------------------------------------------------------------------------------

 


(a)           Note Interest and Commitment Fees with respect to the Series
2008-1 Notes.  On each Determin­a­tion Date, the Adminis­trator shall instruct
the Trustee and the Paying Agent in writing pursuant to the Administration
Agreement as to the amount to be withdrawn and paid pursuant to Section 3.4 from
the Series 2008-1 Accrued Interest Account to the extent funds are anticipated
to be available from Interest Collections allo­cable to the Series 2008-1 Notes
and the Series 2008-1 Interest Rate Cap Proceeds pro­cessed from, but not
including, the preceding Distribu­tion Date through the succeeding Dis­tribution
Date in respect of (x) first, an amount equal to the Series 2008-1 Monthly
Interest for the Series 2008-1 Interest Period ending on the day preceding the
related Distribution Date, (y) second, an amount equal to the Commitment Fees
for each Purchaser Group for the Series 2008-1 Interest Period ending on the day
preceding the related Distribution Date and (z) third, an amount equal to the
amount of any unpaid Series 2008-1 Shortfall as of the preceding Distribu­tion
Date (together with any accrued interest on such Series 2008-1 Shortfall).  On
the following Distribution Date, the Trustee shall withdraw the amounts
described in the first sentence of this Sec­tion 3.3(a) from the Series 2008-1
Accrued Interest Account and deposit such amounts in the Series 2008-1
Distribution Account.


(b)           Withdrawals from Series 2008-1 Reserve Account.  If the
Administrator determines on any Distribution Date that the amounts available
from the Series 2008-1 Accrued Interest Account are insufficient to pay the sum
of the amounts described in clauses (x), (y) and (z) of Section 3.3(a) above on
such Distribution Date, the Administrator shall instruct the Trustee in writing
to withdraw from the Series 2008-1 Reserve Account and deposit in the Series
2008-1 Distribution Account on such Distribution Date an amount equal to the
lesser of the Series 2008-1 Available Reserve Account Amount and such
insufficiency.  The Trustee shall withdraw such amount from the Series 2008-1
Reserve Account and deposit such amount in the Series 2008-1 Distribution
Account.


(c)           Lease Payment Deficit Notice.  On or before 10:00 a.m. (New York
City time) on each Distribution Date, the Administrator shall notify the Trustee
of the amount of any Series 2008-1 Lease Payment Deficit, such notification to
be in the form of Exhibit F (each a “Lease Payment Deficit Notice”).


(d)           Draws on Series 2008-1 Letters of Credit For Series 2008-1 Lease
Interest Payment Deficits.  If the Administrator determines on the Business Day
immediately preceding any Distribution Date that on such Distribution Date there
will exist a Series 2008-1 Lease Interest Payment Deficit, the Administrator
shall, on or prior to 3:00 p.m. (New York City time) on such Business Day,
instruct the Trustee in writing to draw on the Series 2008-1 Letters of Credit,
if any, and, the Trustee shall, by 5:00 p.m. (New York City time) on such
Business Day draw an amount (identified by the Administrator) equal to the least
of (i) such Series 2008-1 Lease Interest Payment Deficit, (ii) the excess, if
any, of the sum of the amounts described in clauses (x), (y) and (z) of Section
3.3(a) above for such Distribution Date over the amounts available from the
Series 2008-1 Accrued Interest Account on such Distribution Date plus the amount
withdrawn from the Series 2008-1 Reserve Account pursuant to Section 3.3(b) and
(iii) the Series 2008-1 Letter of Credit Liquidity Amount on the Series 2008-1
Letters of Credit by presenting to each Series 2008-1 Letter of Credit Provider
a Certificate of Lease Deficit Demand and shall cause the Lease Deficit
Disbursements to be deposited in the Series 2008-1 Distribution Account on such
Distribution Date for distribution in accordance with Section 3.4; provided,
however, that if the Series 2008-1 Cash Collateral Account has been estab­lished
and funded, the Trustee shall withdraw from the Series 2008-1 Cash Collateral
Account and deposit in the Series 2008-1 Distribution Account an amount equal to
the lesser of (x) the Series 2008-1 Cash Collateral Percentage on such date of
the least of the amounts described in clauses (i), (ii) and (iii) above and (y)
the Series 2008-1 Available Cash Collateral Account Amount on such date and draw
an amount equal to the remainder of such amount on the Series 2008-1 Letters of
Credit.


 
47

--------------------------------------------------------------------------------

 


(e)           Balance.  On or prior to the second Busi­ness Day preceding each
Distribution Date, the Adminis­trator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement to pay the balance
(after making the payments required in Sec­tion 3.3(a)), if any, of the amounts
available from the Series 2008-1 Accrued Interest Account as follows:


(i)            on each Distribution Date during the Series 2008-1 Revolving
Period, (1) first, to the Administrator, an amount equal to the Series 2008-1
Percentage as of the beginning of such Series 2008-1 Interest Period of the
por­tion of the Monthly Administration Fee pay­able by ABRCF (as specified in
clause (iii) of the definition thereof) for such Series 2008-1 Interest Period,
(2) second, to the Trustee, an amount equal to the Series 2008-1 Percentage as
of the beginning of such Series 2008-1 Interest Period of the Trustee’s fees for
such Series 2008-1 Interest Period, (3) third, to the Series 2008-1 Distribution
Account to pay any Article VII Costs, (4) fourth, to pay any Carrying Charges
(other than Carrying Charges provided for above) to the Persons to whom such
amounts are owed, an amount equal to the Series 2008-1 Percentage as of the
beginning of such Series 2008-1 Interest Period of such Carrying Charges (other
than Carrying Charges provided for above) for such Series 2008-1 Interest Period
and (5) fifth, the balance, if any (“Excess Collections”), shall be withdrawn by
the Paying Agent from the Series 2008-1 Collection Account and deposited in the
Series 2008-1 Excess Collection Account; and


(ii)           on each Distribution Date during the Series 2008-1 Amortization
Period, (1) first, to the Trustee, an amount equal to the Series 2008-1
Percentage as of the beginning of such Series 2008-1 Interest Period of the
Trustee’s fees for such Series 2008-1 Interest Peri­od, (2) second, to the
Adminis­tra­tor, an amount equal to the Series 2008-1 Percentage as of the
beginning of such Series 2008-1 Interest Period of the portion of the Monthly
Administration Fee (as specified in clause (iii) of the definition thereof)
payable by ABRCF for such Series 2008-1 Interest Period, (3) third, to the
Series 2008-1 Distribution Account to pay any Article VII Costs, (4) fourth, to
pay any Carrying Charges (other than Carrying Charges provided for above) to the
Persons to whom such amounts are owed, an amount equal to the Series 2008-1
Percentage as of the beginning of such Series 2008-1 Interest Period of such
Carrying Charges (other than Carrying Charges provided for above) for such
Series 2008-1 Interest Period and (5) fifth, the balance, if any, shall be
treated as Principal Collections.


 
48

--------------------------------------------------------------------------------

 


(f)           Shortfalls.  If the amounts described in Section 3.3 are
insuffi­cient to pay the Series 2008-1 Monthly Interest and the Commitment Fees
of the Purchaser Groups on any Dis­tribution Date, payments of interest to the
Series 2008-1 Noteholders and payments of Commitment Fees to the Purchaser
Groups will be reduced on a pro rata basis by the amount of such
defici­ency.  The aggregate amount, if any, of such deficiency on any
Distribution Date shall be referred to as the “Series 2008-1
Shortfall.”  Interest shall accrue on the Series 2008-1 Shortfall at the
Alternate Base Rate plus 2% per annum.


Section 3.4.  Payment of Note Interest and Commitment Fees.  On each
Distribution Date, subject to Sec­tion 9.8 of the Base Indenture, the Paying
Agent shall, in accordance with Section 6.1 of the Base Indenture, pay to the
Adminis­trative Agent for the accounts of the Purchaser Groups from the Series
2008-1 Distribution Account the amounts deposited in the Series 2008-1
Distribution Account pursuant to Section 3.3.  Upon the receipt of funds from
the Paying Agent on each Distribution Date on account of Series 2008-1 Monthly
Interest, the Administrative Agent shall pay to each Funding Agent with respect
to a Purchaser Group an amount equal to the Monthly Funding Costs with respect
to such Purchaser Group with respect to the Series 2008-1 Interest Period ending
on the day preceding such Distribution Date plus the amount of any unpaid Series
2008-1 Shortfalls relating to unpaid Series 2008-1 Monthly Interest payable to
such Purchaser Group as of the preceding Distribution Date, together with any
interest thereon at the Alternate Base Rate plus 2% per annum.  If the amount
paid to the Administrative Agent on any Distribution Date pursuant to this
Section 3.4 on account of Series 2008-1 Monthly Interest for the Series 2008-1
Interest Period ending on the day preceding such Distribution Date is less than
such Series 2008-1 Monthly Interest, the Administrative Agent shall pay the
amount available to the Funding Agents, on behalf of the Purchaser Groups, on a
pro rata basis, based on the Monthly Funding Costs with respect to each
Purchaser Group with respect to such Series 2008-1 Interest Period.  Upon the
receipt of funds from the Paying Agent on each Distribution Date on account of
Commitment Fees, the Administrative Agent shall pay to each Funding Agent with
respect to a Purchaser Group an amount equal to the Commitment Fee payable to
such Purchaser Group with respect to the Series 2008-1 Interest Period ending on
the day preceding such Distribution Date plus the amount of any unpaid Series
2008-1 Shortfalls relating to unpaid Commitment Fees payable to such Purchaser
Group as of the preceding Distribution Date, together with any interest thereon
at the Alternate Base Rate plus 2% per annum.  If the amount paid to the
Administrative Agent on any Distribution Date pursuant to this Section 3.4 on
account of Commitment Fees is less than the Commitment Fees payable on such
Distribution Date, the Administrative Agent shall pay the amount available to
the Funding Agents, on behalf of the Purchaser Groups, on a pro rata basis,
based on the Commitment Fee payable to each Purchaser Group on such Distribution
Date.  Upon the receipt of funds from the Trustee or the Paying Agent on any
Distribution Date on account of Article VII Costs, the Administrative Agent
shall pay such amounts to the Funding Agent with respect to the CP Conduit
Purchaser or the APA Bank owed such amounts.  If the amounts paid to the
Administrative Agent on any Distribution Date pursuant to Section 3.3(e) on
account of Article VII Costs are less than the Article VII Costs due and payable
on such Distribution Date, the Administrative Agent shall pay the amounts
available to the Funding Agents with respect to the CP Conduit Purchasers and
APA Banks owed such amounts, on a pro rata basis, based on the Article VII Costs
owing to such CP Conduit Purchasers and APA Banks.  Due and unpaid Article VII
Costs owing to a Purchaser Group shall accrue interest at the Alternate Base
Rate plus 2%; provided that Article VII Costs shall not be considered due until
the first Distribution Date following five days’ notice to ABRCF and the
Administrator of such Article VII Costs.


 
49

--------------------------------------------------------------------------------

 


Section 3.5.  Payment of Note Principal.


(a)           Monthly Payments During Series 2008-1 Amortization
Period.  Commencing on the first Determination Date after the commencement of
the Series 2008-1 Amortization Period, the Administrator shall instruct the
Trustee and the Paying Agent in writing pursuant to the Administration Agreement
and in accordance with this Section 3.5 as to (i) the amount allocated to the
Series 2008-1 Notes during the Related Month pursuant to Section 3.2(b)(ii) or
(c)(ii), as the case may be, (ii) any amounts to be withdrawn from the Series
2008-1 Reserve Account and deposited into the Series 2008-1 Distribution Account
or (iii) any amounts to be drawn on the Series 2008-1 Demand Notes and/or on the
Series 2008-1 Letters of Credit (or withdrawn from the Series 2008-1 Cash
Collateral Account).  On the Distribution Date following each such Determination
Date, the Trustee shall withdraw the amount allocated to the Series 2008-1 Notes
during the Related Month pursuant to Section 3.2(b)(ii) or (c)(ii), as the case
may be, from the Series 2008-1 Collection Account and deposit such amount in the
Series 2008-1 Distribution Account, to be paid to the holders of the Series
2008-1 Notes.


(b)           Decreases.  On any Business Day during the Series 2008-1 Revolving
Period on which a Decrease is to be made pursuant to Section 2.5, the Trustee
shall withdraw from the Series 2008-1 Excess Collection Account in accordance
with the written instructions of the Administrator, an amount equal to the
lesser of (i) the funds then allocated to the Series 2008-1 Excess Collection
Account (after giving effect to any application pursuant to clauses (i), (ii)
and (iii) of Section 3.2(e)) and (ii) the amount of such Decrease, and deposit
such amount in the Series 2008-1 Distribution Account, to be paid to the
Administrative Agent for distribution in accordance with Section 3.5(f).


(c)           Principal Deficit Amount.  On each Distribution Date on which the
Principal Deficit Amount is greater than zero, amounts shall be transferred to
the Series 2008-1 Distribution Account as follows:


(i)            Reserve Account Withdrawal.  The Administrator shall instruct the
Trustee in writing, prior to 12:00 noon (New York City time) on such
Distribution Date, in the case of a Principal Deficit Amount resulting from a
Series 2008-1 Lease Payment Deficit, or prior to 12:00 noon (New York City time)
on the second Business Day prior to such Distribution Date, in the case of any
other Principal Deficit Amount, to withdraw from the Series 2008-1 Reserve
Account, an amount equal to the lesser of (x) the Series 2008-1 Available
Reserve Account Amount and (y) such Principal Deficit Amount and deposit it in
the Series 2008-1 Distribution Account on such Distribution Date.


 
50

--------------------------------------------------------------------------------

 


(ii)           Principal Draws on Series 2008-1 Letters of Credit.  If the
Administrator determines on the Business Day immediately preceding any
Distribution Date during the Series 2008-1 Amortization Period that on such
Distribution Date there will exist a Series 2008-1 Lease Principal Payment
Deficit, the Administrator shall instruct the Trustee in writing to draw on the
Series 2008-1 Letters of Credit, if any, as provided below.  Upon receipt of a
notice by the Trustee from the Administra­tor in respect of a Series 2008-1
Lease Principal Payment Deficit on or prior to 3:00 p.m. (New York City time) on
the Business Day immediately preceding a Distribution Date, the Trustee shall,
by 5:00 p.m. (New York City time) on such Business Day draw an amount equal to
the least of (i) such Series 2008-1 Lease Principal Payment Deficit, (ii) the
amount by which the Principal Deficit Amount for such Distribution Date exceeds
the amount to be deposited in the Series 2008-1 Distribution Account in
accordance with clause (i) of this Section 3.5(c) and (iii) the Series 2008-1
Letter of Credit Liquidity Amount on the Series 2008-1 Letters of Credit, by
presenting to each Series 2008-1 Letter of Credit Provider a Certificate of
Lease Deficit Demand and shall cause the Lease Deficit Disbursements to be
deposited in the Series 2008-1 Distribution Account on such Distribution Date;
provided, however, that if the Series 2008-1 Cash Collateral Account has been
established and funded, the Trustee shall withdraw from the Series 2008-1 Cash
Collateral Account and deposit in the Series 2008-1 Distribution Account an
amount equal to the lesser of (x) the Series 2008-1 Cash Collat­eral Percentage
for such date of the least of the amounts described in clauses (i), (ii) and
(iii) above and (y) the Series 2008-1 Available Cash Collateral Account Amount
on such date and draw an amount equal to the remainder of such amount on the
Series 2008-1 Letters of Credit.


(iii)          Demand Note Draw.  If on any Determination Date, the
Adminis­trator determines that the Principal Deficit Amount on the next
succeeding Distribution Date (after giving effect to any withdrawal from the
Series 2008-1 Reserve Account pursuant to Section 3.5(c)(i) on such Distribution
Date) will be greater than zero and there are any Series 2008-1 Letters of
Credit on such date, prior to 10:00 a.m. (New York City time) on the second
Business Day prior to such Distribution Date, the Administrator shall instruct
the Trustee in writing to deliver a Demand Notice to the Demand Note Issuers
demanding payment of an amount equal to the lesser of (A) the Principal Deficit
Amount and (B) the Series 2008-1 Letter of Credit Amount.  The Trustee shall,
prior to 12:00 noon (New York City time) on the second Business Day preceding
such Distribution Date, deliver such Demand Notice to the Demand Note Issuers;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the defini­tion thereof, without the lapse of a
period of 60 consecutive days) with respect to a Demand Note Issuer shall have
occurred and be continuing, the Trustee shall not be required to deliver such
Demand Notice to such Demand Note Issuer.  The Trustee shall cause the proceeds
of any demand on the Series 2008-1 Demand Notes to be deposited into the Series
2008-1 Distribution Account.


(iv)          Letter of Credit Draw.  In the event that either (x) on or prior
to 10:00 a.m. (New York City time) on the Business Day prior to such
Distribution Date, any Demand Note Issuer shall have failed to pay to the
Trustee or deposit in the Series 2008-1 Distribution Account the amount
specified in such Demand Notice in whole or in part or (y) due to the occurrence
of an Event of Bankruptcy (or the occurrence of an event described in clause (a)
of the definition thereof, without the lapse of a period of 60 conse­cutive
days) with respect to any Demand Note Issuer, the Trustee shall not have
delivered such Demand Notice to any Demand Note Issuer on the second Business
Day preceding such Distribution Date, then, in the case of (x) or (y) the
Trustee shall on such Business Day draw on the Series 2008-1 Letters of Credit
an amount equal to the lesser of (i) Series 2008-1 Letter of Credit Amount and
(ii) the aggregate amount that the Demand Note Issuers failed to pay under the
Series 2008-1 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) by presenting to each Series 2008-1 Letter of Credit
Provider a Certificate of Unpaid Demand Note Demand; provided, however, that if
the Series 2008-1 Cash Collateral Account has been established and funded, the
Trustee shall withdraw from the Series 2008-1 Cash Collateral Account and
deposit in the Series 2008-1 Distribution Account an amount equal to the lesser
of (x) the Series 2008-1 Cash Collateral Percentage on such Business Day of the
aggregate amount that the Demand Note Issuers failed to pay under the Series
2008-1 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) and (y) the Series 2008-1 Available Cash Collateral Account
Amount on such Business Day and draw an amount equal to the remainder of the
aggregate amount that the Demand Note Issuers failed to pay under the Series
2008-1 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) on the Series 2008-1 Letters of Credit.  The Trustee shall
deposit into, or cause the deposit of, the proceeds of any draw on the Series
2008-1 Letters of Credit and the proceeds of any withdrawal from the Series
2008-1 Cash Collateral Account to be deposited in the Series 2008-1 Distribution
Account on such Distribution Date.


 
51

--------------------------------------------------------------------------------

 


(d)           Series 2008-1 Termination Date.  The entire Series 2008-1 Invested
Amount shall be due and payable on the Series 2008-1 Termination Date.  In
connection therewith:


(i)            Reserve Account Withdrawal.  If, after giving effect to the
deposit into the Series 2008-1 Distribution Account of the amount to be
deposited in accordance with Section 3.5(a), together with any amounts to be
deposited therein in accordance with Section 3.5(c) on the Series 2008-1
Termination Date, the amount to be deposited in the Series 2008-1 Distribution
Account with respect to the Series 2008-1 Termination Date is or will be less
than the Series 2008-1 Invested Amount, then, prior to 12:00 noon (New York City
time) on the second Business Day prior to the Series 2008-1 Termination Date,
the Administrator shall instruct the Trustee in writing to withdraw from the
Series 2008-1 Reserve Account, an amount equal to the lesser of the Series
2008-1 Available Reserve Account Amount and such insufficiency and deposit it in
the Series 2008-1 Distribution Account on the Series 2008-1 Termination Date.


(ii)           Demand Note Draw.  If the amount to be deposited in the Series
2008-1 Distribution Account in accordance with Section 3.5(a) together with any
amounts to be deposited therein in accordance with Section 3.5(c) and Section
3.5(d)(i) on the Series 2008-1 Termination Date is less than the Series 2008-1
Invested Amount, and there are any Series 2008-1 Letters of Credit on such date,
then, prior to 10:00 a.m. (New York City time) on the second Business Day prior
to the Series 2008-1 Termination Date, the Administrator shall instruct the
Trustee in writing to make a demand (a “Demand Notice”) substantially in the
form attached hereto as Exhibit G on the Demand Note Issuers for payment under
the Series 2008-1 Demand Notes in an amount equal to the lesser of (i) such
insuf­fici­ency and (ii) the Series 2008-1 Letter of Credit Amount.  The Trustee
shall, prior to 12:00 noon (New York City time) on the second Business Day
preceding the Series 2008-1 Termination Date, deliver such Demand Notice to the
Demand Note Issuers; provided, however, that if an Event of Bankruptcy (or the
occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of 60 consecu­tive days) with respect to a Demand
Note Issuer shall have occurred and be contin­uing, the Trustee shall not be
required to deliver such Demand Notice to such Demand Note Issuer.  The Trustee
shall cause the proceeds of any demand on the Series 2008-1 Demand Notes to be
deposited into the Series 2008-1 Distribution Account.


 
52

--------------------------------------------------------------------------------

 


(iii)          Letter of Credit Draw.  In the event that either (x) on or prior
to 10:00 a.m. (New York City time) on the Business Day immediately preceding any
Distribution Date next succeeding any date on which a Demand Notice has been
transmitted by the Trustee to the Demand Note Issuers pursuant to clause (ii) of
this Section 3.5(d) any Demand Note Issuer shall have failed to pay to the
Trustee or deposit into the Series 2008-1 Distribution Account the amount
specified in such Demand Notice in whole or in part or (y) due to the occurrence
of an Event of Bankruptcy (or the occurrence of an event described in clause (a)
of the defini­tion thereof, without the lapse of a period of 60 consecutive
days) with respect to one or more of the Demand Note Issuers, the Trustee shall
not have delivered such Demand Notice to any Demand Note Issuer on the second
Business Day preceding the Series 2008-1 Termination Date, then, in the case of
(x) or (y) the Trustee shall draw on the Series 2008-1 Letters of Credit by
12:00 noon (New York City time) on such Business Day an amount equal to the
lesser of (a) the amount that the Demand Note Issuers failed to pay under the
Series 2008-1 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) and (b) the Series 2008-1 Letter of Credit Amount on such
Business Day by presenting to each Series 2008-1 Letter of Credit Provider a
Certificate of Unpaid Demand Note Demand; provided, however, that if the Series
2008-1 Cash Collateral Account has been established and funded, the Trustee
shall withdraw from the Series 2008-1 Cash Collateral Account and deposit in the
Series 2008-1 Distribution Account an amount equal to the lesser of (x) the
Series 2008-1 Cash Collateral Percentage on such Business Day of the amount that
the Demand Note Issuers failed to pay under the Series 2008-1 Demand Notes (or,
the amount that the Trustee failed to demand for payment thereunder) and (y) the
Series 2008-1 Available Cash Collateral Account Amount on such Business Day and
draw an amount equal to the remainder of the amount that the Demand Note Issuers
failed to pay under the Series 2008-1 Demand Notes (or, the amount that the
Trustee failed to demand for payment thereunder) on the Series 2008-1 Letters of
Credit.  The Trustee shall deposit, or cause the deposit of, the proceeds of any
draw on the Series 2008-1 Letters of Credit and the proceeds of any withdrawal
from the Series 2008-1 Cash Collateral Account to be deposited in the Series
2008-1 Distribution Account on such Distribution Date.


(e)           Distribution.  On each Distribution Date occurring on or after the
date a withdrawal is made from the Series 2008-1 Collection Account pursuant to
Section 3.5(a) or amounts are deposited in the Series 2008-1 Distribution
Account pursuant to Section 3.5(c) and/or (d), the Paying Agent shall, in
accordance with Section 6.1 of the Base Indenture, pay to the Administrative
Agent for the accounts of the Purchaser Groups from the Series 2008-1
Distribution Account the amount deposited therein pursuant to Sec­tion 3.5(a),
(c) and/or (d).


 
53

--------------------------------------------------------------------------------

 


(f)            Payment of Funds from Decreases.  Upon the receipt of funds on
account of a Decrease from the Trustee, the Administrative Agent shall pay
first, to each Funding Agent with respect to a Non-Extending Purchaser Group a
pro rata amount of the Decrease, based on the Purchaser Group Invested Amounts
with respect to such Non-Extending Purchaser Group relative to the Purchaser
Group Invested Amounts with respect to all Non-Extending Purchaser Groups on the
date of such Decrease and second, to each Funding Agent with respect to a
Purchaser Group, such Purchaser Group’s Pro Rata Share of the remaining amount
of such Decrease.  Each Purchaser Group’s share of the amount of any Decrease on
any Business Day shall be allocated by such Purchaser Group first to reduce the
Available CP Funding Amount with respect to such Purchaser Group and the
Available APA Bank Funding Amount with respect to such Purchaser Group on such
Business Day and then to reduce the portion of the Purchaser Group Invested
Amount with respect to such Purchaser Group allocated to CP Tranches and
Eurodollar Tranches in such order as such Purchaser Group may select in order to
minimize costs payable pursuant to Section 7.3.  Upon the receipt of funds from
the Trustee pursuant to Sections 3.5(a), (c) and/or (d) on any Distribution
Date, the Administrative Agent shall pay to each Funding Agent with respect to a
Purchaser Group, such Purchaser Group’s Pro Rata Share of such funds.


Section 3.6.  Administrator’s Failure to Instruct the Trustee to Make a Deposit
or Payment.  If the Administrator fails to give notice or instructions to make
any payment from or deposit into the Collection Account required to be given by
the Adminis­trator, at the time speci­fied in the Administration Agreement or
any other Related Document (including appli­cable grace periods), the Trustee
shall make such payment or deposit into or from the Collection Account without
such notice or instruction from the Administrator, provided that the
Adminis­tra­tor, upon request of the Trustee, promptly provides the Trustee with
all information necessary to allow the Trustee to make such a payment or
deposit.  When any payment or deposit hereunder or under any other Related
Document is required to be made by the Trustee or the Paying Agent at or prior
to a specified time, the Administrator shall deliver any applicable written
instructions with respect thereto reasonably in advance of such specified time.


Section 3.7.  Series 2008-1 Reserve Account.


(a)           Establishment of Series 2008-1 Reserve Account.  ABRCF shall
establish and maintain in the name of the Series 2008-1 Agent for the benefit of
the Series 2008-1 Noteholders, or cause to be established and maintained, an
account (the “Series 2008-1 Reserve Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Series 2008-1 Noteholders.  The Series 2008-1 Reserve Account shall be
maintained (i) with a Qualified Institution, or (ii) as a segre­gated trust
account with the corporate trust depart­ment of a depository institution or
trust com­pany having corporate trust powers and acting as trustee for funds
deposited in the Series 2008-1 Reserve Account; provided that, if at any time
such Qualified Institution is no longer a Qualified Institution or the credit
rating of any securities issued by such depositary institution or trust com­pany
shall be reduced to below “BBB-” by Standard & Poors or “Baa2” by Moody’s, then
ABRCF shall, within 30 days of such reduction, establish a new Series 2008-1
Reserve Account with a new Qualified Institution.  If the Series 2008-1 Reserve
Account is not maintained in accordance with the pre­vious sentence, ABRCF shall
establish a new Series 2008-1 Reserve Account, within ten (10) Business Days
after obtaining knowledge of such fact, which complies with such sentence, and
shall instruct the Series 2008-1 Agent in writing to transfer all cash and
investments from the non-qualifying Series 2008-1 Reserve Account into the new
Series 2008-1 Reserve Account.  Initially, the Series 2008-1 Reserve Account
will be established with The Bank of New York Mellon.


 
54

--------------------------------------------------------------------------------

 


(b)           Administration of the Series 2008-1 Reserve Account.  The
Administrator may instruct the institution maintaining the Series 2008-1 Reserve
Account to invest funds on deposit in the Series 2008-1 Reserve Account from
time to time in Permitted Investments; provided, however, that any such
investment shall mature not later than the Business Day prior to the
Distribution Date following the date on which such funds were received, unless
any Permitted Investment held in the Series 2008-1 Reserve Account is held with
the Paying Agent, then such investment may mature on such Distribution Date and
such funds shall be available for withdrawal on or prior to such Distribution
Date.  All such Permitted Investments will be credited to the Series 2008-1
Reserve Account and any such Permitted Investments that constitute (i) physical
property (and that is not either a United States security entitlement or a
security entitlement) shall be physically delivered to the Trustee; (ii) United
States security entitlements or security entitlements shall be controlled (as
defined in Section 8-106 of the New York UCC) by the Trustee pending maturity or
disposition, and (iii) uncertificated securities (and not United States security
entitlements) shall be delivered to the Trustee by causing the Trustee to become
the registered holder of such securities.  The Trustee shall, at the expense of
ABRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2008-1 Reserve
Account.  ABRCF shall not direct the Trustee to dispose of (or permit the
disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of purchase price of such Permitted
Investments.  In the absence of written investment instructions hereunder, funds
on deposit in the Series 2008-1 Reserve Account shall remain uninvested.


(c)           Earnings from Series 2008-1 Reserve Account.  All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2008-1 Reserve Account shall be deemed to be on deposit therein and
available for distribution.


(d)           Series 2008-1 Reserve Account Constitutes Additional Collateral
for Series 2008-1 Notes.  In order to secure and provide for the repayment and
payment of the ABRCF Obligations with respect to the Series 2008-1 Notes, ABRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2008-1 Noteholders, all
of ABRCF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired):  (i) the Series 2008-1 Reserve Account,
includ­ing any security entitlement thereto; (ii) all funds on deposit therein
from time to time; (iii) all certificates and instruments, if any, representing
or evidencing any or all of the Series 2008-1 Reserve Account or the funds on
deposit therein from time to time; (iv) all investments made at any time and
from time to time with monies in the Series 2008-1 Reserve Account, whether
consti­tuting securities, instruments, general intangibles, investment property,
financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2008-1 Reserve
Account, the funds on deposit therein from time to time or the investments made
with such funds; and (vi) all proceeds of any and all of the foregoing,
including, without limitation, cash (the items in the foregoing clauses (i)
through (vi) are referred to, collectively, as the “Series 2008-1 Reserve
Account Collateral”).  The Trustee shall possess all right, title and interest
in and to all funds on deposit from time to time in the Series 2008-1 Reserve
Account and in all proceeds thereof, and shall be the only person authorized to
originate entitle­ment orders in respect of the Series 2008-1 Reserve
Account.  The Series 2008-1 Reserve Account Collateral shall be under the sole
dominion and control of the Trustee for the benefit of the Series 2008-1
Noteholders.  The Series 2008-1 Agent hereby agrees (i) to act as the securities
intermediary (as defined in Section 8-102(a)(14) of the New York UCC) with
respect to the Series 2008-1 Reserve Account; (ii) that its jurisdiction as
securities intermediary is New York; (iii) that each item of property (whether
investment property, financial asset, security, instrument or cash) credited to
the Series 2008-1 Reserve Account shall be treated as a financial asset (as
defined in Section 8-102(a)(9) of the New York UCC) and (iv) to comply with any
entitlement order (as defined in Section 8-102(a)(8) of the New York UCC) issued
by the Trustee.


 
55

--------------------------------------------------------------------------------

 


(e)           Preference Amount Withdrawals from the Series 2008-1 Reserve
Account or the Series 2008-1 Cash Collateral Account.  If a member of a
Purchaser Group notifies the Trustee in writing of the existence of a Preference
Amount, then, subject to the satisfaction of the conditions set forth in the
next succeeding sentence, on the Business Day on which those conditions are
first satisfied, the Trustee shall withdraw from either (x) prior to the Series
2008-1 Letter of Credit Termination Date, the Series 2008-1 Reserve Account or
(y) on or after the Series 2008-1 Letter of Credit Termination Date, the Series
2008-1 Cash Collateral Account and pay to the Funding Agent for such member an
amount equal to such Preference Amount.  Prior to any withdrawal from the Series
2008-1 Reserve Account or the Series 2008-1 Cash Collateral Account pursuant to
this Section 3.7(e), the Trustee shall have received (i) a certified copy of the
order requiring the return of such Preference Amount; (ii) an opinion of counsel
satisfactory to the Trustee that such order is final and not subject to appeal;
and (iii) a release as to any claim against ABRCF by the Purchaser Group for any
amount paid in respect of such Preference Amount.  On the Business Day after
Series 2008-1 Letter of Credit Termination Date, the Trustee shall transfer the
amount on deposit in the Series 2008-1 Reserve Account to the Series 2008-1 Cash
Collateral Account.


(f)           Series 2008-1 Reserve Account Surplus.  In the event that the
Series 2008-1 Reserve Account Surplus on any Distribution Date, after giving
effect to all withdrawals from the Series 2008-1 Reserve Account, is greater
than zero, the Trustee, acting in accordance with the written instructions of
the Administrator pursuant to the Administration Agreement, shall withdraw from
the Series 2008-1 Reserve Account an amount equal to the Series 2008-1 Reserve
Account Surplus and shall pay such amount to ABRCF.


(g)          Termination of Series 2008-1 Reserve Account.  Upon the termination
of the Indenture pursuant to Section 11.1 of the Base Indenture, the Trustee,
acting in accordance with the written instructions of the Administrator, after
the prior payment of all amounts owing to the Series 2008-1 Noteholders and
payable from the Series 2008-1 Reserve Account as provided herein, shall
withdraw from the Series 2008-1 Reserve Account all amounts on deposit therein
for payment to ABRCF.


 
56

--------------------------------------------------------------------------------

 


Section 3.8.  Series 2008-1 Letters of Credit and Series 2008-1 Cash Collateral
Account.


(a)           Series 2008-1 Letters of Credit and Series 2008-1 Cash Collateral
Account Constitute Additional Collateral for Series 2008-1 Notes.  In order to
secure and provide for the repayment and payment of ABRCF’s obligations with
respect to the Series 2008-1 Notes, ABRCF hereby grants a security interest in
and assigns, pledges, grants, transfers and sets over to the Trustee, for the
benefit of the Series 2008-1 Noteholders, all of ABRCF’s right, title and
interest in and to the following (whether now or hereafter existing or
acquired): (i) each Series 2008-1 Letter of Credit; (ii) the Series 2008-1 Cash
Collateral Account, including any security entitle­ment thereto; (iii) all funds
on deposit in the Series 2008-1 Cash Collateral Account from time to time;
(iv) all certificates and instruments, if any, representing or evidencing any or
all of the Series 2008-1 Cash Collateral Account or the funds on deposit therein
from time to time; (v) all investments made at any time and from time to time
with monies in the Series 2008-1 Cash Collateral Account, whether constituting
securities, instruments, general intangibles, investment property, financial
assets or other property; (vi) all interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for the Series 2008-1 Cash Collateral Account, the
funds on deposit therein from time to time or the investments made with such
funds; and (vii) all proceeds of any and all of the foregoing, including,
without limitation, cash (the items in the foregoing clauses (ii) through
(vii) are referred to, collectively, as the “Series 2008-1 Cash Collateral
Account Collateral”).  The Trustee shall, for the benefit of the Series 2008-1
Noteholders, possess all right, title and interest in all funds on deposit from
time to time in the Series 2008-1 Cash Collateral Account and in all proceeds
thereof, and shall be the only person authorized to originate entitlement orders
in respect of the Series 2008-1 Cash Collateral Account.  The Series 2008-1 Cash
Collateral Account shall be under the sole dominion and control of the Trustee
for the benefit of the Series 2008-1 Noteholders.  The Series 2008-1 Agent
hereby agrees (i) to act as the securities intermediary (as defined in Section
8-102(a)(14) of the New York UCC) with respect to the Series 2008-1 Cash
Collateral Account; (ii) that its jurisdiction as securities intermediary is New
York; (iii) that each item of property (whether investment property, financial
asset, security, instrument or cash) credited to the Series 2008-1 Cash
Collateral Account shall be treated as a financial asset (as defined in Section
8-102(a)(9) of the New York UCC) and (iv) to comply with any entitlement order
(as defined in Section 8-102(a)(8) of the New York UCC) issued by the Trustee.


(b)           Series 2008-1 Letter of Credit Expiration Date.  If prior to the
date which is ten (10) days prior to the then scheduled Series 2008-1 Letter of
Credit Expiration Date with respect to any Series 2008-1 Letter of Credit,
excluding the amount available to be drawn under such Series 2008-1 Letter of
Credit but taking into account each substitute Series 2008-1 Letter of Credit
which has been obtained from a Series 2008-1 Eligible Letter of Credit Provider
and is in full force and effect on such date, the Series 2008-1 Enhancement
Amount would be equal to or more than the Series 2008-1 Required Enhancement
Amount and the Series 2008-1 Liquidity Amount would be equal to or greater than
the Series 2008-1 Required Liquidity Amount, then the Administrator shall notify
the Trustee in writing no later than two Business Days prior to such Series
2008-1 Letter of Credit Expiration Date of such determination.  If prior to the
date which is ten (10) days prior to the then scheduled Series 2008-1 Letter of
Credit Expiration Date with respect to any Series 2008-1 Letter of Credit,
excluding the amount available to be drawn under such Series 2008-1 Letter of
Credit but taking into account each substitute Series 2008-1 Letter of Credit
which has been obtained from a Series 2008-1 Eligible Letter of Credit Provider
and is in full force and effect on such date, the Series 2008-1 Enhancement
Amount would be less than the Series 2008-1 Required Enhancement Amount or the
Series 2008-1 Liquidity Amount would be less than the Series 2008-1 Required
Liquidity Amount, then the Administrator shall notify the Trustee in writing no
later than two Business Days prior to such Series 2008-1 Letter of Credit
Expiration Date of (x) the greater of (A) the excess, if any, of the Series
2008-1 Required Enhancement Amount over the Series 2008-1 Enhancement Amount,
excluding the available amount under such expiring Series 2008-1 Letter of
Credit but taking into account any substitute Series 2008-1 Letter of Credit
which has been obtained from a Series 2008-1 Eligible Letter of Credit Provider
and is in full force and effect, on such date, and (B) the excess, if any, of
the Series 2008-1 Required Liquidity Amount over the Series 2008-1 Liquidity
Amount, excluding the available amount under such expiring Series 2008-1 Letter
of Credit but taking into account any substitute Series 2008-1 Letter of Credit
which has been obtained from a Series 2008-1 Eligible Letter of Credit Provider
and is in full force and effect, on such date, and (y) the amount available to
be drawn on such expiring Series 2008-1 Letter of Credit on such date.  Upon
receipt of such notice by the Trustee on or prior to 10:00 a.m. (New York City
time) on any Business Day, the Trustee shall, by 12:00 noon (New York City time)
on such Business Day (or, in the case of any notice given to the Trustee after
10:00 a.m. (New York City time), by 12:00 noon (New York City time) on the next
following Business Day), draw the lesser of the amounts set forth in clauses (x)
and (y) above on such expiring Series 2008-1 Letter of Credit by presenting a
Certificate of Termination Demand and shall cause the Termination Disbursement
to be deposited in the Series 2008-1 Cash Collateral Account.


 
57

--------------------------------------------------------------------------------

 


If the Trustee does not receive the notice from the Administrator described in
the first paragraph of this Section 3.8(b) on or prior to the date that is two
Business Days prior to each Series 2008-1 Letter of Credit Expiration Date, the
Trustee shall, by 12:00 noon (New York City time) on such Business Day draw the
full amount of such Series 2008-1 Letter of Credit by presenting a Certificate
of Termination Demand and shall cause the Termination Disbursement to be
deposited in the Series 2008-1 Cash Collateral Account.


(c)           Series 2008-1 Letter of Credit Providers.  The Administrator shall
notify the Trustee in writing within one Business Day of becoming aware that (i)
the long-term senior unsecured debt credit rating of any Series 2008-1 Letter of
Credit Provider has fallen below “A” as determined by Standard & Poor’s or “A1”
as determined by Moody’s or (ii) the short-term senior unsecured debt credit
rating of any Series 2008-1 Letter of Credit Provider has fallen below “A-1” as
determined by Standard & Poor’s or “P-1” as determined by Moody’s.  At such time
the Administrator shall also notify the Trustee of (i) the greater of (A) the
excess, if any, of the Series 2008-1 Required Enhancement Amount over the Series
2008-1 Enhancement Amount, excluding the available amount under the Series
2008-1 Letter of Credit issued by such Series 2008-1 Letter of Credit Provider,
on such date, and (B) the excess, if any, of the Series 2008-1 Required
Liquidity Amount over the Series 2008-1 Liquidity Amount, excluding the
available amount under such Series 2008-1 Letter of Credit, on such date, and
(ii) the amount available to be drawn on such Series 2008-1 Letter of Credit on
such date.  Upon receipt of such notice by the Trustee on or prior to 10:00 a.m.
(New York City time) on any Business Day, the Trustee shall, by 12:00 noon
(New York City time) on such Business Day (or, in the case of any notice given
to the Trustee after 10:00 a.m. (New York City time), by 12:00 noon (New York
City time) on the next following Business Day), draw on such Series 2008-1
Letter of Credit in an amount equal to the lesser of the amounts in clause
(i) and clause (ii) of the immediately preceding sen­tence on such Business Day
by presenting a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2008-1 Cash Collateral
Account.


 
58

--------------------------------------------------------------------------------

 


(d)           Draws on the Series 2008-1 Letters of Credit.  If there is more
than one Series 2008-1 Letter of Credit on the date of any draw on the Series
2008-1 Letters of Credit pursuant to the terms of this Supplement, the
Administrator shall instruct the Trustee, in writing, to draw on each Series
2008-1 Letter of Credit in an amount equal to the LOC Pro Rata Share of the
Series 2008-1 Letter of Credit Provider issuing such Series 2008-1 Letter of
Credit of the amount of such draw on the Series 2008-1 Letters of Credit.


(e)           Establishment of Series 2008-1 Cash Collateral Account.  On or
prior to the date of any drawing under a Series 2008-1 Letter of Credit pursuant
to Section 3.8(b) or (c) above, ABRCF shall establish and maintain in the name
of the Trustee for the benefit of the Series 2008-1 Noteholders, or cause to be
estab­lished and maintained, an account (the “Series 2008-1 Cash Collateral
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2008-1 Noteholders.  The Series
2008-1 Cash Collateral Account shall be maintained (i) with a Qualified
Institution, or (ii) as a segre­gated trust account with the corporate trust
depart­ment of a depository institution or trust company having corporate trust
powers and act­ing as trustee for funds deposited in the Series 2008-1 Cash
Collateral Account; provided that, if at any time such Qualified Institution is
no longer a Qualified Institution or the credit rating of any securities issued
by such depository institution or trust company shall be reduced to below “BBB-”
by Standard & Poor’s or “Baa3” by Moody’s, then ABRCF shall, within 30 days of
such reduction, establish a new Series 2008-1 Cash Collateral Account with a new
Qualified Institution or a new segre­gated trust account with the corporate
trust department of a depository institution or trust company having corporate
trust powers and acting as trustee for funds deposited in the Series 2008-1 Cash
Collateral Account.  If a new Series 2008-1 Cash Collateral Account is
established, ABRCF shall instruct the Trustee in writing to transfer all cash
and invest­ments from the non-qualifying Series 2008-1 Cash Collateral Account
into the new Series 2008-1 Cash Collateral Account.


(f)           Administration of the Series 2008-1 Cash Collateral
Account.  ABRCF may instruct (by standing instructions or otherwise) the
institution maintaining the Series 2008-1 Cash Collateral Account to invest
funds on deposit in the Series 2008-1 Cash Collateral Account from time to time
in Permitted Investments; provided, however, that any such investment shall
mature not later than the Business Day prior to the Distribution Date following
the date on which such funds were received, unless any Permitted Investment held
in the Series 2008-1 Cash Collateral Account is held with the Paying Agent,
in which case such investment may mature on such Distribution Date so long as
such funds shall be available for withdrawal on or prior to such Distribution
Date.  All such Permitted Investments will be credited to the Series 2008-1 Cash
Collateral Account and any such Permitted Investments that constitute
(i) physical property (and that is not either a United States security
entitlement or a security entitlement) shall be physically delivered to the
Trustee; (ii) United States security entitlements or security entitlements shall
be controlled (as defined in Section 8-106 of the New York UCC) by the Trustee
pending maturity or disposition, and (iii) uncertificated securities (and not
United States security entitlements) shall be delivered to the Trustee by
causing the Trustee to become the registered holder of such securities.  The
Trustee shall, at the expense of ABRCF, take such action as is required to
maintain the Trustee’s security interest in the Permitted Investments credited
to the Series 2008-1 Cash Collateral Account.  ABRCF shall not direct the
Trustee to dispose of (or permit the disposal of) any Permitted Investments
prior to the maturity thereof to the extent such disposal would result in a loss
of the purchase price of such Permitted Investment.  In the absence of written
investment instructions hereunder, funds on deposit in the Series 2008-1 Cash
Collateral Account shall remain uninvested.


 
59

--------------------------------------------------------------------------------

 


(g)           Earnings from Series 2008-1 Cash Collateral Account.  All interest
and earnings (net of losses and investment expenses) paid on funds on deposit in
the Series 2008-1 Cash Collateral Account shall be deemed to be on deposit
therein and available for distribution.


(h)           Series 2008-1 Cash Collateral Account Surplus.  In the event that
the Series 2008-1 Cash Collateral Account Surplus on any Distribution Date (or,
after the Series 2008-1 Letter of Credit Termination Date, on any date) is
greater than zero, the Trustee, acting in accordance with the written
instructions of the Administrator, shall with­draw from the Series 2008-1 Cash
Collateral Account an amount equal to the Series 2008-1 Cash Collateral Account
Surplus and shall pay such amount:  first, to the Series 2008-1 Letter of Credit
Providers to the extent of any unreimbursed drawings under the related Series
2008-1 Reimbursement Agreement, for application in accordance with the
provisions of the related Series 2008-1 Reimbursement Agreement, and, second, to
ABRCF any remaining amount.


(i)            Termination of Series 2008-1 Cash Collateral Account.  Upon the
termina­tion of this Supplement in accordance with its terms, the Trustee,
acting in accordance with the written instructions of the Administrator, after
the prior payment of all amounts owing to the Series 2008-1 Noteholders and
payable from the Series 2008-1 Cash Collateral Account as provided herein, shall
withdraw from the Series 2008-1 Cash Collateral Account all amounts on deposit
therein (to the extent not withdrawn pursuant to Section 3.8(h) above) and shall
pay such amounts:  first, to the Series 2008-1 Letter of Credit Providers to the
extent of any unreimbursed drawings under the related Series 2008-1
Reimbursement Agreement, for application in accordance with the provisions of
the related Series 2008-1 Reimbursement Agreement, and, second, to ABRCF any
remaining amount.


(j)            Termination Date Demands on the Series 2008-1 Letters of
Credit.  Prior to 10:00 a.m. (New York City time) on the Business Day
immediately succeeding the Series 2008-1 Letter of Credit Termination Date, the
Administrator shall determine the Series 2008-1 Demand Note Payment Amount as of
the Series 2008-1 Letter of Credit Termination Date.  If the Series 2008-1
Demand Note Payment Amount is greater than zero, then the Administrator shall
instruct the Trustee in writing to draw on the Series 2008-1 Letters of
Credit.  Upon receipt of any such notice by the Trustee on or prior to 11:00
a.m. (New York City time) on a Business Day, the Trustee shall, by 12:00 noon
(New York City time) on such Business Day draw an amount equal to the lesser of
(i) the excess of the Series 2008-1 Demand Note Payment Amount over the Series
2008-1 Available Reserve Account Amount (prior to giving effect to any transfer
to the Series 2008-1 Cash Collateral Account pursuant to Section 3.7(e) on such
date) and (ii) the Series 2008-1 Letter of Credit Liquidity Amount on the Series
2008-1 Letters of Credit by presenting to each Series 2008-1 Letter of Credit
Provider a Certificate of Termination Date Demand; provided, however, that if
the Series 2008-1 Cash Collateral Account has been established and funded, the
Trustee shall draw an amount equal to the product of (a) 100% minus the Series
2008-1 Cash Collateral Percentage and (b) the lesser of the amounts referred to
in clause (i) or (ii) on such Business Day on the Series 2008-1 Letters of
Credit as calculated by the Administrator and provided in writing to the
Trustee.  The Trustee shall cause the Termination Date Disbursement to be
deposited in the Series 2008-1 Cash Collateral Account.


 
60

--------------------------------------------------------------------------------

 


Section 3.9.  Series 2008-1 Distribution Account.


(a)           Establishment of Series 2008-1 Distribu­tion Account.  The Trustee
shall establish and maintain in the name of the Series 2008-1 Agent for the
benefit of the Series 2008-1 Noteholders, or cause to be established and
maintained, an account (the “Series 2008-1 Distribution Account”), bearing a
designa­tion clearly indicating that the funds deposited therein are held for
the benefit of the Series 2008-1 Noteholders.  The Series 2008-1 Distribution
Account shall be maintained (i) with a Qualified Institu­tion, or (ii) as a
segregated trust account with the corporate trust department of a depository
institution or trust company having corporate trust powers and acting as trustee
for funds deposited in the Series 2008-1 Distri­bution Account; provided that,
if at any time such Quali­fied Institution is no longer a Qualified Institution
or the credit rating of any securities issued by such depos­itary institution or
trust company shall be reduced to below “BBB-” by Standard & Poor’s or “Baa3” by
Moody’s, then ABRCF shall, within 30 days of such reduction, establish a new
Series 2008-1 Distribution Account with a new Qualified Institu­tion.  If the
Series 2008-1 Distribution Account is not maintained in accordance with the
previous sen­tence, ABRCF shall establish a new Series 2008-1 Distribution
Account, within ten (10) Business Days after obtaining knowledge of such fact,
which complies with such sentence, and shall instruct the Series 2008-1 Agent in
writing to transfer all cash and investments from the non-qualify­ing
Series 2008-1 Distribution Account into the new Series 2008-1 Distribution
Account.  Initially, the Series 2008-1 Distribu­tion Account will be established
with The Bank of New York Mellon.


(b)           Administration of the Series 2008-1 Dis­tribution Account.  The
Administrator may instruct the institution maintaining the Series 2008-1
Distribution Account to invest funds on deposit in the Series 2008-1
Distribution Account from time to time in Permitted Investments; provided,
however, that any such investment shall mature not later than the Business Day
prior to the Distribution Date following the date on which such funds were
received, unless any Permitted Investment held in the Series 2008-1 Distribution
Account is held with the Paying Agent, then such investment may mature on such
Distribution Date and such funds shall be available for withdrawal on or prior
to such Distribution Date.  All such Permitted Investments will be credited to
the Series 2008-1 Distribution Account and any such Permitted Investments that
constitute (i) physical property (and that is not either a United States
security entitlement or a security entitlement) shall be physically delivered to
the Trustee; (ii) United States security entitlements or security entitlements
shall be controlled (as defined in Section 8-106 of the New York UCC) by the
Trustee pending maturity or disposition, and (iii) uncertificated securities
(and not United States security entitlements) shall be delivered to the Trustee
by causing the Trustee to become the registered holder of such securities.  The
Trustee shall, at the expense of ABRCF, take such action as is required to
maintain the Trustee’s security interest in the Permitted Investments credited
to the Series 2008-1 Distribution Account.  ABRCF shall not direct the Trustee
to dispose of (or permit the disposal of) any Permitted Investments prior to the
maturity thereof to the extent such disposal would result in a loss of purchase
price of such Permitted Investments.  In the absence of written investment
instructions hereunder, funds on deposit in the Series 2008-1 Distribution
Account shall remain uninvested.


 
61

--------------------------------------------------------------------------------

 


(c)           Earnings from Series 2008-1 Distribution Account.  All interest
and earn­ings (net of losses and investment expenses) paid on funds on deposit
in the Series 2008-1 Distribution Account shall be deemed to be on deposit and
available for distribution.


(d)           Series 2008-1 Distribution Account Constitutes Additional
Collateral for Series 2008-1 Notes.  In order to secure and provide for the
repayment and payment of the ABRCF Obligations with respect to the Series 2008-1
Notes, ABRCF hereby grants a security interest in and assigns, pledges, grants,
transfers and sets over to the Trustee, for the benefit of the Series 2008-1
Noteholders, all of ABRCF’s right, title and interest in and to the following
(whether now or hereafter existing or acquired):  (i) the Series 2008-1
Distri­bution Account, including any security entitlement thereto; (ii) all
funds on deposit therein from time to time; (iii) all certificates and
instruments, if any, representing or evidencing any or all of the Series 2008-1
Distribution Account or the funds on deposit therein from time to time; (iv) all
investments made at any time and from time to time with monies in the Series
2008-1 Distribution Account, whether constituting securities, instruments,
general intangibles, invest­ment property, financial assets or other property;
(v) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for the Series 2008-1 Distribution Account, the funds on deposit therein from
time to time or the invest­ments made with such funds; and (vi) all proceeds of
any and all of the fore­going, including, without limitation, cash (the items in
the foregoing clauses (i) through (vi) are referred to, collec­tively, as the
“Series 2008-1 Distribution Account Collateral”).  The Trustee shall possess all
right, title and interest in all funds on deposit from time to time in the
Series 2008-1 Distribution Account and in and to all proceeds thereof, and shall
be the only person authorized to originate entitlement orders in respect of the
Series 2008-1 Distribution Account.  The Series 2008-1 Distribution Account
Collateral shall be under the sole dominion and control of the Trustee for the
benefit of the Series 2008-1 Noteholders.  The Series 2008-1 Agent hereby agrees
(i) to act as the securities intermediary (as defined in Section 8-102(a)(14) of
the New York UCC) with respect to the Series 2008-1 Distribution Account; (ii)
that its jurisdiction as securities intermediary is New York; (iii) that each
item of property (whether investment property, financial asset, security,
instrument or cash) credited to the Series 2008-1 Distribution Account shall be
treated as a financial asset (as defined in Section 8-102(a)(9) of the New York
UCC) and (iv) to comply with any entitlement order (as defined in Section
8-102(a)(8) of the New York UCC) issued by the Trustee.


Section 3.10.  Series 2008-1 Demand Notes Constitute Additional Collateral for
Series 2008-1 Notes.  In order to secure and provide for the repayment and
payment of the obligations with respect to the Series 2008-1 Notes, ABRCF hereby
grants a security interest in and assigns, pledges, grants, transfers and sets
over to the Trustee, for the benefit of the Series 2008-1 Noteholders, all of
ABRCF’s right, title and interest in and to the follow­ing (whether now or
hereafter existing or acquired):  (i) the Series 2008-1 Demand Notes; (ii) all
certificates and instruments, if any, representing or evidencing the Series
2008-1 Demand Notes; and (iii) all proceeds of any and all of the foregoing,
including, without limitation, cash.  On the date hereof, ABRCF shall deliver to
the Trustee, for the benefit of the Series 2008-1 Noteholders, each Series
2008-1 Demand Note, endorsed in blank.  The Trustee, for the benefit of the
Series 2008-1 Noteholders, shall be the only Person authorized to make a demand
for payments on the Series 2008-1 Demand Notes.


 
62

--------------------------------------------------------------------------------

 


Section 3.11.    Series 2008-1 Interest Rate Caps.  (a)  On the Series 2008-1
Closing Date, ABRCF shall acquire one or more interest rate caps (each a “Series
2008-1 Interest Rate Cap”) from a Qualified Interest Rate Cap Counterparty.  On
the Series 2008-1 Closing Date, the aggregate notional amount of all Series
2008-1 Interest Rate Caps shall equal the Series 2008-1 Maximum Invested Amount,
and the aggregate notional amount of all Series 2008-1 Interest Rate Caps may be
reduced pursuant to the related Series 2008-1 Interest Rate Cap to the extent
that the Series 2008-1 Maximum Invested Amount is reduced after the Series
2008-1 Closing Date.  ABRCF shall acquire one or more additional Series 2008-1
Interest Rate Caps in connection with any increase of the Series 2008-1 Maximum
Invested Amount such that the aggregate notional amounts of all Series 2008-1
Interest Rate Caps shall equal the Series 2008-1 Maximum Invested Amount after
giving effect to such increase.  The strike rate of each Series 2008-1 Interest
Rate Cap shall not be greater than 5.0%.  Each Series 2008-1 Interest Rate Cap
shall have a term that shall extend to at least the Series 2008-1 Termination
Date.


(b)           If, at any time, an Interest Rate Cap Counterparty is not a
Qualified Interest Rate Cap Counterparty, then ABRCF shall cause the Interest
Rate Cap Counterparty within 30 days following such occurrence, at the Interest
Rate Cap Counterparty’s expense, to do one of the following (the choice of such
action to be determined by the Interest Rate Cap Counterparty) (i) obtain a
replacement interest rate cap on the same terms as the Series 2008-1 Interest
Rate Cap from a Qualified Interest Rate Cap Counterparty and simultaneously with
such replacement ABRCF shall terminate the Series 2008-1 Interest Rate Cap being
replaced, (ii) obtain a guaranty from, or contingent agreement of, another
person who qualifies as a Qualified Interest Rate Cap Counterparty to honor the
Interest Rate Cap Counterparty’s obligations under the Series 2008-1 Interest
Rate Cap in form and substance satisfactory to the Administrative Agent or (iii)
post and maintain collateral satisfactory to the Administrative Agent; provided
that no termination of the Series 2008-1 Interest Rate Cap shall occur until
ABRCF has entered into a replacement Interest Rate Cap.  Each Series 2008-1
Interest Rate Cap must provide that if the Interest Rate Cap Counterparty is
required to take any of the actions described in clauses (i), (ii) or (iii) of
the preceding sentence and such action is not taken within 30 days, then the
Interest Rate Cap Counterparty must, until a replacement Series 2008-1 Interest
Rate Cap is executed and in effect, collateralize its obligations under such
Series 2008-1 Interest Rate Cap in an amount equal to the greatest of (i) the
marked to market value of such Series 2008-1 Interest Rate Cap, (ii) the next
payment due from the Interest Rate Cap Counterparty and (iii) 1% of the notional
amount of such Series 2008-1 Interest Rate Cap.


(c)           To secure payment of all obligations to the Series 2008-1
Noteholders, ABRCF grants a security interest in, and assigns, pledges, grants,
transfers and sets over to the Trustee, for the benefit of the Series 2008-1
Noteholders, all of ABRCF’s right, title and interest in the Series 2008-1
Interest Rate Caps and all proceeds thereof (the “Series 2008-1 Interest Rate
Cap Collateral”).  ABRCF shall require all Series 2008-1 Interest Rate Cap
Proceeds to be paid to, and the Trustee shall allocate all Series 2008-1
Interest Rate Cap Proceeds to, the Series 2008-1 Accrued Interest Account of the
Series 2008-1 Collection Account.


 
63

--------------------------------------------------------------------------------

 


Section 3.12.  Payments to Funding Agents or Purchaser Groups.  Notwithstanding
anything to the contrary herein or in the Base Indenture, amounts distributable
by ABRCF, the Trustee, the Paying Agent or the Administrative Agent to a Funding
Agent for the account of its related Purchaser Group (or amounts distributable
by any such Person directly to such Purchaser Group) shall be paid by wire
transfer of immediately available funds no later than 3:00 p.m. (New York time)
for credit to the account or accounts designated by such Funding
Agent.  Notwithstanding the foregoing, the Administrative Agent shall not be so
obligated unless the Administrative Agent shall have received the funds by 12:00
noon (New York City time).


ARTICLE IV


AMORTIZATION EVENTS


In addition to the Amortization Events set forth in Section 9.1 of the Base
Indenture, any of the following shall be an Amortization Event with respect to
the Series 2008-1 Notes and collectively shall constitute the Amortization
Events set forth in Section 9.1(n) of the Base Indenture with respect to the
Series 2008-1 Notes (without notice or other action on the part of the Trustee
or any holders of the Series 2008-1 Notes):


(a)           a Series 2008-1 Enhancement Deficiency shall occur and continue
for at least two (2) Business Days; provided, however, that such event or
condition shall not be an Amortization Event if during such two (2) Business Day
period such Series 2008-1 Enhancement Deficiency shall have been cured in
accordance with the terms and condi­tions of the Indenture and the Related
Documents;


(b)           either the Series 2008-1 Liquidity Amount shall be less than the
Series 2008-1 Re­quired Liquidity Amount or the Series 2008-1 Available Reserve
Account Amount shall be less than the Series 2008-1 Required Reserve Account
Amount for at least two (2) Busi­ness Days; provided, however, that such event
or condi­tion shall not be an Amortization Event if during such two (2) Business
Day period such insufficiency shall have been cured in accordance with the terms
and condi­tions of the Indenture and the Related Documents;


(c)           an AESOP I Operating Lease Vehicle Deficiency shall occur and
continue for at least two (2) Business Days;


(d)           the Collection Account, the Series 2008-1 Collection Account, the
Series 2008-1 Excess Collection Account or the Series 2008-1 Reserve Account
shall be subject to an injunction, estoppel or other stay or a Lien (other than
Liens permitted under the Related Docu­ments);


(e)           all principal of and interest on the Series 2008-1 Notes is not
paid on the Series 2008-1 Expected Final Distribution Date;


(f)            any Series 2008-1 Letter of Credit shall not be in full force and
effect for at least two (2) Business Days and (x) either a Series 2008-1
Enhancement Deficiency would result from excluding such Series 2008-1 Letter of
Credit from the Series 2008-1 Enhancement Amount or (y) the Series 2008-1
Liquidity Amount, excluding therefrom the available amount under such Series
2008-1 Letter of Credit, would be less than the Series 2008-1 Required Liquidity
Amount;


 
64

--------------------------------------------------------------------------------

 


(g)           from and after the funding of the Series 2008-1 Cash Collateral
Account, the Series 2008-1 Cash Collateral Account shall be subject to an
injunction, estoppel or other stay or a Lien (other than Liens permitted under
the Related Documents) for at least two (2) Business Days and either (x) a
Series 2008-1 Enhancement Deficiency would result from excluding the Series
2008-1 Available Cash Collateral Account Amount from the Series 2008-1
Enhancement Amount or (y) the Series 2008-1 Liquidity Amount, excluding
therefrom the Series 2008-1 Available Cash Collateral Amount, would be less than
the Series 2008-1 Required Liquidity Amount;


(h)           an Event of Bankruptcy shall have occurred with respect to any
Series 2008-1 Letter of Credit Provider or any Series 2008-1 Letter of Credit
Provider repudi­ates its Series 2008-1 Letter of Credit or refuses to honor a
proper draw thereon and either (x) a Series 2008-1 Enhancement Deficiency would
result from excluding such Series 2008-1 Letter of Credit from the Series 2008-1
Enhancement Amount or (y) the Series 2008-1 Liquidity Amount, excluding
therefrom the available amount under such Series 2008-1 Letter of Credit, would
be less than the Series 2008-1 Required Liquidity Amount;


(i)            the occurrence of an Event of Bankruptcy with respect to ABG or
any Permitted Sublessee;


(j)            a Change in Control shall have occurred;


(k)           ABRCF shall fail to acquire or maintain in force Series 2008-1
Interest Rate Caps at the times and in the notional amounts required by the
terms of Section 3.11; and


(l)            the occurrence and continuation of an “event of default” under
the Credit Agreement or any Replacement Credit Agreement, without giving effect
to any waiver of any such event of default that is not approved in writing by
the Requisite Noteholders and provided that, for purposes of this Supplement,
the event of default set forth in Section 8(e) of the Credit Agreement shall
survive the termination of the Credit Agreement; and


(m)          (i) the Consolidated Leverage Ratio as at the last day of any
period of four consecutive fiscal quarters of ABCR ending with any fiscal
quarter set forth below (commencing with the fiscal quarter ending June 30,
2010) shall exceed the ratio set forth below opposite such fiscal quarter:
 
Fiscal Quarter ending
 
Consolidated
Leverage Ratio
     
June 30, 2010
 
5.25 to 1.00
     
June 30, 2011 and thereafter
 
4.75 to 1.00



 
65

--------------------------------------------------------------------------------

 


or (ii) the Consolidated EBITDA as at the last day of any period of four
consecutive fiscal quarters of ABCR ending with any fiscal quarter set forth
below (commencing with the fiscal quarter ending December 31, 2008), shall be
less than the amount set forth below opposite such fiscal quarter:


Fiscal Quarter ending
 
Consolidated EBITDA
     
December 31, 2008
 
$160,000,000
     
March 31, 2009
 
$135,000,000
     
June 30, 2009
 
$95,000,000
     
September 30, 2009
 
$80,000,000
     
December 31, 2009
 
$155,000,000
     
March 31, 2010
and thereafter
 
$175,000,000



In the case of any event described in clause (j), (k), (l) or (m) above, an
Amortization Event shall have occurred with respect to the Series 2008-1 Notes
only if either the Trustee or the Requisite Noteholders declare that an
Amortization Event has occurred.  In the case of an event described in clause
(a), (b), (c), (d), (e), (f), (g), (h) or (i) an Amortization Event with respect
to the Series 2008-1 Notes shall have occurred without any notice or other
action on the part of the Trustee or any Series 2008-1 Noteholders, immediately
upon the occurrence of such event.  Amortization Events with respect to the
Series 2008-1 Notes described in clause (a), (b), (c), (d), (e), (f), (g), (h)
or (i) may be waived with the written consent of the Purchaser Groups having
Commitment Percentages aggregating 100%.  Amortization Events with respect to
the Series 2008-1 Notes described in clause (j), (k), (l) or (m) above may be
waived in accordance with Section 9.5 of the Base Indenture.


ARTICLE V


RIGHT TO WAIVE PURCHASE RESTRICTIONS


Notwithstanding any provision to the contrary in the Indenture or the Related
Docu­ments, upon the Trustee’s receipt of notice from any Lessee, any Borrower
or ABRCF that the Les­sees, the Borrowers and ABRCF have determined to in­crease
any Series 2008-1 Maximum Amount or the percentage set forth in clause (y) of
any of paragraphs (ii), (iii), (iv), (v), (vi) or (vii) of the definition of
Series 2008-1 Incremental Enhancement Amount, (such notice, a “Waiver Request”),
each Series 2008-1 Note­holder may, at its option, waive any Series 2008-1
Maximum Amount or any increase in the Series 2008-1 Required Enhancement Amount
based upon clause (y) of any of paragraphs (ii), (iii), (iv), (v), (vi) or (vii)
of the definition of the Series 2008-1 Incremental Enhancement Amount
(collectively, a “Waivable Amount”) if (i) no Amortization Event exists, (ii)
the Requisite Noteholders consent to such waiver and (iii) 60 days’ prior
written notice of such proposed waiver is provided to the Rating Agencies and
Standard & Poor’s by the Trustee.


 
66

--------------------------------------------------------------------------------

 


Upon receipt by the Trustee of a Waiver Request (a copy of which the Trustee
shall promptly provide to the Rating Agencies), all amounts which would
otherwise be allocated to the Series 2008-1 Excess Collection Account
(collectively, the “Designated Amounts”) from the date the Trustee receives a
Waiver Request through the Consent Period Expiration Date will be held by the
Trust­ee in the Series 2008-1 Collection Account for ratable distribution as
described below.


Within ten (10) Business Days after the Trustee receives a Waiver Request, the
Trustee shall furnish notice thereof to the Administrative Agent, which notice
shall be accompanied by a form of consent (each a “Consent”) in the form of
Exhibit C hereto by which the Series 2008-1 Noteholders may, on or before the
Consent Period Expiration Date, consent to waiver of the applicable Waivable
Amount.  Upon receipt of notice of a Waiver Request, the Administrative Agent
shall forward a copy of such request together with the Consent to the Funding
Agent with respect to each Purchaser Group.  If the Trustee receives the
Consents from the Requisite Noteholders agreeing to waiver of the applicable
Waivable Amount within forty-five (45) days after the Trustee notifies the
Administrative Agent of a Waiver Request (the day on which such forty-five (45)
day period expires, the “Consent Period Expiration Date”), (i) the applicable
Waivable Amount shall be deemed waived by the consenting Series 2008-1
Noteholders, (ii) the Trus­tee will distribute the Designated Amounts as set
forth below and (iii) the Trustee shall promptly (but in any event within two
days) provide the Rating Agencies with notice of such waiver.  Any Purchaser
Group from whom the Trustee has not received a Consent on or before the Consent
Period Expiration Date will be deemed not to have consented to such waiver.


If the Trustee receives Consents from the Requisite Noteholders on or before the
Consent Period Expiration Date, then on the immediately following Dis­tribution
Date, upon receipt of written direction from the Administrator the Trustee will
pay the Designated Amounts to the Administrative Agent for the accounts of the
non-consenting Purchaser Groups.  Upon the receipt of funds from the Trustee
pursuant to this Article V, the Administrative Agent shall pay the Designated
Amounts as follows:


(i)            to each Funding Agent with respect to a non-consenting Purchaser
Group, such Purchaser Group’s pro rata share based on the Purchaser Group
Invested Amount with respect to such Purchaser Group relative to the Purchaser
Group Invested Amount with respect to all non-consenting Purchaser Groups of the
Designated Amounts up to the amount required to reduce to zero the Purchaser
Group Invested Amounts with respect to all non-consenting Purchaser Groups; and


 
67

--------------------------------------------------------------------------------

 


(ii)           any remaining Designated Amounts to the Series 2008-1 Excess
Collection Account.


If the amount distributed pursuant to clause (i) of the preceding paragraph is
not sufficient to reduce the Purchaser Group Invested Amount with respect to
each non-consenting Purchaser Group to zero on the date specified therein, then
on each day following such Dis­tribution Date, the Admin­istrator will allocate
to the Series 2008-1 Collection Account on a daily basis all Designated Amounts
collected on such day.  On each fol­lowing Distribution Date, the Trustee will
withdraw such Designated Amounts from the Series 2008-1 Collection Account and
deposit the same in the Series 2008-1 Distribution Account for distribution to
the Administrative Agent for the accounts of the non-consenting Purchaser
Groups.  Upon the receipt of funds from the Trustee pursuant to this Article V,
the Administrative Agent shall pay the Designated Amounts as follows:


(a)           to each Funding Agent with respect to a non-consenting Purchaser
Group, such Purchaser Group’s pro rata share based on the Purchaser Group
Invested Amount with respect to such Purchaser Group relative to the Purchaser
Group Invested Amount with respect to all non-consenting Purchaser Groups of the
Designated Amounts in the Series 2008-1 Collection Account as of the applicable
Determination Date up to the amount required to reduce to zero the Purchaser
Group Invested Amounts with respect to all non-consenting Purchaser Groups; and


(b)           any remaining Designated Amounts to the Series 2008-1 Excess
Collection Account.


If the Requisite Noteholders do not timely consent to such waiver, the
Desig­nated Amounts will be re-allocated to the Series 2008-1 Excess Collection
Account for allocation and distribution in accordance with the terms of the
Indenture and the Related Documents.


In the event that the Series 2008-1 Amortization Period shall commence after
receipt by the Trustee of a Waiver Request, all such Designated Amounts will
thereafter be considered Principal Collections allo­cated to the Series 2008-1
Noteholders.


ARTICLE VI


CONDITIONS PRECEDENT


Section 6.1.  Conditions Precedent to Effectiveness of Original Series 2008-1
Supplement.  The Original Series 2008-1 Supplement became effective on the date
(the “Effective Date”) on which all of the following conditions precedent were
satisfied:


(a)           Documents.  The Administrative Agent shall have received copies
for each CP Conduit Purchaser and the Funding Agent and the APA Banks with
respect to such CP Conduit Purchaser, each executed and delivered in form and
substance satisfactory to it of (i) the Base Indenture, executed by a duly
authorized officer of each of ABRCF and the Trustee, (ii) the Original Series
2008-1 Supplement, executed by a duly authorized officer of each of ABRCF, the
Administrator, the Trustee, the Administrative Agent, the Funding Agents, the CP
Conduit Purchasers and the APA Banks, (iii) each Lease, executed by a duly
authorized officer of each of each Lessee party thereto, the Administrator and
the Lessor party thereto, (iv) each Sublease, executed by a duly authorized
officer of each Lessee party thereto and each Permitted Sublessee party thereto,
(v) each Loan Agreement, executed by a duly authorized officer of each of ABRCF,
the Lessor party thereto and the Permitted Nominees party thereto, (vi)  each
Vehicle Title and Lienholder Nominee Agreement, executed by the duly authorized
officer of each of the Permitted Nominee party thereto, ABCR, the Lessor party
thereto and the Trustee, (vii) the Master Exchange Agreement, executed by a duly
authorized officer of each of the Intermediary, AESOP Leasing, ARAC, BRAC and
ABCR; (viii) the Escrow Agreement, executed by a duly authorized officer of each
of the Intermediary, J.P. Morgan Trust Company, N.A., JPMorgan Chase Bank, N.A.,
AESOP Leasing, ARAC, BRAC and ABCR; (ix) the Administration Agreement, executed
by a duly authorized officer of each of ABCR, AESOP Leasing, AESOP Leasing II,
ABRCF, ARAC, BRAC and the Trustee; (x) each Series 2008-1 Letter of Credit, if
any, executed by a duly authorized officer of the applicable Series 2008-1
Letter of Credit Provider; and (xi) each Series 2008-1 Interest Rate Cap,
executed by a duly authorized officer of ABRCF and the applicable Interest Rate
Cap Counterparty.


 
68

--------------------------------------------------------------------------------

 


(b)           Corporate Documents; Proceedings of ABRCF, the Administrator, the
Permitted Nominees, AESOP Leasing, AESOP Leasing II, Original AESOP, ARAC and
BRAC.  The Adminis­trative Agent shall have received, with a copy for each CP
Conduit Purchaser and the Funding Agent and the APA Banks with respect to such
CP Conduit Purchaser, from ABRCF, the Administrator, the Permitted Nominees,
AESOP Leasing, AESOP Leasing II, Original AESOP, ARAC, ABCR and BRAC true and
complete copies of:


(i)            to the extent applicable, the certificate of incorporation or
certificate of formation, including all amendments thereto, of such Person,
certified as of a recent date by the Secretary of State or other appropriate
authority of the state of incorporation or organization, as the case may be, and
a certificate of compliance, of status or of good standing, as and to the extent
applicable, of each such Person as of a recent date, from the Secretary of State
or other appropriate authority of such jurisdiction;


(ii)           a certificate of the Secretary or an Assistant Secretary of such
Person, dated on or prior to the Effective Date and certifying (A) that attached
thereto is a true and complete copy of the bylaws, limited liability company
agreement or partnership agreement of such Person, as the case may be, as in
effect on the Series 2008-1 Closing Date and at all times since a date prior to
the date of the resolutions described in clause (B) below, (B) that, to the
extent applicable, attached thereto is a true and complete copy of the
resolutions, in form and substance reasonably satisfac­tory to each Funding
Agent, of the Board of Directors or Managers of such Person or committees
thereof authorizing the execution, delivery and performance of the Original
Series 2008-1 Supplement and the Series 2008-1 Documents to which it is a party
and the transactions contemplated thereby, and that such resolutions have not
been amended, modi­fied, revoked or rescinded and are in full force and effect,
(C) that the certificate of incorporation or certificate of formation of such
Person has not been amended since the date of the last amendment thereto shown
on the certificate of good standing (or its equivalent) furnished pursuant to
clause (i) above and (D) as to the incumbency and specimen signature of each
officer or authorized signatory executing the Original Series 2008-1 Supplement
and any Series 2008-1 Documents or any other document delivered in connection
herewith or therewith on behalf of such Person; and


 
69

--------------------------------------------------------------------------------

 


(iii)          a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above.


(c)           Representations and Warranties.  All representations and
warranties of each of ABRCF, the Administrator, AESOP Leasing, AESOP Leasing II,
Original AESOP, each of the Permitted Nominees, each of the Lessees, each of the
Permitted Sublessees and the Intermediary contained in each of the Related
Documents shall be true and correct as of the Series 2008-1 Closing Date.


(d)           No Amortization Event, Potential Amortization Event or AESOP I
Operating Lease Vehicle Deficiency.  No Amortization Event or Potential
Amortization Event in respect of the Series 2008-1 Notes or any other Series of
Notes shall exist and no AESOP I Operating Lease Vehicle Deficiency shall exist.


(e)           Lien Searches.  The Administrative Agent shall have received a
written search report listing all effective financing statements that name
ABRCF, AESOP Leasing, AESOP Leasing II, Original AESOP, each of the Permitted
Nominees or ABCR as debtor or assignor and that are filed in the State of
New York, the State of Delaware and in any other jurisdictions that the
Administrative Agent determines are necessary or appropriate, together with
copies of such financing statements, and tax and judgment lien searches showing
no such liens that are not permitted by the Base Indenture, this Supplement or
the Related Documents.


(f)            Legal Opinions.  The Administrative Agent shall have received,
with a counterpart addressed to each CP Conduit Purchaser and the Funding Agent,
the Program Support Provider and the APA Banks with respect to such CP Conduit
Purchaser and the Trustee, opinions of counsel required by Section 2.2(f) of the
Base Indenture and opinions of counsel with respect to such other matters as may
be reasonably requested by any Funding Agent, in form and substance reasonably
acceptable to the addressees thereof and their counsel.


(g)           Fees and Expenses.  Each Funding Agent with respect to a CP
Conduit Purchaser shall have received payment of all fees, out-of-pocket
expenses and other amounts due and payable to such CP Conduit Purchaser or the
APA Banks with respect to such CP Conduit Purchaser on or before the Effective
Date.


(h)           Establishment of Accounts.  The Administrative Agent shall have
received evidence reasonably satisfactory to it that the Series 2008-1
Collection Account, the Series 2008-1 Reserve Account and the Series 2008-1
Distribution Account shall have been established in accordance with the terms
and provisions of the Indenture.


 
70

--------------------------------------------------------------------------------

 


(i)            Opinion.  The Administrative Agent shall have received, with a
counterpart addressed to each CP Conduit Purchaser and the Funding Agent, the
Program Support Provider and the APA Banks with respect such CP Conduit
Purchaser, an opinion of counsel to the Trustee as to the due authorization,
execution and delivery by the Trustee of the Original Series 2008-1 Supplement
and the due execution, authentication and delivery by the Trustee of the Series
2008-1 Notes.


(j)            Rating Letters.  Each Funding Agent shall have received (x) a
copy of a letter, in form and substance satisfactory to such Funding Agent, from
each of (i) Moody’s stating that the long-term rating of “A2” has been assigned
by Moody’s to the Series 2008-1 Notes and (ii) Standard & Poor’s stating that
the long-term rating of “A” has been assigned by Standard & Poor’s to the Series
2008-1 Notes and (y) a letter, in form and substance satisfactory to such
Funding Agent, from each of Moody’s and Standard & Poor’s confirming the
commercial paper rating of the related CP Conduit Purchaser after giving effect
to such CP Conduit Purchaser’s purchase of Series 2008-1 Notes.


(k)           UCC Filings.  The Administrative Agent shall have received (i)
executed originals of any documents (including, without limitation, financing
statements) required to be filed in each jurisdiction necessary to perfect the
security interest of the Trustee in the Series 2008-1 Collateral and (ii)
evidence reasonably satisfactory to it of each such filing and reasonably
satisfactory evidence of the payment of any necessary fee or tax relating
thereto.


(l)            Proceedings.  All corporate and other proceedings and all other
documents and legal matters in connection with the transactions contemplated by
the Related Documents shall be satisfactory in form and substance to each
Funding Agent and its counsel.


Section 6.2.  Conditions Precedent to Effectiveness of Supplement.  This
Supplement shall become effective on the date (the “A&R Effective Date”) on
which the following conditions precedent have been satisfied:


(a)           Documents.  The Administrative Agent shall have received copies
for each CP Conduit Purchaser and the Funding Agent and the APA Banks with
respect to such CP Conduit Purchaser, each executed and delivered in form and
substance satisfactory to it of: (i) the Disposition Agent Agreement, dated as
of July 23, 2009, executed by a duly authorized officer of each of ABCR, ABRCF,
AESOP Leasing, AESOP Leasing II, ARAC, BRAC, Lord Securities Corporation, Fiserv
Automotive Solutions, Inc. and the Trustee; (ii) the Back-Up Administration
Agreement, dated as of July 23, 2009, executed by a duly authorized officer of
each of ABCR, ABRCF, AESOP Leasing, AESOP Leasing II, ARAC, BRAC, the
Intermediary, Lord Securities Corporation and the Trustee; (iii) each Series
2008-1 Letter of Credit in effect on the A&R Effective Date, if any, executed by
a duly authorized officer of the applicable Series 2008-1 Letter of Credit
Provider; and (iv) each Series 2008-1 Interest Rate Cap in effect on the A&R
Effective Date, executed by a duly authorized officer of ABRCF and the
applicable Interest Rate Cap Counterparty satisfying the requirements of Section
3.11(a).


 
71

--------------------------------------------------------------------------------

 


(b)           Corporate Documents; Proceedings of ABRCF, the Administrator, the
Permitted Nominees, AESOP Leasing, AESOP Leasing II, Original AESOP, ARAC and
BRAC.  The Adminis­trative Agent shall have received, with a copy for each CP
Conduit Purchaser and the Funding Agent and the APA Banks with respect to such
CP Conduit Purchaser, from ABRCF, the Administrator, the Permitted Nominees,
AESOP Leasing, AESOP Leasing II, Original AESOP, ARAC, ABCR and BRAC true and
complete copies of:


(i)            to the extent applicable, the certificate of incorporation or
certificate of formation, including all amendments thereto, of such Person,
certified as of a recent date by the Secretary of State or other appropriate
authority of the state of incorporation or organization, as the case may be, and
a certificate of compliance, of status or of good standing, as and to the extent
applicable, of each such Person as of a recent date, from the Secretary of State
or other appropriate authority of such jurisdiction;


(ii)           a certificate of the Secretary or an Assistant Secretary of such
Person, dated on or prior to the Effective Date and certifying (A) that attached
thereto is a true and complete copy of the bylaws, limited liability company
agreement or partnership agreement of such Person, as the case may be, as in
effect on the Series 2008-1 Closing Date and at all times since a date prior to
the date of the resolutions described in clause (B) below, (B) that, to the
extent applicable, attached thereto is a true and complete copy of the
resolutions, in form and substance reasonably satisfac­tory to each Funding
Agent, of the Board of Directors or Managers of such Person or committees
thereof authorizing the execution, delivery and performance of this Supplement
and the Series 2008-1 Documents to which it is a party and the transactions
contemplated thereby, and that such resolutions have not been amended,
modi­fied, revoked or rescinded and are in full force and effect, (C) that the
certificate of incorporation or certificate of formation of such Person has not
been amended since the date of the last amendment thereto shown on the
certificate of good standing (or its equivalent) furnished pursuant to clause
(i) above and (D) as to the incumbency and specimen signature of each officer or
authorized signatory executing this Supplement and any Series 2008-1 Documents
or any other document delivered in connection herewith or therewith on behalf of
such Person; and


(iii)          a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing any
certificate pursuant to clause (ii) above that requires the certification set
forth in clause (ii)(D) above.


(c)           Representations and Warranties.  All representations and
warranties of each of ABRCF, ABCR, AESOP Leasing, AESOP Leasing II, Original
AESOP, each of the Permitted Nominees, each of the Lessees, each of the
Permitted Sublessees and the Intermediary contained in each of the Related
Documents shall be true and correct as of the Series 2008-1 Closing Date.


(d)           No Amortization Event, Potential Amortization Event or AESOP I
Operating Lease Vehicle Deficiency.  No Amortization Event or Potential
Amortization Event in respect of the Series 2008-1 Notes or any other Series of
Notes shall exist and no AESOP I Operating Lease Vehicle Deficiency shall exist.


 
72

--------------------------------------------------------------------------------

 


(e)           Fees and Expenses.  Each Funding Agent with respect to a CP
Conduit Purchaser and the Administrative Agent shall have received payment of
all fees, out-of-pocket expenses and other amounts due and payable to such CP
Conduit Purchaser or the APA Banks with respect to such CP Conduit Purchaser or
the Administrative Agent, as applicable, on or before the A&R Effective Date.


(f)            Rating Letters.  Each Funding Agent shall have received (x) a
copy of a letter, in form and substance satisfactory to such Funding Agent, from
Moody’s stating that the long-term rating of “Aa2” has been assigned by Moody’s
to the Series 2008-1 Notes (y) a copy of a letter, in form and substance
satisfactory to such Funding Agent, from each of Moody’s and Standard & Poor’s
stating that the issuance of the amendment and restatement of the Original
Series 2008-1 Supplement by this Supplement will not result in a reduction or
withdrawal of the rating (in effect immediately before the effectiveness of this
Supplement) of any outstanding Series of Notes with respect to which it is a
Rating Agency and (z) a letter, in form and substance satisfactory to such
Funding Agent, from each of Moody’s and Standard & Poor’s confirming the
commercial paper rating of the related CP Conduit Purchaser after the
effectiveness of this Supplement (and any fees of the Rating Agencies in
connection with the delivery of such letters shall have been paid by or on
behalf of ABRCF); provided that each of the CP Conduit Purchasers, the APA Banks
and the Funding Agents expressly acknowledges that, as of the A&R Effective
Date, the Series 2008-1 Notes are no longer rated by Standard & Poor’s and thus
Standard & Poor’s is not a Rating Agency with respect to the Series 2008-1
Notes.


(g)           Certificates and Opinions.  All certificates and opinions of
counsel required under the Base Indenture or reasonably requested by the Series
2008-1 Noteholders shall have been delivered to the Trustee and to the Series
2008-1 Noteholders, as applicable.


(h)           Series 2008-1 Notes.  ABRCF shall have issued and directed the
Trustee to authenticate, and the Trustee shall have authenticated, a Series
2008-1 Note in the name of each Funding Agent with respect to each Purchaser
Group in an amount equal to the Maximum Purchaser Group Invested Amount with
respect to such Purchaser Group (after giving effect to the effectiveness of
this Supplement), and shall have delivered such Series 2008-1 Note to such
Funding Agent.


ARTICLE VII


CHANGE IN CIRCUMSTANCES


Section 7.1.  Increased Costs.  i)  If any Change in Law (except with respect to
Taxes which shall be governed by Section 7.2) shall:


(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Affected Party (except any such reserve requirement
reflected in the Adjusted LIBO Rate); or


 
73

--------------------------------------------------------------------------------

 


(ii)           impose on any Affected Party or the London interbank market any
other condition affecting the Indenture or the Related Documents or the funding
of Eurodollar Tranches by such Affected Party;


and the result of any of the foregoing shall be to increase the cost to such
Affected Party of mak­ing, converting into, continuing or maintaining Eurodollar
Tranches (or maintaining its obliga­tion to do so) or to reduce any amount
received or receivable by such Affected Party hereunder or in connection
herewith (whether principal, interest or otherwise), then ABRCF will pay to such
Affected Party such additional amount or amounts as will compensate such
Affected Party for such additional costs incurred or reduction suffered.


(b)           If any Affected Party determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Affected Party’s capital or the capital of any corporation controlling
such Affected Party as a consequence of its obligations hereunder to a level
below that which such Affected Party or such corporation could have achieved but
for such Change in Law (taking into consideration such Affected Party’s or such
corporation’s policies with respect to capital adequacy), then from time to
time, ABRCF shall pay to such Affected Party such additional amount or amounts
as will compensate such Affected Party for any such reduction suffered.


(c)           A certificate of an Affected Party setting forth the amount or
amounts necessary to compensate such Affected Party as specified in subsections
(a) and (b) of this Section 7.1 shall be delivered to ABRCF (with a copy to the
Administrative Agent and the Funding Agent with respect to such Affected Party)
and shall be conclusive absent manifest error.  Any payments made by ABRCF
pursuant to this Section 7.1 shall be made solely from funds available in the
Series 2008-1 Distribution Account for the payment of Article VII Costs, shall
be non-recourse other than with respect to such funds, and shall not constitute
a claim against ABRCF to the extent that insufficient funds exist to make such
payment.  The agreements in this Section 7.1 shall survive the termination of
this Supplement and the Base Indenture and the payment of all amounts payable
hereunder and thereunder.


(d)           Failure or delay on the part of an Affected Party to demand
compensation pursuant to this Section 7.1 shall not constitute a waiver of such
Affected Party’s right to demand such compensation; provided that ABRCF shall
not be required to compensate any Affected Party pursuant to this Section 7.1
for any increased costs or reductions incurred more than 270 days prior to the
date that such Affected Party notifies ABRCF of the Change in Law giving rise to
such increased costs or reductions and of such Affected Party’s intention to
claim compensation therefor; provided, further, that, if the Change in Law
giving rise to such increased costs or reduc­tions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.


Section 7.2.  Taxes.  ii)  Any and all payments by or on account of any
obligation of ABRCF here­under shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if ABRCF shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) subject to Section 7.2(c) below, the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 7.2) the recipient
receives an amount equal to the sum that it would have received had no such
deductions been made, (ii) ABRCF shall make such deduc­tions and (iii) ABRCF
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.


 
74

--------------------------------------------------------------------------------

 


(b)           In addition, ABRCF shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.


(c)           ABRCF shall indemnify the Administrative Agent, each Funding
Agent, each Program Support Provider and each member of each Purchaser Group
within the later of 10 days after written demand therefor and the Distribution
Date next following such demand for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent, such Funding Agent, such Program
Support Provider or such member of such Purchaser Group on or with respect to
any payment by or on account of any obligation of ABRCF hereunder or under the
Indenture (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 7.2) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that no
Person shall be indemnified pursuant to this Section 7.2(c) or entitled to
receive additional amounts under the proviso of Section 7.2(a) to the extent
that the reason for such indemnification results from the failure by such Person
to comply with the provisions of Section 7.2(e) or (g).  A certificate as to the
amount of such payment or liability delivered to ABRCF by the Administrative
Agent, any Funding Agent, any Program Support Provider or any member of any
Purchaser Group shall be conclusive absent manifest error.  Any payments made by
ABRCF pursuant to this Section 7.2 shall be made solely from funds available in
the Series 2008-1 Distribution Account for the payment of Article VII Costs,
shall be non-recourse other than with respect to such funds, and shall not
constitute a claim against ABRCF to the extent that insufficient funds exist to
make such payment.  The agreements in this Section shall survive the termination
of this Supplement and the Base Indenture and the payment of all amounts payable
hereunder and thereunder.


(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by ABRCF to a Governmental Authority, ABRCF shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(e)           The Administrative Agent, each Funding Agent, each member of each
Purchaser Group and each Program Support Provider, if entitled to an exemption
from or reduction of an Indemnified Tax or Other Tax with respect to payments
made hereunder or under the Indenture shall (to the extent legally able to do
so) deliver to ABRCF (with a copy to the Administrative Agent) such properly
completed and executed documentation prescribed by applicable law and
reason­ably requested by ABRCF on the later of (i) 30 Business Days after such
request is made and the applicable forms are provided to the Administrative
Agent, such Funding Agent, such member of such Purchaser Group or such Program
Support Provider or (ii) thirty (30) Business Days before prescribed by
applicable law as will permit such payments to be made without withholding or
with an exemption from or reduction of Indemnified Taxes or Other Taxes.


 
75

--------------------------------------------------------------------------------

 


(f)           If the Administrative Agent, any Funding Agent, any Program
Support Provider or any member of any Purchaser Group receives a refund solely
in respect of Indemnified Taxes or Other Taxes, it shall pay over such refund to
ABRCF to the extent that it has already received indemnity payments or
additional amounts pursuant to this Section 7.2 with respect to such Indemnified
Taxes or Other Taxes giving rise to the refund, net of all out-of-pocket
expenses and without interest (other than interest paid by the relevant
Governmental Authority with respect to such refund); provided, however, that
ABRCF shall, upon request of the Administrative Agent, such Funding Agent, such
Program Support Provider or such member of such Purchaser Group, repay such
refund (plus interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Funding Agent, such Program Support
Provider or such member of such Purchaser Group if the Administrative Agent,
such Funding Agent, such Program Support Provider or such member of such
Purchaser Group is required to repay such refund to such Governmental
Authority.  Nothing contained herein shall require the Administrative Agent, any
Funding Agent, any Program Support Provider or any member of any Purchaser Group
to make its tax returns (or any other information relating to its taxes which it
deems confidential) available to ABRCF or any other Person.


(g)           The Administrative Agent, each Funding Agent, each Program Support
Provider and each member of each Purchaser Group (other than any such entity
which is a domestic corporation) shall:


(i)            upon or prior to becoming a party hereto, deliver to ABRCF and
the Administrative Agent two (2) duly completed copies of IRS Form W-8BEN,
W-8ECI or W-9, or successor applicable forms, as the case may be, establishing a
complete exemption from withholding of United States federal income taxes or
backup withholding taxes with respect to payments under the Series 2008-1 Notes
and this Supplement;


(ii)           deliver to ABRCF and the Administrative Agent two (2) further
copies of any such form or certification establishing a complete exemption from
withholding of United States federal income taxes or backup withholding taxes
with respect to payments under the Series 2008-1 Notes and this Supplement on or
before the date that any such form or certification expires or becomes obsolete
and after the occurrence of any event requiring a change in the most recent form
previously delivered by it to ABRCF; and


(iii)           obtain such extensions of time for filing and completing such
forms or certifications as may reasonably be requested by ABRCF and the
Administrative Agent;


unless, in any such case, any change in treaty, law or regulation has occurred
after the Series 2008-1 Closing Date (or, if later, the date the Administrative
Agent, such Funding Agent, such Program Support Provider or such member of such
Purchaser Group becomes an indemnified party hereunder) and prior to the date on
which any such delivery would otherwise be required which renders the relevant
form inapplicable or which would prevent the Administrative Agent, such Funding
Agent, such Program Support Provider or such member of such Purchaser Group from
duly completing and delivering the relevant form with respect to it, and the
Administrative Agent, such Funding Agent, such Program Support Provider or such
member of such Purchaser Group so advises ABRCF and the Administrative Agent.


 
76

--------------------------------------------------------------------------------

 


(h)           If a beneficial or equity owner of the Administrative Agent, a
Funding Agent, a Program Support Provider or a member of a Purchaser Group
(instead of the Administrative Agent, the Funding Agent, the Program Support
Provider or the member of the Purchaser Group itself) is required under United
States federal income tax law or the terms of a relevant treaty to provide IRS
Form W-8BEN, W-8ECI or W-9, or any successor applicable forms, as the case may
be, in order to claim an exemption from withholding of United States federal
income taxes or backup withholding taxes, then each such beneficial owner or
equity owner shall be considered to be the Administrative Agent, a Funding
Agent, a Program Support Provider or a member of a Purchaser Group for purposes
of Section 7.2(g).


Section 7.3.  Break Funding Payments.  ABRCF agrees to indemnify each Purchaser
Group and to hold each Purchaser Group harmless from any loss or expense which
such Purchaser Group may sustain or incur as a consequence of (a) the failure by
ABRCF to accept any Increase after ABRCF has given irrevocable notice requesting
the same in accordance with the provisions of this Supplement, (b) the
conversion into or continuation of a CP Tranche or a Eurodollar Tranche that
occurs other than on the last day of the applicable CP Rate Period or Eurodollar
Period, (c) default by ABRCF in making any prepay­ment in connection with a
Decrease after ABRCF has given irrevocable notice thereof in accordance with the
provisions of Section 2.5 or (d) the mak­ing of a prepayment of a CP Tranche or
a Eurodollar Tranche (including, without limitation, any Decrease) prior to the
termination of the CP Rate Period for such CP Tranche or the Eurodollar Period
for such Eurodollar Tranche, as the case may be, or the making of a Decrease on
a date other than as specified in any notice of a Decrease or in a greater
amount than contained in any notice of a Decrease.  Such indemnification shall
include an amount determined by the Funding Agent with respect to such Purchaser
Group and shall equal (a) in the case of the losses or expenses associated with
a CP Tranche or a Eurodollar Tranche, either (x) the excess, if any, of (i) such
Purchaser Group’s cost of funding the amount so prepaid or not so bor­rowed,
converted or continued, for the period from the date of such prepayment or of
such failure to borrow, convert or continue to the last day of the CP Rate
Period or the Eurodollar Period (or in the case of a failure to borrow, convert
or continue, the CP Rate Period or the Eurodollar Period that would have
com­menced on the date of such prepayment or of such failure), as the case may
be, over (ii) the amount of interest earned by such Purchaser Group upon
redeployment of an amount of funds equal to the amount prepaid or not borrowed,
converted or continued for a com­parable period or (y) if such Purchaser Group
is able to terminate the funding source before its sched­uled maturity, any
costs associated with such termination and (b) in the case of the losses or
expenses incurred by a Pooled Funding CP Conduit Purchaser, the losses and
expenses incurred by such Pooled Funding CP Conduit Purchaser in connection with
the liquidation or reemployment of deposits or other funds acquired by such
Pooled Funding CP Conduit Purchaser as a result of the failure to accept an
Increase, a default in the making of a Decrease or the making of a Decrease in
an amount or on a date not contained in a notice of a Decrease.  Notwithstanding
the foregoing, any payments made by ABRCF pursuant to this subsection shall be
made solely from funds available in the Series 2008-1 Distribution Account for
the payment of Article VII Costs, shall be non-recourse other than with respect
to such funds, and shall not constitute a claim against ABRCF to the extent that
such funds are insufficient to make such payment.  This covenant shall survive
the termination of this Supplement and the Base Indenture and the pay­ment of
all amounts payable hereunder and thereunder.  A certificate as to any
additional amounts payable pursuant to the foregoing sentence submitted by any
Funding Agent on behalf of a Purchaser Group to ABRCF shall be conclusive absent
manifest error.


 
77

--------------------------------------------------------------------------------

 


Section 7.4.  Alternate Rate of Interest.  If prior to the commencement of any
Eurodollar Period:


(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Eurodollar Period, or


(b)           the Administrative Agent is advised by any APA Bank that the
Adjusted LIBO Rate for such Eurodollar Period will not adequately and fairly
reflect the cost to such APA Bank of making or maintaining the Eurodollar
Tranches during such Eurodollar Period,


then the Administrative Agent shall promptly give telecopy or telephonic notice
thereof to ABRCF and the Trustee, whereupon until the Administrative Agent
notifies ABRCF and the Trustee that the circumstances giving rise to such notice
no longer exist, the Available APA Bank Funding Amount with respect to any
Purchaser Group (in the case of clause (a) above) or with respect to the related
Purchaser Group (in the case of clause (b) above) shall not be allocated to any
Eurodollar Tranche.


Section 7.5.  Mitigation Obligations.  If an Affected Party requests
compensation under Section 7.1, or if ABRCF is required to pay any additional
amount to any Purchaser Group or any Governmental Authority for the account of
any Purchaser Group pursuant to Section 7.2, then, upon written notice from
ABRCF, such Affected Party or Purchaser Group, as the case may be, shall use
commercially reasonable efforts to designate a different lending office for
funding or booking its obligations hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, which
pays a price for such assignment which is acceptable to such Purchaser Group and
its assignee, in the judgment of such Affected Party or Purchaser Group, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 7.1 or 7.2, as the case may be, in the future and (ii) would not
subject such Affected Party or Purchaser Group to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Affected Party or
Purchaser Group.  ABRCF hereby agrees to pay all reasonable costs and expenses
incurred by such Affected Party or Purchaser Group in connection with any such
designation or assignment.


ARTICLE VIII


REPRESENTATIONS AND WARRANTIES, COVENANTS


Section 8.1.  Representations and Warranties of ABRCF and the
Administrator.  (a)  ABRCF and the Administrator each hereby represents and
warrants to the Trustee, the Administrative Agent, each Funding Agent, each CP
Conduit Purchaser and each APA Bank that:


(i)           each and every of their respective representations and warranties
contained in the Related Documents is true and correct as of the Series 2008-1
Closing Date and true and correct in all material respects (other than any such
representation or warranty that is qualified by materiality, which shall be true
and correct) as of the date of each Increase; and


 
78

--------------------------------------------------------------------------------

 


(ii)           as of the Series 2008-1 Closing Date, they have not engaged, in
connection with the offering of the Series 2008-1 Notes, in any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act.


(b)           ABRCF hereby represents and warrants to the Trustee, the
Administrative Agent, each Funding Agent, each CP Conduit Purchaser and each APA
Bank that each of the Series 2008-1 Notes has been duly authorized and executed
by ABRCF and when duly authenticated by the Trustee and delivered to the Funding
Agents in accordance with the terms of this Supplement will constitute legal,
valid and binding obligations of ABRCF enforceable in accordance with their
terms, except as enforceability thereof may be limited by bankruptcy,
insolvency, or other similar laws relating to or affecting generally the
enforcement of creditors’ rights or by general equitable principles.


Section 8.2.  Covenants of ABRCF and the Administrator.  ABRCF and the
Administrator hereby agree, in addition to their obligations hereunder, that:


(a)           they shall observe in all material respects each and every of
their respective covenants (both affirmative and negative) contained in the Base
Indenture and all other Related Documents to which each is a party;


(b)           they shall afford each Funding Agent with respect to a Purchaser
Group, the Trustee or any representatives of any such Funding Agent or the
Trustee access to all records relating to the Leases, the Subleases, the
Vehicles, the Manufacturer Programs and the Loan Agreements at any reasonable
time during regular business hours, upon reasonable prior notice (and with one
Business Day’s prior notice if an Amortization Event with respect to the Series
2008-1 Notes shall have been deemed to have occurred or shall have been declared
to have occurred), for purposes of inspection and shall permit such Funding
Agent, the Trustee or any representative of such Funding Agent or the Trustee to
visit any of ABRCF’s or the Administrator’s, as the case may be, offices or
properties during regular business hours and as often as may reasonably be
desired to discuss the business, operations, properties, financial and other
conditions of ABRCF or the Administrator with their respective officers and
employees and with their independent certified public accountants;


(c)           they shall promptly provide such additional financial and other
information with respect to the Related Documents, ABRCF, the Lessors, the
Permitted Nominees, the Lessees, the Permitted Sublessees, the Related Documents
or the Manufacturer Programs as the Administrative Agent may from time to time
reasonably request;


(d)           they shall provide to the Administrative Agent simultaneously with
delivery to the Trustee copies of information furnished to the Trustee or ABRCF
pursuant to the Related Documents as such information relates to all Series of
Notes generally or specifically to the Series 2008-1 Notes or the Series 2008-1
Collateral.  The Administrative Agent shall distribute to the Funding Agents
copies of all information delivered to it pursuant to this Section 8.2(d);


 
79

--------------------------------------------------------------------------------

 


(e)           they shall not agree to any amendment to the Base Indenture or any
other Related Document, which amendment requires the consent of the Requisite
Investors, without having received the prior written consent of the Requisite
Noteholders;


(f)           they shall not agree to any replacement or successor to the
Intermediary or the addition of any new Manufacturer as an Eligible Program
Manufacturer, in each case without having received the prior written consent of
the Requisite Noteholders;


(g)           they shall not permit the aggregate Capitalized Cost for all
Vehicles purchased in any model year that are not subject to a Manufacturer
Program to exceed 85% of the aggregate MSRP (Manufacturer Suggested Retail
Price) of all such Vehicles; provided, however, that they shall not modify the
customary buying patterns or purchasing criteria used by the Administrator and
its Affiliates with respect to the Vehicles if the primary purpose of
such modification is to comply with this covenant;


(h)           with respect to any Replacement Credit Agreement, they will
provide notice of such Replacement Credit Agreement, together with a copy of the
proposed Replacement Credit Agreement, to Moody’s and Standard & Poor’s no less
than ten (10) days prior to the anticipated effective date for such Replacement
Credit Agreement;


(i)            they shall provide to the  Administrative Agent and each Funding
Agent, on each Determination Date, a calculation of the Series 2008-1 Standard &
Poor’s Enhancement Percentage, the Series 2008-1 Incremental Enhancement Amount,
the Standard & Poor’s Excluded Receivable Amount, the Series 2008-1 Standard &
Poor’s Enhancement Amount, the AESOP II Standard & Poor’s Excluded Receivable
Amount and the Series 2008-1 Standard & Poor’s Additional Enhancement Amount, in
each case, as of the last day of the Related Month with respect to such
Determination Date; and


(j)            they shall provide the Administrative Agent with ten days’ prior
notice of any appointment of an Independent Manager in accordance with the ABRCF
Limited Liability Company Agreement; provided that if such appointment is to
fill a vacancy, such notice shall only be required to be given as promptly as
possible.


ARTICLE IX


THE ADMINISTRATIVE AGENT


Section 9.1.  Appointment.  Each of the CP Conduit Purchasers, the APA Banks and
the Funding Agents hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Person under this Supplement and irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Supplement and to exercise such powers
and perform such duties as are expressly delegated to the Administrative Agent
by the terms of this Supplement, together with such other powers as are
reasonably incidental thereto.   Notwithstanding any provision to the contrary
elsewhere in this Supplement, the Administrative Agent shall not have any duties
or responsibilities except those expressly set forth herein, or any fiduciary
relationship with any CP Conduit Purchaser, any APA Bank or any Funding Agent,
and no implied covenants, functions, responsibilities, duties, obliga­tions or
liabilities shall be read into this Supplement or otherwise exist against the
Administrative Agent.


 
80

--------------------------------------------------------------------------------

 


Section 9.2.  Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Supplement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.


Section 9.3.  Exculpatory Provisions.  Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with the Base Indenture, this Supplement
or any other Related Document (except to the extent that any of the foregoing
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from its or such Person’s own gross negligence or
willful misconduct) or (ii) responsible in any manner to any of the CP Conduit
Purchasers, the APA Banks or the Funding Agents for any recitals, statements,
representations or warranties made by ABRCF, the Lessors, the Lessees, the
Permitted Sublessees, the Intermediary, the Administrator or any officer thereof
contained in this Supple­ment or any other Related Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administra­tive Agent under or in connection with, this
Supplement or any other Related Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Supplement,
any other Related Document, or for any failure of any of ABRCF, the Lessors, the
Lessees, the Permitted Sublessees, the Intermediary or the Administrator to
perform its obligations hereunder or thereunder.  The Administrative Agent shall
not be under any obligation to any CP Conduit Purchaser, any APA Bank or any
Funding Agent to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Supplement, any other
Related Document or to inspect the properties, books or records of ABRCF, the
Lessors, the Lessees, the Permitted Sublessees, the Intermediary or the
Administrator.


Section 9.4.  Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (includ­ing,
without limitation, counsel to ABRCF or the Administrator), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the registered holder of any Series
2008-1 Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Supplement or any other
Related Document unless it shall first receive such advice or concurrence of the
Requisite Noteholders, as it deems appropriate or it shall first be indemnified
to its satisfaction by the Funding Agents against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action.  The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Supplement and the other
Related Documents in accordance with a request of the Requisite Noteholders
(unless, in the case of any action relating to the giving of consent hereunder,
the giving of such consent requires the consent of all Series 2008-1
Noteholders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the CP Conduit Purchasers, the APA Banks and
the Funding Agents.


 
81

--------------------------------------------------------------------------------

 


Section 9.5.  Notice of Administrator Default or Amortization Event or Potential
Amortization Event.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Amortization Event or Potential
Amortization Event or any Administrator Default unless the Administrative Agent
has received written notice from a CP Conduit Purchaser, an APA Bank, a Funding
Agent, ABRCF or the Administrator referring to the Indenture or this Supplement,
describing such Amortization Event or Potential Amortization Event, or
Adminis­tra­tor Default and stating that such notice is a “notice of an
Amortization Event or Potential Amortization Event” or “notice of an
Administrator Default,” as the case may be.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Funding Agents, the Trustee, ABRCF and the
Administrator.  The Administrative Agent shall take such action with respect to
such event as shall be reasonably directed by the Requisite Noteholders,
provided that unless and until the Adminis­trative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such event
as it shall deem advisable in the best interests of the Purchaser Groups.


Section 9.6.  Non-Reliance on the Administrative Agent and Other Purchaser
Groups.  Each of the CP Conduit Purchasers, the APA Banks and the Funding Agents
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of ABRCF, the
Lessors, the Lessees, the Permitted Sublessees, the Intermediary or the
Administrator shall be deemed to constitute any representation or warranty by
the Administrative Agent to any such Person.  Each of the CP Conduit Purchasers,
the APA Banks and the Funding Agents repre­sents to the Administrative Agent
that it has, independently and without reliance upon the Administra­tive Agent
or any other CP Conduit Purchaser, APA Bank or Funding Agent and based on such
documents and information as it has deemed appropriate, made its own apprai­sal
of and investi­ga­tion into the business, operations, property, financial and
other condi­tion and creditworthiness of ABRCF, the Lessors, the Lessees, the
Permitted Sublessees, the Intermediary and the Administrator and made its own
decision to enter into this Supplement.  Each of the CP Conduit Purchasers, the
APA Banks and the Funding Agents also represents that it will, independently and
without reliance upon the Administrative Agent or any other CP Conduit
Purchaser, APA Bank or Funding Agent, and based on such docu­ments and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and deci­sions in taking or not taking action under
this Supplement and the other Related Documents, and to make such investigation
as it deems necessary to inform itself as to the business, opera­tions,
property, financial and other condition and creditworthiness of ABRCF, the
Lessors, the Lessees, the Permitted Sublessees, the Intermediary and the
Adminis­trator.  Except for notices, reports and other documents expressly
required to be furnished to the Funding Agents by the Administrative Agent
hereunder, the Administrative Agent shall have no duty or responsibility to
provide any CP Conduit Purchaser, any APA Bank or any Funding Agent with any
credit or other information concerning the busi­ness, operations, property,
condi­tion (financial or otherwise), prospects or creditworthiness of ABRCF, the
Lessors, the Lessees, the Permitted Sublessees, the Intermediary or the
Administrator which may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.


 
82

--------------------------------------------------------------------------------

 


Section 9.7.  Indemnification.  Each of the APA Banks in a Purchaser Group
agrees to indemnify the Administrative Agent in its capacity as such (to the
extent not reim­bursed by ABRCF and the Administrator and without limiting the
obligation of ABRCF and the Administrator to do so), ratably according to their
respective Commitment Percentages (or, if indemnification is sought after the
date upon which the Commitments shall have terminated, ratably in accordance
with their respective Purchaser Group Invested Amounts) in effect on the date on
which indemnification is sought under this Section 9.7 (or if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Purchaser Group Invested Amounts shall have been reduced to zero, ratably in
accordance with their Commitment Percentages immediately prior to their
termination) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of this Supplement, any of the other Related Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connec­tion with any of the foregoing; provided
that no APA Bank or Funding Agent shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the Administrative Agent’s gross negligence or willful misconduct.  The
agreements in this Section shall survive the payment of all amounts payable
hereunder.


Section 9.8.  The Administrative Agent in Its Individual Capacity.  The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with ABRCF, the Administrator or
any of their Affiliates as though the Administrative Agent were not the
Administrative Agent hereunder.  With respect to any Series 2008-1 Note held by
the Administrative Agent, the Administrative Agent shall have the same rights
and powers under this Supplement and the other Related Documents as any APA Bank
or Funding Agent and may exercise the same as though it were not the
Administrative Agent, and the terms “APA Bank,” and “Funding Agent” shall
include the Administrative Agent in its individual capacity.


Section 9.9.  Resignation of Administrative Agent; Successor Administrative
Agent.  The Administrative Agent may resign as Administrative Agent at any time
by giving 30 days’ notice to the Funding Agents, the Trustee, ABRCF and the
Administrator.  If JPMorgan Chase shall resign as Administrative Agent under
this Supplement, then the Requisite Noteholders shall appoint a successor
administrative agent from among the Funding Agents, which successor
administrative agent shall be approved by ABRCF and the Administrator (which
approval shall not be unreasonably withheld or delayed) whereupon such successor
agent shall succeed to the rights, powers and duties of the Administrative
Agent, and the term “Administrative Agent” shall mean such successor agent
effective upon such appointment and approval, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Supplement.  If no successor
administrative agent has accepted appointment as Administrative Agent prior to
the effective date of the resignation of the Administrative Agent, the retiring
Administrative Agent may appoint, after consulting with the Funding Agents, the
Administrator and ABRCF, a successor Administrative Agent from among the Funding
Agents.  If no successor Administrative Agent has accepted appointment by the
date which is thirty (30) days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Administrator shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Requisite Noteholders appoint a successor agent as provided for
above.  After any retiring Administrative Agent’s resignation as Administrative
Agent, the provisions of this Article IX shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Supplement.


 
83

--------------------------------------------------------------------------------

 


ARTICLE X


THE FUNDING AGENTS


Section 10.1.  Appointment.  Each CP Conduit Purchaser and each APA Bank with
respect to such CP Conduit Purchaser hereby irrevocably designates and appoints
the Funding Agent set forth next to such CP Conduit Purchaser’s name on Schedule
I as the agent of such Person under this Supplement and irrevocably authorizes
such Funding Agent, in such capacity, to take such action on its behalf under
the provisions of this Supplement and to exercise such powers and perform such
duties as are expressly delegated to such Funding Agent by the terms of this
Supplement, together with such other powers as are reasonably incidental
thereto.   Notwithstanding any provision to the contrary elsewhere in this
Supplement, each Funding Agent shall not have any duties or responsibilities
except those expressly set forth herein, or any fiduciary relationship with any
CP Conduit Purchaser or APA Bank and no implied covenants, functions,
responsibilities, duties, obliga­tions or liabilities shall be read into this
Supplement or otherwise exist against each Funding Agent.


Section 10.2.  Delegation of Duties.  Each Funding Agent may execute any of its
duties under this Supplement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties.  Each Funding Agent shall not be responsible to the CP Conduit Purchaser
or any APA Bank in its Purchaser Group for the negligence or misconduct of any
agents or attorneys in-fact selected by it with reasonable care.


Section 10.3.  Exculpatory Provisions.  Each Funding Agent and any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall
not be (i) liable for any action lawfully taken or omitted to be taken by it or
such Person under or in connection with the Base Indenture, this Supplement or
any other Related Document (except to the extent that any of the foregoing are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from its or such Person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the CP Conduit
Purchasers and/or APA Banks for any recitals, statements, representations or
warranties made by ABRCF, the Lessors, the Lessees, the Permitted Sublessees,
the Intermediary, the Administrator, the Administrative Agent, or any officer
thereof contained in this Supple­ment or any other Related Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by such Funding Agent under or in connection with, this Supplement
or any other Related Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Supplement, any other Related
Document, or for any failure of any of ABRCF, the Lessors, the Lessees, the
Permitted Sublessees, the Intermediary, the Administrative Agent, or the
Administrator to perform its obligations hereunder or thereunder.  Each Funding
Agent shall not be under any obligation to the CP Conduit Purchaser or any APA
Bank in its Purchaser Group to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Supplement, any other Related Document or to inspect the properties, books or
records of ABRCF, the Lessors, the Lessees, the Permitted Sublessees, the
Intermediary, the Administrative Agent, or the Administrator.


 
84

--------------------------------------------------------------------------------

 


Section 10.4.  Reliance by Each Funding Agent.  Each Funding Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (includ­ing,
without limitation, counsel to ABRCF or the Administrator), independent
accountants and other experts selected by such Funding Agent.  Each Funding
Agent shall be fully justified in failing or refusing to take any action under
this Supplement or any other Related Document unless it shall first receive such
advice or concurrence of the Related Purchaser Group, as it deems appropriate or
it shall first be indemnified to its satisfaction by the Related Purchaser Group
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.


Section 10.5.  Notice of Administrator Default or Amortization Event or
Potential Amortization Event.  Each Funding Agent shall not be deemed to have
knowledge or notice of the occurrence of any Amortization Event or Potential
Amortization Event or any Administrator Default unless such Funding Agent has
received written notice from a CP Conduit Purchaser, an APA Bank, ABRCF, the
Administrative Agent or the Administrator referring to the Indenture or this
Supplement, describing such Amortization Event or Potential Amortization Event,
or Adminis­tra­tor Default and stating that such notice is a “notice of an
Amortization Event or Potential Amortization Event” or “notice of an
Administrator Default,” as the case may be.  In the event that any Funding Agent
receives such a notice, such Funding Agent shall give notice thereof to the CP
Conduit Purchaser and APA Banks in its Purchaser Group.  Such Funding Agent
shall take such action with respect to such event as shall be reasonably
directed by the CP Conduit Purchaser and APA Banks in its Purchaser Group,
provided that unless and until such Funding Agent shall have received such
directions, such Funding Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such event as it
shall deem advisable in the best interests of the CP Conduit Purchaser and APA
Banks in its Purchaser Group.


 
85

--------------------------------------------------------------------------------

 


Section 10.6.  Non-Reliance on Each Funding Agent and Other Purchaser
Groups.  Each CP Conduit Purchaser and each of the related APA Banks expressly
acknowledge that neither its Funding Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by such Funding Agent hereinafter taken,
including any review of the affairs of ABRCF, the Lessors, the Lessees, the
Permitted Sublessees, the Intermediary, the Administrative Agent, or the
Administrator shall be deemed to constitute any representation or warranty by
such Funding Agent to any such Person.  Each CP Conduit Purchaser and each of
the related APA Banks repre­sents to its Funding Agent that it has,
independently and without reliance upon such Funding Agent and based on such
documents and information as it has deemed appropriate, made its own apprai­sal
of and investi­ga­tion into the business, operations, property, financial and
other condi­tion and creditworthiness of ABRCF, the Lessors, the Lessees, the
Permitted Sublessees, the Intermediary, the Administrative Agent, and the
Administrator and made its own decision to enter into this Supplement.  Each CP
Conduit Purchaser and each of the related APA Banks also represents that it
will, independently and without reliance upon its Funding Agent and based on
such docu­ments and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and deci­sions in taking or
not taking action under this Supplement and the other Related Documents, and to
make such investigation as it deems necessary to inform itself as to the
business, opera­tions, property, financial and other conditions and
creditworthiness of ABRCF, the Lessors, the Lessees, the Permitted Sublessees,
the Intermediary, the Administrative Agent, and the Administrator.


Section 10.7.  Indemnification.  Each APA Bank in a Purchaser Group agrees to
indemnify its Funding Agent in its capacity as such (to the extent not
reim­bursed by ABRCF and the Administrator and without limiting the obligation
of ABRCF and the Administrator to do so), ratably according to its respective
APA Bank Percentage in effect on the date on which indemnification is sought
under this Section 10.7 (or if indemnification is sought after the date upon
which the Commitments shall have been terminated, ratably in accordance with its
APA Bank Percentage at the time of termination) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time be
imposed on, incurred by or asserted against such Funding Agent in any way
relating to or arising out of this Supplement, any of the other Related
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Funding Agent under or in connec­tion with any of the foregoing;
provided that no APA Bank shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such related
Funding Agent’s gross negligence or willful misconduct.  The agreements in this
Section shall survive the payment of all amounts payable hereunder.


 
86

--------------------------------------------------------------------------------

 


ARTICLE XI


GENERAL


Section 11.1.  Successors and Assigns.  iii)  This Supplement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that ABRCF may not assign or transfer any of its
rights under this Supplement without the prior written consent of all of the
Series 2008-1 Noteholders, no CP Conduit Purchaser may assign or transfer any of
its rights under this Supplement other than in accordance with the Asset
Purchase Agreement with respect to such CP Conduit Purchaser or otherwise to the
APA Bank with respect to such CP Conduit Purchaser or a Program Support Provider
with respect to such CP Conduit Purchaser or pursuant to clause (b) or (e) below
of this Section 11.1 and no APA Bank may assign or transfer any of its rights or
obligations under this Supplement except to a Program Support Provider or
pursuant to clause (c), (d) or (e) below of this Section 11.1.


(b)           Without limiting the foregoing, each CP Conduit Purchaser may
assign all or a portion of the Purchaser Group Invested Amount with respect to
such CP Conduit Purchaser and its rights and obli­ga­tions under this Supplement
and any other Related Documents to which it is a party to a Conduit Assignee
with respect to such CP Conduit Purchaser.  Prior to or concurrently with the
effectiveness of any such assignment (or if impracticable, immediately
thereafter), the assigning CP Conduit Purchaser shall notify the Administrative
Agent, ABRCF, the Trustee and the Administrator thereof.  Upon such assignment
by a CP Conduit Purchaser to a Conduit Assignee, (A) such Conduit Assignee shall
be the owner of the Purchaser Group Invested Amount or such portion thereof with
respect to such CP Conduit Purchaser, (B) the related administrative or managing
agent for such Conduit Assignee will act as the administrative agent for such
Conduit Assignee hereunder, with all corresponding rights and powers, express or
implied, granted to the Funding Agent hereunder or under the other Related
Documents, (C) such Conduit Assignee and its liquidity support provider(s) and
credit support provider(s) and other related parties shall have the benefit of
all the rights and protections provided to such CP Conduit Purchaser herein and
in the other Related Documents (including, without limitation, any limitation on
recourse against such Conduit Assignee as provided in this paragraph), (D) such
Conduit Assignee shall assume all of such CP Conduit Purchaser’s obligations, if
any, hereunder or under the Base Indenture or under any other Related Document
with respect to such portion of the Purchaser Group Invested Amount and such CP
Conduit Purchaser shall be released from such obligations, (E) all distributions
in respect of the Purchaser Group Invested Amount or such portion thereof with
respect to such CP Conduit Purchaser shall be made to the applicable agent or
administrative agent, as appli­cable, on behalf of such Conduit Assignee, (F)
the definitions of the terms “Monthly Funding Costs” and “Discount” shall be
determined in the manner set forth in the definition of “Monthly Funding Costs”
and “Discount” applicable to such CP Conduit Purchaser on the basis of the
interest rate or discount applicable to commercial paper issued by such Conduit
Assignee (rather than such CP Conduit Purchaser), (G) the defined terms and
other terms and provisions of this Supplement, the Base Indenture and the other
Related Documents shall be interpreted in accordance with the foregoing, and (H)
if requested by the Administrative Agent or the agent or administrative agent
with respect to the Conduit Assignee, the parties will execute and deliver such
further agreements and documents and take such other actions as the
Administrative Agent or such agent or administrative agent may reasonably
request to evidence and give effect to the foregoing.  No assignment by any CP
Conduit Purchaser to a Conduit Assignee of the Purchaser Group Invested Amount
with respect to such CP Conduit Purchaser shall in any way diminish the
obli­gations of the APA Bank with respect to such CP Conduit Purchaser under
Section 2.3 to fund any Increase.


 
87

--------------------------------------------------------------------------------

 


(c)           Any APA Bank may, in the ordinary course of its business and in
accor­dance with applicable law, at any time sell all or any part of its rights
and obligations under this Supplement and the Series 2008-1 Notes, with the
prior written consent of the Administrative Agent, ABRCF and the Administrator
(in each case, which consent shall not be unreasonably withheld), to one or more
banks (an “Acquiring APA Bank”) pursuant to a transfer supplement, substantially
in the form of Exhibit H (the “Transfer Supplement”), executed by such Acquiring
APA Bank, such assigning APA Bank, the Funding Agent with respect to such APA
Bank, the Administrative Agent, ABRCF and the Administrator and delivered to the
Administrative Agent.  Notwithstanding the foregoing, no APA Bank shall so sell
its rights hereunder if such Acquiring APA Bank is not an Eligible Assignee.


(d)           Any APA Bank may, in the ordinary course of its business and in
accor­dance with applicable law, at any time sell to one or more financial
institutions or other entities (“Participants”) participations in its APA Bank
Percentage of the Commitment Amount with respect to it and the other APA Banks
included in the related Purchaser Group, its Series 2008-1 Note and its rights
hereunder pur­suant to documentation in form and substance satisfactory to such
APA Bank and the Participant; provided, however, that (i) in the event of any
such sale by an APA Bank to a Participant, (A) such APA Bank’s obligations under
this Supplement shall remain unchanged, (B) such APA Bank shall remain solely
responsible for the performance thereof and (C) ABRCF and the Administrative
Agent shall continue to deal solely and directly with such APA Bank in
connection with its rights and obligations under this Supplement and (ii) no APA
Bank shall sell any participating interest under which the Participant shall
have rights to approve any amend­ment to, or any consent or waiver with respect
to, this Supplement, the Base Indenture or any Related Document, except to the
extent that the approval of such amendment, consent or waiver otherwise would
require the unanimous consent of all APA Banks hereunder.  A Participant shall
have the right to receive Article VII Costs but only to the extent that the
related selling APA Bank would have had such right absent the sale of the
related participation and, with respect to amounts due pursuant to Section 7.2,
only to the extent such Participant shall have complied with the provisions of
Section 7.2(e) and (g) as if such Participant were the Administrative Agent, a
Funding Agent, a Program Support Provider or a member of a Purchaser Group.


(e)           Any CP Conduit Purchaser and the APA Bank with respect to such CP
Conduit Purchaser may at any time sell all or any part of their respective
rights and obligations under this Supplement and the Series 2008-1 Notes, with
the prior written consent of the Administrative Agent, ABRCF and the
Administrator (in each case, which consent shall not be unreasonably withheld),
to a multi-seller commercial paper conduit and one or more banks providing
support to such multi-seller commercial paper conduit (an “Acquiring Purchaser
Group”) pursuant to a transfer supplement, substantially in the form of Exhibit
I (the “Purchaser Group Supplement”), executed by such Acquiring Purchaser
Group, the Funding Agent with respect to such Acquiring Purchaser Group
(including the CP Conduit Purchaser and the APA Banks with respect to such
Purchaser Group), such assigning CP Conduit Purchaser and the APA Banks with
respect to such CP Conduit Purchaser, the Funding Agent with respect to such
assigning CP Conduit Purchaser and APA Banks, the Administrative Agent, ABRCF
and the Administrator and delivered to the Administrative Agent.


 
88

--------------------------------------------------------------------------------

 


(f)           ABRCF authorizes each APA Bank to disclose to any Participant or
Acquiring APA Bank (each, a “Transferee”) and any prospective Transferee any and
all financial information in such APA Bank’s possession concerning ABRCF, the
Collateral, the Administrator and the Related Documents which has been delivered
to such APA Bank by ABRCF or the Administrator in connection with such APA
Bank’s credit evaluation of ABRCF, the Collateral and the Administrator.


Section 11.2.  Securities Law.  Each CP Conduit Purchaser and APA Bank hereby
represents and warrants to ABRCF that it is an “accredited investor” as such
term is defined in Rule 501(a) of Regulation D under the Securities Act and has
sufficient assets to bear the economic risk of, and sufficient knowledge and
exper­ience in financial and business matters to evaluate the merits and risks
of, its investment in a Series 2008-1 Note.  Each CP Conduit Purchaser and APA
Bank agrees that its Series 2008-1 Note will be acquired for invest­ment only
and not with a view to any public distribution thereof, and that such CP Conduit
Purchaser and APA Bank will not offer to sell or otherwise dispose of its Series
2008-1 Note (or any interest therein) in violation of any of the registration
requirements of the Securities Act, or any appli­cable state or other securities
laws.  Each CP Conduit Purchaser and APA Bank acknowledges that it has no right
to require ABRCF to register its Series 2008-1 Note under the Securities Act or
any other securities law.  Each CP Conduit Purchaser and APA Bank hereby
confirms and agrees that in connection with any transfer by it of an interest in
the Series 2008-1 Note, such CP Conduit Purchaser or APA Bank has not engaged
and will not engage in a general soli­ci­ta­tion or general advertising
including advertisements, articles, notices or other communi­cations published
in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising.


Section 11.3.  Adjustments; Set-off.  iv)  If any CP Conduit Purchaser or APA
Bank in a Purchaser Group (a “Benefited Purchaser Group”) shall at any time
receive in respect of its Purchaser Group Invested Amount any distribution of
principal, interest, Commitment Fees or any interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off
or otherwise) in a greater propor­tion than any such distribution received by
any other Purchaser Group, if any, in respect of such other Purchaser Group’s
Purchaser Group Invested Amount, or interest thereon, the APA Banks in such
Benefited Purchaser Group shall purchase for cash from the CP Conduit Purchaser
or APA Banks in the other Purchaser Group such portion of such other CP Conduit
Purchaser’s or APA Banks’ interest in the Series 2008-1 Notes, or shall provide
such other CP Conduit Purchaser or APA Bank with the benefits of any such
collateral, or the proceeds thereof, as shall be neces­sary to cause such
Benefited Purchaser Group to share the excess payment or benefits of such
collateral or proceeds ratably with the other Purchaser Group; provided,
however, that if all or any por­tion of such excess payment or benefits is
thereafter recovered from such Benefited Purchaser Group, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.  ABRCF agrees that any CP Conduit Purchaser or
APA Bank so purchasing a portion of another Purchaser Group’s Purchaser Group
Invested Amount may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
CP Conduit Purchaser or APA Bank were the direct holder of such portion.


 
89

--------------------------------------------------------------------------------

 


(b)           In addition to any rights and remedies of the Purchaser Groups
provided by law, each CP Conduit Purchaser and APA Bank shall have the right,
without prior notice to ABRCF, any such notice being expressly waived by ABRCF
to the extent permitted by applicable law, upon any amount becom­ing due and
payable by ABRCF hereunder or under the Series 2008-1 Notes to set-off and
appro­priate and apply against any and all deposits (general or special, time or
demand, provi­sional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Purchaser Group to or for the credit or the account of
ABRCF.  Each CP Conduit Purchaser and APA Bank agrees promptly to notify ABRCF,
the Administrator and the Administrative Agent after any such set-off and
appli­ca­tion made by such CP Conduit Purchaser or APA Bank; provided that the
failure to give such notice shall not affect the validity of such set-off and
application.


Section 11.4.  No Bankruptcy Petition.  v)  Each of the Administrative Agent,
the CP Conduit Purchasers, the APA Banks and the Funding Agents hereby covenants
and agrees that, prior to the date which is one year and one day after the later
of payment in full of all Series of Notes, it will not institute against, or
join any other Person in instituting against, ABRCF any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
similar proceedings under any federal or state bankruptcy or similar law.


(b)           ABRCF, the Trustee, the Administrative Agent, the Administrator,
each CP Conduit Purchaser, each Funding Agent and each APA Bank hereby covenants
and agrees that, prior to the date which is one year and one day after the
payment in full of all outstanding Commercial Paper issued by, or for the
benefit of, a CP Conduit Purchaser, it will not institute against, or join any
other Person in instituting against, such CP Conduit Purchaser (or the Person
issuing Commercial Paper for the benefit of such CP Conduit Purchaser) any
bankruptcy, reorganization, arrangement, insolvency or liquida­tion proceedings,
or other similar proceedings under any federal or state bankruptcy or similar
law.


(c)           This covenant shall survive the termination of this Supplement and
the Base Indenture and the payment of all amounts payable hereunder and
thereunder.


Section 11.5.  Limited Recourse.  vi)  Notwithstanding anything to the contrary
contained herein, any obligations of each CP Conduit Purchaser hereunder to any
party hereto are solely the corporate or limited liability company obligations
of such CP Conduit Purchaser and shall be payable at such time as funds are
received by or are available to such CP Conduit Purchaser in excess of funds
necessary to pay in full all of its outstanding Commercial Paper and, to the
extent funds are not available to pay such obligations, the claims relating
thereto shall not constitute a claim against such CP Conduit Purchaser but shall
continue to accrue.  Each party hereto agrees that the payment of any claim (as
defined in Section 101 of Title 11 of the Bankruptcy Code) of any such party
against a CP Conduit Purchaser shall be subordinated to the payment in full of
all of its Commercial Paper.


 
90

--------------------------------------------------------------------------------

 


(b)           No recourse under any obligation, covenant or agreement of any CP
Conduit Purchaser contained herein shall be had against any incorporator,
stockholder, member, officer, director, employee or agent of such CP Conduit
Purchaser, its administrative agent, the Funding Agent with respect to such CP
Conduit Purchaser or any of their Affiliates by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that this Supplement is
solely a corporate or limited liability company obligation of such CP Conduit
Purchaser individually, and that no personal liability whatever shall attach to
or be incurred by any incorporator, stockholder, member, officer, director,
employee or agent of such CP Conduit Purchaser, its administrative agent, the
Funding Agent with respect to such CP Conduit Purchaser or any of its Affiliates
(solely by virtue of such capacity) or any of them under or by reason of any of
the obligations, covenants or agreements of such CP Conduit Purchaser con­tained
in this Agreement, or implied therefrom, and that any and all personal liability
for breaches by such CP Conduit Purchaser of any of such obligations, covenants
or agreements, either at common law or at equity, or by statute, rule or
regulation, of every such incorporator, stockholder, member, officer, director,
employee or agent is hereby expressly waived as a condition of and in
consideration for the execution of this Supplement; provided that the foregoing
shall not relieve any such Person from any liability it might otherwise have as
a result of fraudulent actions taken or omissions made by them.  The provisions
of this Section 11.5 shall survive termi­nation of this Supplement.


Section 11.6.  Costs and Expenses.  ABRCF agrees to pay on demand (x) all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, reasonable fees and disbursements of counsel to
the Administrative Agent) and of each Purchaser Group (including in connection
with the preparation, execution and delivery of this Supplement the reasonable
fees and disbursements of one counsel, other than counsel to the Administrative
Agent, for all such Purchaser Groups) in connection with (i) the preparation,
execution and delivery of this Supplement and the other Related Documents and
any amendments or waivers of, or consents under, any such documents and (ii) the
enforcement by the Administrative Agent or any Funding Agent of the obligations
and liabilities of ABRCF, the Lessors, the Lessees, the Permitted Sublessees,
the Intermediary and the Administrator under the Indenture, this Supplement, the
other Related Documents or any related document and all costs and expenses, if
any (including reasonable counsel fees and expenses), in connection with the
enforcement of this Agreement and the other Related Documents and (y) all
reasonable out of pocket costs and expenses of the Administrative Agent
(including, without limitation, reasonable fees and disbursements of counsel to
the Administrative Agent) in connection with the administration of this
Supplement and the other Related Documents.  Any payments made by ABRCF pursuant
to this Section 11.6 shall be made solely from funds available in the Series
2008-1 Distribution Account for the payment of Article VII Costs, shall be
non-recourse other than with respect to such funds, and shall not constitute a
claim against ABRCF to the extent that insufficient funds exist to make such
payment.  The agreements in this Section shall survive the termination of this
Supplement and the Base Indenture and the payment of all amounts payable
hereunder and thereunder.


Section 11.7.  Exhibits.  The following exhibits attached hereto supplement the
exhibits included in the Base Indenture.


Exhibit A:
 
Form of Variable Funding Note
Exhibit B:
 
Form of Increase Notice
Exhibit C:
 
Form of Consent
Exhibit D:
 
Form of Series 2008-1 Demand Note
Exhibit E:
 
Form of Series 2008-1 Letter of Credit
Exhibit F:
 
Form of Lease Payment Deficit Notice
Exhibit G:
 
Form of Demand Notice
Exhibit H:
 
Form of Transfer Supplement
Exhibit I:
 
Form of Purchaser Group Supplement



 
91

--------------------------------------------------------------------------------

 


Section 11.8.  Ratification of Base Indenture.  As supplemented by this
Supplement, the Base Indenture is in all respects ratified and confirmed and the
Base Indenture as so supple­mented by this Supplement shall be read, taken, and
construed as one and the same instru­ment.


Section 11.9.  Counterparts.  This Supplement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.


Section 11.10.  Governing Law.  This Supplement shall be construed in accordance
with the law of the State of New York, and the obligations, rights and remedies
of the parties hereto shall be determined in accordance with such law.


Section 11.11.  Amendments.  This Supplement may be modified or amended from
time to time in accordance with the terms of the Base Indenture; provided,
however, that if, pur­suant to the terms of the Base Indenture or this
Supplement, the consent of the Required Note­holders is required for an
amendment or modifi­ca­tion of this Supplement, such requirement shall be
satisfied if such amendment or modification is consented to by the Requisite
Noteholders; provided, further, that any amendment that would materially and
adversely affect any Series 2008-1 Noteholder shall also require that Standard &
Poor’s has confirmed that such amendment shall not result in a withdrawal or
downgrade of the rating of the Commercial Paper issued by any CP Conduit
Purchaser whose Commercial Paper is rated by Standard & Poor’s at the time of
such amendment.


Section 11.12.  Discharge of Indenture.  Notwith­standing anything to the
contrary contained in the Base Indenture, no discharge of the Indenture pursuant
to Section 11.1(b) of the Base Indenture will be effective as to the Series
2008-1 Notes without the consent of the Requisite Noteholders.


Section 11.13.  Capitalization of ABRCF.  ABRCF agrees that on the Series 2008-1
Closing Date and on the date of any increase in the Series 2008-1 Maximum
Invested Amount it will have capitali­zation in an amount equal to or greater
than 3% of the sum of (x) the Series 2008-1 Maximum Invested Amount and (y) the
invested amount of each other Series of Notes outstanding on such date.


Section 11.14.  Series 2008-1 Demand Notes.  Other than pursuant to a demand
thereon pursuant to Section 3.5, ABRCF shall not reduce the amount of the Series
2008-1 Demand Notes or forgive amounts payable thereunder so that the
outstanding principal amount of the Series 2008-1 Demand Notes after such
reduction or forgiveness is less than the Series 2008-1 Letter of Credit
Liquidity Amount.  ABRCF shall not agree to any amend­ment of the Series 2008-1
Demand Notes without the consent of the Requisite Noteholders and without first
satisfying the Rating Agency Confirmation Condition and the Rating Agency
Consent Condition.


 
92

--------------------------------------------------------------------------------

 


Section 11.15.  Termination of Supplement.  This Supplement shall cease to be of
further effect when all outstanding Series 2008-1 Notes theretofore
authenticated and issued have been delivered (other than destroyed, lost, or
stolen Series 2008-1 Notes which have been replaced or paid) to the Trustee for
cancellation and ABRCF has paid all sums payable hereunder and, if the Series
2008-1 Demand Note Payment Amount on the Series 2008-1 Letter of Credit
Termination Date was greater than zero, the Series 2008-1 Cash Collateral
Account Surplus shall equal zero, the Demand Note Preference Payment Amount
shall have been reduced to zero and all amounts have been withdrawn from the
Series 2008-1 Cash Collateral Account in accordance with Section 3.8(h).


Section 11.16.  Collateral Representations and Warranties of ABRCF.  ABRCF
hereby represents and warrants to the Trustee, the Administrative Agent, each
Funding Agent and each Purchaser Group that:


(a)           the Base Indenture creates a valid and continuing security
interest (as defined in the applicable UCC) in the Collateral in favor of the
Trustee for the benefit of the Noteholders, which security interest is prior to
all other liens, and is enforceable as such as against creditors of and
purchasers from ABRCF.  This Supplement will create a valid and continuing
security interest (as defined in the applicable UCC) in the Series 2008-1
Collateral in favor of the Trustee for the benefit of the Series 2008-1
Noteholders, which security interest is prior to all other liens, and is
enforceable as such as against creditors of and purchasers from ABRCF.


(b)           The Collateral and the Series 2008-1 Collateral (in each case,
other than the Vehicles) consist of “instruments,” “general intangibles” and
“deposit accounts” within the meaning of the applicable UCC.


(c)           ABRCF owns and has good and marketable title to the Collateral and
the Series 2008-1 Collateral free and clear of any lien, claim or encumbrance of
any Person.


(d)           With respect to the portion of the Collateral that consists of
instruments, all original executed copies of each instrument that constitute or
evidence part of the Collateral have been delivered to the Trustee.  None of the
instruments that constitute or evidence the Collateral have any marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
to any Person other than the Trustee.


(e)           With respect to the portion of the Collateral that consists of
general intangibles, ABRCF has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Collateral
granted to the Trustee under the Base Indenture.


 
93

--------------------------------------------------------------------------------

 


(f)           With respect to the portion of the Collateral and the Series
2008-1 Collateral that consists of deposit or securities accounts maintained
with a bank other than the Trustee (collectively, the “Bank Accounts”), ABRCF
has delivered to the Trustee a fully executed agreement pursuant to which the
bank maintaining the Bank Accounts has agreed to comply with all instructions
originated by the Trustee directing disposition of the funds in the Bank
Accounts without further consent by ABRCF.  The Bank Accounts are not in the
name of any person other than ABRCF or the Trustee.  ABRCF has not consented to
the bank maintaining the Bank Accounts to comply with instructions of any person
other than the Trustee.


(g)           Other than the security interest granted to the Trustee under the
Base Indenture and this Supplement, ABRCF has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral or
the Series 2008-1 Collateral.  ABRCF has not authorized the filing of and is not
aware of any financing statements against ABRCF that includes a description of
collateral covering the Collateral other than any financing statement under the
Base Indenture or that has been terminated.  ABRCF is not aware of any judgment
or tax lien filings against ABRCF.


(h)           ABRCF has not authorized the filing of and is not aware of any
financing statements against ABRCF that include a description of collateral
covering the Collateral other than any financing statements (i) relating to the
security interest granted to the Trustee in the Base Indenture or (ii) that has
been terminated.


Section 11.17.  No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Trustee, the Administrative Agent, any
Funding Agent, any CP Conduit Purchaser or any APA Bank, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided are cumulative and not exhaustive of any rights, remedies,
powers and privileges provided by law.


Section 11.18.  Waiver of Setoff.  Notwithstanding any other provision of this
Supplement or any other agreement to the contrary, all payments to the
Administrative Agent, the Funding Agents, the CP Conduit Purchasers and the APA
Banks hereunder shall be made without set-off or counterclaim.


Section 11.19.  Notices.  All notices, requests, instructions and demands to or
upon any party hereto to be effective shall be given (i) in the case of ABRCF,
the Administrator and the Trustee, in the manner set forth in Section 13.1 of
the Base Indenture and (ii) in the case of the Administrative Agent, the CP
Conduit Purchasers, the APA Banks and the Funding Agents, in writing, and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand or three days after being deposited in the
mail, postage prepaid, in the case of facsimile notice, when received, or in the
case of overnight air courier, one Business Day after the date such notice is
delivered to such overnight courier, addressed as follows in the case of the
Administrative Agent and to the addresses therefor set forth in Schedule I, in
the case of the CP Conduit Purchasers, the APA Banks and the Funding Agents; or
to such other address as may be hereafter notified by the respective parties
hereto:


 
94

--------------------------------------------------------------------------------

 


Administrative Agent:


JPMorgan Chase Bank, N.A.
c/o JPMorgan Securities Inc.
10 South Dearborn - 13th Floor
Chicago, IL 60670
Attention: Asset-Backed Finance/Bill Laird
Fax (312) 732-1844


Section 11.20.  Confidential Information.  (a)  The Trustee and each Series
2008-1 Noteholder will maintain the confidentiality of all Confidential
Information in accordance with procedures adopted by the Trustee or such Series
2008-1 Noteholder in good faith to protect Confidential Information of third
parties delivered to such Person; provided, that such Person may deliver or
disclose Confidential Information to:  (i) such Person’s directors, trustees,
officers, employees, agents, attorneys, independent or internal auditors and
affiliates who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 11.20; (ii) such
Person’s financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 11.20; (iii) any other Series 2008-1 Noteholder; (iv) any
Person of the type that would be, to such Person’s knowledge, permitted to
acquire Series 2008-1 Notes in accordance with the requirements of the Indenture
to which such Person sells or offers to sell any such Series 2008-1 Note or any
part thereof or any participation therein and that agrees to hold confidential
the Confidential Information substantially in accordance with this Section 11.20
(or in accordance with such other confidentiality procedures as are acceptable
to ABRCF); (v) any federal or state or other regulatory, governmental or
judicial authority having jurisdiction over such Person; (vi) the National
Association of Insurance Commissioners or any similar organiza­tion, or any
nationally recognized rating agency that requires access to information about
the investment portfolio of such Person, (vii) any reinsurers or liquidity or
credit providers that agree to hold confidential the Confidential Information
substantially in accordance with this Section 11.20 (or in accordance with such
other confidentiality procedures as are acceptable to ABRCF); (viii) any Person
acting as a placement agent or dealer with respect to any commercial paper
(provided that any Confidential Information provided to any such placement agent
or dealer does not reveal the identity of ABG or any of its Affiliates); (ix)
any other Person with the consent of ABRCF; or (x) any other Person to which
such delivery or disclosure may be necessary or appropriate (A) to effect
compliance with any law, rule, regulation, statute or order applicable to such
Person, (B) in response to any subpoena or other legal process upon prior notice
to ABRCF (unless prohibited by appli­cable law, rule, order or decree or other
requirement having the force of law), (C) in connec­tion with any litigation to
which such Person is a party upon prior notice to ABRCF (unless prohi­bited by
applicable law, rule, order or decree or other requirement having the force of
law) or (D) if an Amortization Event with respect to the Series 2008-1 Notes has
occurred and is continuing, to the extent such Person may reason­ably determine
such delivery and disclosure to be necessary or appropriate in the enforcement
or for the protection of the rights and remedies under the Series 2008-1 Notes,
the Indenture or any other Related Document; and provided, further, however,
that delivery to Series 2008-1 Noteholders of any report or information required
by the terms of the Indenture to be provided to Series 2008-1 Noteholders shall
not be a viola­tion of this Section 11.20.  Each Series 2008-1 Noteholder
agrees, except as set forth in clauses (v), (vi) and (x) above, that it shall
use the Confidential Information for the sole purpose of making an investment in
the Series 2008-1 Notes or administering its investment in the Series 2008-1
Notes.  In the event of any required disclosure of the Confidential Information
by such Series 2008-1 Noteholder, such Series 2008-1 Noteholder agrees to use
reasonable efforts to protect the confiden­tiality of the Confidential
Information.  Each Series 2008-1 Noteholder, by its acceptance of a Series
2008-1 Note, will be deemed to have agreed to be bound by and to be entitled to
the benefits of this Section 11.20.


 
95

--------------------------------------------------------------------------------

 


(b)           For the purposes of this Section 11.20, “Confidential Information”
means information delivered to the Trustee or any Series 2008-1 Noteholder by or
on behalf of ABRCF in connection with and relating to the transactions
contemplated by or otherwise pursuant to the Indenture and the Related
Documents; provided, that such term does not include information that:  (i) was
publicly known or otherwise known to the Trustee or such Series 2008-1
Noteholder prior to the time of such disclosure; (ii) subsequently becomes
publicly known through no act or omission by the Trustee, any Series 2008-1
Noteholder or any person acting on behalf of the Trustee or any Series 2008-1
Noteholder; (iii) otherwise is known or becomes known to the Trustee or any
Series 2008-1 Noteholder other than (x) through disclosure by ABRCF or (y) as a
result of the breach of a fiduciary duty to ABRCF or a contractual duty to
ABRCF; or (iv) is allowed to be treated as non-confidential by consent of ABRCF.


Section 11.21.  Information.


(a)           The Trustee shall promptly provide to the Administrative Agent a
copy of each notice, opinion of counsel, certificate or other item delivered to,
or required to be provided by, the Trustee pursuant to this Supplement or any
other Related Document.


(b)           ABCRF shall promptly provide to the Administrative Agent a copy of
the financial information and any other materials required to be delivered to
ABCRF pursuant to Section 31.5(i) and (ii) under the Leases.  The Administrative
Agent shall provide copies of all such information and other materials furnished
to it by ABCRF pursuant to this Section 11.21 to each Funding Agent.


Section 11.22.  Waiver of Jury Trial, etc.  EACH OF THE PARTIES HERETO HEREBY
KNOW­INGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE EXTENT PERMIT­TED BY
APPLICABLE LAW) ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
SUPPLEMENT, THE SERIES 2008-1 NOTES OR ANY OTHER SERIES 2008-1 DOCUMENTS, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATE­MENTS (WHETHER ORAL OR WRITTEN), OR
ACTIONS OF THE PARTIES HERETO.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
PARTIES HERETO TO ENTER INTO THIS SUPPLEMENT.


Section 11.23.  Submission To Jurisdiction.  EACH OF THE PARTIES HERETO HEREBY
IRREVO­CABLY SUBMITS (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW) TO THE
NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE
BOROUGH OF MANHATTAN, NEW YORK CITY, STATE OF NEW YORK, OVER ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SUPPLEMENT, THE SERIES 2008-1
NOTES OR ANY OTHER SERIES 2008-1 DOCUMENT AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURT.  EACH OF THE
PARTIES HERETO EACH HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION EACH MAY NOW OR HEREAFTER HAVE, TO THE LAYING OF VENUE IN
ANY SUCH ACTION OR PROCEED­ING IN ANY SUCH COURT AS WELL AS ANY RIGHT EACH MAY
NOW OR HEREAFTER HAVE, TO REMOVE ANY SUCH ACTION OR PROCEEDING, ONCE COMMENCED,
TO ANOTHER COURT ON THE GROUNDS OF FORUM NON CONVENIENS OR OTHERWISE.  NOTHING
CONTAINED HEREIN SHALL PRECLUDE ANY PARTY HERETO FROM BRINGING AN ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SUPPLEMENT, THE SERIES 2008-1
NOTES OR ANY OTHER SERIES 2008-1 DOCUMENT IN ANY OTHER COUNTRY, STATE OR PLACE
HAVING JURISDICTION OVER SUCH ACTION OR PROCEEDING.


 
96

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the parties hereto have caused this Supplement to be
duly executed by their respective duly authorized officers as of the date above
first written.



 
AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, as Issuer
       
By:
/s/ Rochelle Tarlowe
 
Name:
Rochelle Tarlowe
 
Title:
Vice President and Treasurer



 

--------------------------------------------------------------------------------

 
 

 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee and Series 2008-1
Agent
       
By:
/s/ Sally R. Tokich
 
Name:
Sally R. Tokich
 
Title:
Senior Associate





 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., as Administrative Agent
       
By:
/s/ Adam Klimek
 
Name:
Adam Klimek
 
Title:
Vice President



 

--------------------------------------------------------------------------------

 


AGREED, ACKNOWLEDGED AND CONSENTED:
                     
SHEFFIELD RECEIVABLES CORPORATION,
   
as a CP Conduit Purchaser under the Series 2008-1 Supplement
             
By:
Barclays Bank PLC as Attorney-in-Fact
                       
By:
/s/ Jason D. Muncy
     
Name:
Jason D. Muncy
     
Title:
Associate Director
                     
BARCLAYS BANK PLC,
   
as a Funding Agent and an APA Bank under the Series 2008-1 Supplement
           
By:
/s/ Jeffrey Goldberg
   
Name:
Jeffrey Goldberg
   
Title:
Director
           
By:
/s/ Jason D. Muncy
   
Name:
Jason D. Muncy
   
Title:
Associate Director
 



 

--------------------------------------------------------------------------------

 


LIBERTY STREET FUNDING LLC,
   
as a CP Conduit Purchaser under the Series  2008-1 Supplement
         
By:
/s/ Jill A. Russo
   
Name:
Jill A. Russo
   
Title:
Vice President
         
THE BANK OF NOVA SCOTIA,
   
as a Funding Agent and an APA Bank under the Series 2008-1 Supplement
         
By:
/s/ Michael Eden
   
Name:
Michael Eden
   
Title:
Director
 



 

--------------------------------------------------------------------------------

 


YC SUSI TRUST,
   
as a CP Conduit Purchaser under the Series 2008-1 Supplement
         
By:
Bank of America, National Association,
   
as Administrative Trustee
         
By:
/s/ Willem Van Beek
   
Name:
Willem Van Beek
   
Title:
Principal
         
BANK OF AMERICA, NATIONAL ASSOCIATION,
   
as a Funding Agent and an APA Bank under the Series 2008-1 Supplement
         
By:
/s/ Willem Van Beek
   
Name:
Willem Van Beek
   
Title:
Principal
 



 

--------------------------------------------------------------------------------

 


CHARTA, LLC (as successor to Charta Corporation),
   
as a CP Conduit Purchaser under the Series 2008-1 Supplement
         
By:
Citibank, N.A., as
   
Attorney-in-fact
         
By:
/s/ Karrie L. Truglia
   
Name:
Karrie L. Truglia
   
Title:
Vice President
         
CITIBANK, N.A., as
     
an APA Bank under the Series 2008-1 Supplement
         
By:
/s/ Karrie L. Truglia
   
Name:
Karrie L. Truglia
   
Title:
Vice President
         
CITICORP NORTH AMERICA, INC.,
   
as a Funding Agent under the Series 2008-1 Supplement
         
By:
/s/ Karrie L. Truglia
   
Name:
Karrie L. Truglia
   
Title:
Vice President
 



 

--------------------------------------------------------------------------------

 


FALCON ASSET SECURITIZATION COMPANY LLC,
   
as a CP Conduit Purchaser under the Series 2008-1 Supplement
         
By:
/s/ Adam Klimek
 
 
Name:
Adam Klimek
   
Title:
Vice President
         
JPMORGAN CHASE BANK, N.A.
   
as a Funding Agent under the Series 2008-1 Supplement
         
By:
/s/ Adam Klimek
   
Name:
Adam Klimek
   
Title:
Vice President
         
JPMORGAN CHASE BANK, N.A.
   
as an APA Bank under the Series 2008-1 Supplement
         
By:
/s/ Adam Klimek
 
 
Name:
Adam Klimek
   
Title:
Vice President
 



 

--------------------------------------------------------------------------------

 


MONTAGE FUNDING LLC,
   
as a CP Conduit Purchaser under the Series 2008-1 Supplement
         
By:
/s/ Phillip A. Martone
   
Name:
Philip A. Martone
   
Title:
Vice President
         
DEUTSCHE BANK AG, NEW YORK BRANCH,
   
as a Funding Agent and an APA Bank under the Series 2008-1 Supplement
         
By:
/s/ Robert Sheldon
   
Name:
Robert Sheldon
   
Title:
Director
         
By:
/s/ Daniel Gerber
   
Name:
Daniel Gerber
   
Title:
Director
 



 

--------------------------------------------------------------------------------

 


ATLANTIC ASSET SECURITIZATION LLC,
   
as a CP Conduit Purchaser under the Series 2008-1 Supplement
         
By:
/s/ Kostantina Kourmpetis
   
Name:
Kostantina Kourmpetis
   
Title:
Managing Director
         
By:
/s/ Sam Pilcer
   
Name:
Sam Pilcer
   
Title:
Managing Director
         
CALYON NEW YORK BRANCH,
   
as a Funding Agent and an APA Bank under the Series 2008-1 Supplement
         
By:
/s/ Kostantina Kourmpetis
   
Name:
Kostantina Kourmpetis
   
Title:
Managing Director
         
By:
/s/ Sam Pilcer
   
Name:
Sam Pilcer
   
Title:
Managing Director
 



 

--------------------------------------------------------------------------------

 


AMSTERDAM FUNDING CORPORATION,
   
as a CP Conduit Purchaser under the Series 2008-1 Supplement
         
By:
/s/ Jill A. Russo
   
Name:
Jill A. Russo
   
Title:
Vice President
         
THE ROYAL BANK OF SCOTLAND PLC,
   
as an APA Bank under the Series 2008-1 Supplement
   
by:
RBS Securities Inc., as agent
         
By:
/s/ David Viney
   
Name:
David Viney
   
Title:
Managing Director
         
THE ROYAL BANK OF SCOTLAND PLC,
   
as a Funding Agent under the Series 2008-1 Supplement
   
by:
RBS Securities Inc., as agent
         
By:
/s/ David Viney
   
Name:
David Viney
   
Title:
Managing Director
 



 

--------------------------------------------------------------------------------

 


AVIS BUDGET CAR RENTAL, LLC,
           
as Administrator
         
By:
/s/ Rochelle Tarlowe
   
Name:
Rochelle Tarlowe
   
Title:
Vice President and Treasurer
 



 

--------------------------------------------------------------------------------

 




SCHEDULE I TO AMENDED AND RESTATED SERIES 2008-1 SUPPLEMENT  
CP Conduit
APA Bank
Funding Agent
APA Bank Percentage
Maximum
Purchaser Group
Invested Amount
Match Funding
Purchased
Percentage
1.
Amsterdam Funding Corporation
The Royal Bank of Scotland plc
The Royal Bank of Scotland plc
100%
$275,000,000
Yes
14.10%
2.
Montage Funding LLC
Deutsche Bank AG, New York Branch
Deutsche Bank AG, New York Branch
100%
$227,600,000
No
11.67%
3.
Liberty Street Funding LLC
The Bank of Nova Scotia
The Bank of Nova Scotia
100%
$160,000,000
No
8.21%
4.
YC SUSI Trust
Bank of America, National Association
Bank of America, National Association
100%
$176,700,000
No
9.06%
5.
Falcon Asset Securitization Company LLC
JPMorgan Chase Bank, N.A.
JPMorgan Chase Bank, N.A.
100%
$365,000,000
No
18.72%
6.
Atlantic Asset Securitization LLC
Calyon New York Branch
Calyon New York Branch
100%
$231,700,000
No
11.88%
7.
Sheffield Receivables Corporation
Barclays Bank PLC
Barclays Bank PLC
100%
$289,000,000
Yes
14.82%
8.
Charta, LLC
Citibank, N.A.
Citicorp North America, Inc.
100%
$225,000,000
No
11.54%



 
1

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS



     
Page
       
ARTICLE I DEFINITIONS
2
   
ARTICLE II PURCHASE AND SALE OF SERIES 2008-1 NOTES;  INCREASES AND DECREASES OF
SERIES 2008-1 INVESTED AMOUNT
32
     
Section 2.1.
Purchases of the Series 2008-1 Notes
32
 
Section 2.2.
Delivery
33
 
Section 2.3.
Procedure for Initial Issuance and for Increasing the Series 2008-1 Invested
Amount
33
 
Section 2.4.
Sales by CP Conduit Purchasers of Series 2008-1 Notes to APA Banks.
35
 
Section 2.5.
Procedure for Decreasing the Series 2008-1 Invested Amount; Optional Termination
35
 
Section 2.6.
Increases and Reductions of the Commitments; Extensions of the Commitments
36
 
Section 2.7.
Interest; Fees
39
 
Section 2.8.
Indemnification by ABRCF
41
 
Section 2.9.
Funding Agents
41
       
ARTICLE III SERIES 2008-1 ALLOCATIONS
42
     
Section 3.1.
Establishment of Series 2008-1 Collection Account, Series 2008-1 Excess
Collection Account and Series 2008-1 Accrued Interest Account
42
 
Section 3.2.
Allocations with Respect to the Series 2008-1 Notes
42
 
Section 3.3.
Payments to Noteholders
46
 
Section 3.4.
Payment of Note Interest and Commitment Fees
49
 
Section 3.5.
Payment of Note Principal
50
 
Section 3.6.
Administrator’s Failure to Instruct the Trustee to Make a Deposit or Payment
54
 
Section 3.7.
Series 2008-1 Reserve Account
54
 
Section 3.8.
Series 2008-1 Letters of Credit and Series 2008-1 Cash Collateral Account
57
 
Section 3.9.
Series 2008-1 Distribution Account
61
 
Section 3.10.
Series 2008-1 Demand Notes Constitute Additional Collateral for Series 2008-1
Notes
62
 
Section 3.11.
Series 2008-1 Interest Rate Caps
63
 
Section 3.12.
Payments to Funding Agents or Purchaser Groups
64



 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



     
Page
       
ARTICLE IV AMORTIZATION EVENTS
64
   
ARTICLE V RIGHT TO WAIVE PURCHASE RESTRICTIONS
66
   
ARTICLE VI CONDITIONS PRECEDENT
68
     
Section 6.1.
Conditions Precedent to Effectiveness of Original Series 2008-1 Supplement
68
 
Section 6.2.
Conditions Precedent to Effectiveness of Supplement
71
       
ARTICLE VII CHANGE IN CIRCUMSTANCES
73
     
Section 7.1.
Increased Costs
73
 
Section 7.2.
Taxes
74
 
Section 7.3.
Break Funding Payments
77
 
Section 7.4.
Alternate Rate of Interest
78
 
Section 7.5.
Mitigation Obligations
78
        ARTICLE VIII REPRESENTATIONS AND WARRANTIES, COVENANTS
78
     
Section 8.1.
Representations and Warranties of ABRCF and the Administrator
78
 
Section 8.2.
Covenants of ABRCF and the Administrator
79
       
ARTICLE IX THE ADMINISTRATIVE AGENT
80
     
Section 9.1.
Appointment
80
 
Section 9.2.
Delegation of Duties
81
 
Section 9.3.
Exculpatory Provisions
81
 
Section 9.4.
Reliance by Administrative Agent
81
 
Section 9.5.
Notice of Administrator Default or Amortization Event or Potential Amortization
Event
82
 
Section 9.6.
Non-Reliance on the Administrative Agent and Other Purchaser Groups
82
 
Section 9.7.
Indemnification
83
 
Section 9.8.
The Administrative Agent in Its Individual Capacity
83
 
Section 9.9.
Resignation of Administrative Agent; Successor Administrative Agent
83
       
ARTICLE X THE FUNDING AGENTS
84
     
Section 10.1.
Appointment
84
 
Section 10.2.
Delegation of Duties
84
 
Section 10.3.
Exculpatory Provisions
84
 
Section 10.4.
Reliance by Each Funding Agent
85
 
Section 10.5.
Notice of Administrator Default or Amortization Event or Potential Amortization
Event
85



 
ii

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



     
Page
         
Section 10.6.
Non-Reliance on Each Funding Agent and Other Purchaser Groups
86
 
Section 10.7.
Indemnification
86
       
ARTICLE XI GENERAL
87
     
Section 11.1.
Successors and Assigns
87
 
Section 11.2.
Securities Law
89
 
Section 11.3.
Adjustments; Set-off
89
 
Section 11.4.
No Bankruptcy Petition
90
 
Section 11.5.
Limited Recourse
90
 
Section 11.6.
Costs and Expenses
91
 
Section 11.7.
Exhibits
91
 
Section 11.8.
Ratification of Base Indenture
92
 
Section 11.9.
Counterparts
92
 
Section 11.10.
Governing Law
92
 
Section 11.11.
Amendments
92
 
Section 11.12.
Discharge of Indenture
92
 
Section 11.13.
Capitalization of ABRCF
92
 
Section 11.14.
Series 2008-1 Demand Notes
92
 
Section 11.15.
Termination of Supplement
93
 
Section 11.16.
Collateral Representations and Warranties of ABRCF
93
 
Section 11.17.
No Waiver; Cumulative Remedies
94
 
Section 11.18.
Waiver of Setoff
94
 
Section 11.19.
Notices
94
 
Section 11.20.
Confidential Information
95
 
Section 11.21.
Information.
96
 
Section 11.22.
Waiver of Jury Trial, etc.
96
 
Section 11.23.
Submission To Jurisdiction
96

 
 
iii

--------------------------------------------------------------------------------